Exhibit 10.3
EXECUTION VERSION
FIRST AMENDMENT
Dated as of September 16, 2019
to
REVOLVING CREDIT AGREEMENT
Dated as of November 6, 2018
This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), dated as
of September 16, 2019, is entered into by and among BLACKSTONE / GSO SECURED
LENDING FUND, a Delaware statutory trust (the “Borrower”), the banks and
financial institutions listed on the signature pages hereto as the Lenders
(collectively, the “Lenders”, and, individually, a “Lender”) and Bank of
America, N.A., as the administrative agent under the Credit Agreement (as
defined below) (in such capacity, the “Administrative Agent”), the letter of
credit issuer and a lender.
RECITALS
WHEREAS, the Borrower party hereto, the other Borrowers from time to time party
thereto, the Lenders from time to time party thereto and the Administrative
Agent are parties to that certain Revolving Credit Agreement, dated as of
November 6, 2018 (as amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Credit Agreement”); and
WHEREAS, the parties hereto wish to make certain changes to the Credit Agreement
as further described herein, and the Lenders have agreed to make such changes
subject to the terms and conditions hereof.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and in the Credit Agreement, the parties hereto agree as
follows:
SECTION 1.Definitions. All capitalized terms not otherwise defined herein are
used as defined in the Credit Agreement.
SECTION 2. Changes to the Credit Agreement. Effective as of the Effective Date
(as defined below), the Credit Agreement is hereby amended as follows:
2.1 Certain sections of the Credit Agreement (including the schedules thereto
but excluding the exhibits thereto) are hereby amended as set forth on Exhibit A
to this Amendment. Language being inserted into the applicable section of the
Credit Agreement is evidenced by bold and underline formatting.  Language being
deleted from the applicable section of the Credit Agreement is evidenced by
strike-through formatting.
2.2 Certain sections of Exhibit U to the Credit Agreement are hereby amended as
set forth on Exhibit B to this Amendment. Language being inserted into the
applicable section of the Exhibit is evidenced by bold and underline formatting.
Language being deleted from the applicable section of the Exhibit is evidenced
by strike-through formatting.

54043534.4

--------------------------------------------------------------------------------



SECTION 3. Conditions Precedent to Closing. Section 2 hereof shall become
effective on the date (the “Effective Date”) when the Administrative Agent shall
have received:
3.1 a counterpart (or counterparts) of this Amendment, executed and delivered by
the Borrower and each Lender, or other evidence satisfactory to the
Administrative Agent of the execution and delivery of this Amendment by such
parties;
3.2 a counterpart (or counterparts) of the Joinder Agreement, dated as of the
Effective Date, executed and delivered by the Borrower and each Lender, or other
evidence satisfactory to the Administrative Agent of the execution and delivery
of the Joinder Agreement by such parties;
3.3 a Note, duly executed and delivered by the Borrower to each requesting
Lender dated the Effective Date;
3.4 certified resolutions (or the equivalent in the applicable jurisdiction) on
behalf of the Borrower authorizing the entry into the transactions contemplated
by this Amendment, as in effect on the Effective Date and, in form and
substance, reasonably satisfactory to the Administrative Agent;
3.5 a certification from a Responsible Officer that the Borrower’s Constituent
Documents have not been amended, amended and restated, supplemented or otherwise
modified since the Borrower last provided copies thereof to the Administrative
Agent and that such Constituent Documents remain in full force and effect as of
the Effective Date, together with certificates of good standing (or other
similar instruments) of the Borrower; and
3.6  (a) payment of all fees and other amounts due and payable on or prior to
the date hereof, and (b) Cadwalader, Wickersham & Taft LLP, as Administrative
Agent’s special counsel, shall have received its fees and disbursements invoiced
at least two (2) Business Days prior to the date hereof.
SECTION 4. Miscellaneous.
4.1 Facility Increase Request. Section 2.13 of the Credit Agreement requires the
Borrower to deliver to the Administrative Agent a Facility Increase Request with
respect to any Facility Increase (the “Facility Increase Delivery Requirement”).
The Administrative Agent hereby waives the Facility Increase Delivery
Requirement solely with respect to the Facility Increase to be consummated on
the Effective Date.
4.2 Facility Extension Request. Section 2.14 of the Credit Agreement requires
the Borrower to deliver to the Administrative Agent an Extension Request with
respect to any extension of the Stated Maturity Date (the “Facility Extension
Delivery Requirement”). The Administrative Agent hereby waives the Facility
Extension Delivery Requirement solely with respect to the extension of the
Stated Maturity Date to be consummated on the Effective Date.

‑2‑

--------------------------------------------------------------------------------



4.3 Reallocation of Loans. The parties hereto agree that within thirty (30) days
of the Effective Date, the Administrative Agent will reallocate the outstanding
Loans and participations in Letters of Credit under the Credit Agreement in
accordance with Section 2.13(b) of the Credit Agreement.
4.4 Reaffirmation of Covenants, Representations and Warranties. Upon the
effectiveness of this Amendment, the Borrower hereby reaffirms all covenants
applicable to it, and, in all material respects, representations and warranties
made by it in the Loan Documents to the extent the same are not amended hereby
(except to the extent of changes in facts or circumstances that have been
disclosed to the Administrative Agent and do not constitute an Event of Default
or a Potential Default or to the extent such representations and warranties
relate to an earlier or other specific date).
4.5  Representations and Warranties. The Borrower hereby represents and warrants
that (i) this Amendment constitutes a legal, valid and binding obligation of
such Person, enforceable against it in accordance with its terms, subject to
Debtor Relief Laws and general equitable principles (whether considered a
proceeding in equity or at law), and (ii) immediately before and after giving
effect to the Effective Date, no Event of Default or Potential Default shall
exist.
4.6  References to the Credit Agreement. Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein”, or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby, and each reference to the
Credit Agreement in any other document, instrument or agreement executed and/or
delivered in connection with the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended hereby.
4.7 Effect on Credit Agreement. Except as specifically amended above, the Credit
Agreement and all other Loan Documents executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
4.8 No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Agent or any Lender
under the Credit Agreement or any other document, instrument or agreement
executed in connection therewith, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.
4.9 Governing Law. This Amendment and the rights and obligations of the parties
hereto, shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.
4.10 Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
4.11 Headings. Section headings in this Amendment are for reference only and
shall in no way affect the interpretation of this Amendment.

‑3‑

--------------------------------------------------------------------------------



4.12 Counterparts. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement, and any
of the parties hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart hereof, or a signature page
hereto, by facsimile or in a .pdf or similar file shall be effective as delivery
of a manually executed original counterpart thereof.


[Signatures Follow]




‑4‑

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.



BORROWER:
BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory trust

By:/s/ Marisa J. BeeneyName: Marisa J. BeeneyTitle: Chief Compliance
Officer,Chief Legal Officer and Secretary










GSO BDC - First Amendment to Revolving Credit Agreement

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDERS:
BANK OF AMERICA, N.A., as Administrative Agent, Letter of Credit Issuer and a
Lender

By:/s/ Jose Liz-MoncionName: Jose Liz-MoncionTitle: Director











GSO BDC - First Amendment to Revolving Credit Agreement

--------------------------------------------------------------------------------



ING CAPITAL LLC, as a Lender

By:/s/ Patrick FrischName: Patrick FrischTitle: Managing DirectorBy:/s/ Dominik
BreuerName: Dominik BreuerTitle: Vice President









GSO BDC - First Amendment to Revolving Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT A
TO
FIRST AMENDMENT





BLACKSTONE / GSO SECURED LENDING FUND



as the Initial Borrower


REVOLVING CREDIT AGREEMENT




BANK OF AMERICA, N.A.,
as the Administrative Agent, the Sole Lead Arranger, the Letter of Credit Issuer
and a Lender,
and

the other Lenders from time to time party hereto


November 6, 2018









USActive 53991578.7

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SECTION 1. DEFINITIONS
1.1 Defined Terms_______________________________________________ 1
1.2 Other Definitional Provisions___________________________________ 33
1.3 Exchange Rates; Currency Equivalents___________________________ 33
1.4 Letter of Credit Amounts______________________________________ 34
1.5 Times of Day________________________________________________ 34
1.6 Schedules and Exhibits_________________________________________ 34
1.7 References to Agreements, Laws, Etc_____________________________ 34
1.8 Interest Rates________________________________________________ 34
SECTION 2. REVOLVING CREDIT LOANS AND LETTERS OF CREDIT
2.1 The Lender Commitment________________________________________1
2.2 Revolving Credit Commitment___________________________________ 6
2.3 Manner of Borrowing__________________________________________ 6
2.4 Minimum Loan Amounts_______________________________________ 10
2.5 Funding_____________________________________________________ 10
2.6 Interest_____________________________________________________ 11
2.7 Determination of Rate__________________________________________ 12
2.8 Letters of Credit______________________________________________ 12
2.9 Addition of Qualified Borrowers, Payment of the Borrower Guaranty and
Qualified Borrower Note___________________________  18
2.10 Use of Proceeds, Letters of Credit and Borrower Guaranties____________ 19
2.11 Fees________________________________________________________ 20
2.12 Unused Commitment Fee_______________________________________ 20
2.13 Increase in the Maximum Commitment Amount_____________________ 21
2.14 Extension of Stated Maturity Date________________________________ 23
2.15 Borrower Appointment_________________________________________ 24
SECTION 3. PAYMENT OF OBLIGATIONS
3.1 Revolving Credit Notes_________________________________________ 24
3.2 Payment of Obligations_________________________________________ 24
3.3 Payment of Interest____________________________________________ 24
3.4 Payments on the Obligations____________________________________ 26
3.5 Voluntary Prepayments________________________________________ 27
3.6 Reduction or Early Termination of Lender Commitments______________ 27
3.7 Lending Office_______________________________________________ 27
SECTION 4. CHANGE IN CIRCUMSTANCES
4.1 Increased Cost and Reduced Return; Change in Law__________________ 28
4.2 Limitation on Types of Loans____________________________________ 29
4.3 Illegality____________________________________________________ 30

USActive 53991578.7 i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


4.4 Unavailability of Alternate Currency______________________________ 30
4.5 Treatment of Affected Loans____________________________________ 31
4.6 Compensation________________________________________________ 31
4.7 Taxes_______________________________________________________ 32
4.8 Requests for Compensation_____________________________________ 36
4.9 Survival_____________________________________________________ 36
4.10 Replacement of Lenders________________________________________ 36
4.11 Euro Event__________________________________________________ 37
4.12 LIBOR Successor Rate_________________________________________ 37
SECTION 5. SECURITY
5.1 Liens and Security Interest______________________________________ 38
5.2 The Collateral Accounts; Investor Demand Notices__________________ 39
5.3 Lender Offset_________________________________________________42
5.4 Agreement to Deliver Additional Collateral Documents_______________ 42
5.5 Subordination________________________________________________ 43
SECTION 6. CONDITIONS PRECEDENT TO LENDING.
6.1 Obligations of the Lenders_____________________________________ 43
6.2 Conditions to all Loans and Letters of Credit______________________ 45
6.3 Conditions to Qualified Borrower Loans and Letters of Credit_________ 46
SECTION 7. REPRESENTATIONS AND WARRANTIES
7.1 Organization and Good Standing_________________________________ 47
7.2 Authorization and Power_______________________________________ 47
7.3 No Conflicts or Consents_______________________________________ 48
7.4 Enforceable Obligations________________________________________ 48
7.5 Priority of Liens______________________________________________ 48
7.6 Financial Condition____________________________________________ 48
7.7 Full Disclosure_______________________________________________ 49
7.8 No Default__________________________________________________ 49
7.9 No Litigation________________________________________________ 49
7.10 Intentionally Omitted__________________________________________ 49
7.11 Taxes_______________________________________________________ 49
7.12 Principal Office; Jurisdiction of Formation_________________________ 49
7.13 ERISA_____________________________________________________ 49
7.14 Compliance with Law__________________________________________ 50
7.15 Environmental Matters_________________________________________ 50
7.16 Investor Commitments and Contributions__________________________ 50
7.17 Fiscal Year__________________________________________________ 50
7.18 Margin Stock________________________________________________ 50

USActive 53991578.7 ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


7.19 Investment Company Act_______________________________________ 51
7.20 No Defenses_________________________________________________ 51
7.21 Organizational Structure________________________________________ 51
7.22 Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws_____ 51
7.23 [Reserved]___________________________________________________51
7.24 Investor Commitments_________________________________________ 52
7.25 Beneficial Ownership Certification_______________________________ 52
SECTION 8. AFFIRMATIVE COVENANTS OF THE BORROWERS
8.1 Financial Statements, Reports and Notices__________________________ 52
8.2 Payment of Taxes_____________________________________________ 54
8.3 Maintenance of Existence and Rights______________________________ 55
8.4 Notice of Default______________________________________________ 55
8.5 Other Notices________________________________________________ 55
8.6 Compliance with Loan Documents and Constituent Documents_________ 55
8.7 Operations and Properties_______________________________________ 56
8.8 Books and Records; Access_____________________________________ 56
8.9 Compliance with Law__________________________________________ 56
8.10 Insurance____________________________________________________ 56
8.11 Authorizations and Approvals___________________________________ 56
8.12 Maintenance of Liens__________________________________________ 56
8.13 Further Assurances____________________________________________ 56
8.14 Collateral Accounts____________________________________________ 57
8.15 Investor Financial and Rating Information__________________________ 57
8.16 Compliance with Anti-Money Laundering Laws and Anti-Corruption
Laws___________________________________________ 57
8.17 Environmental Compliance_____________________________________ 57
8.18 Confirmation of Unused Commitments____________________________________ 57
8.19 Investment Period_____________________________________________ 57
8.20 Covenant to Call Capital________________________________________ 57
8.21 Compliance with Sanctions________________________________________ 57
8.22 Notices to Defaulting Investors__________________________________ 58
8.23 ERISA_____________________________________________________ 58
8.24 Investment Company Act______________________________________ 58
SECTION 9. NEGATIVE COVENANTS OF THE BORROWERS
9.1 Mergers, Etc__________________________________________________58
9.2 Negative Pledge______________________________________________ 58
9.3 Fiscal Year and Accounting Method______________________________ 58
9.4 Constituent Documents________________________________________ 58
9.5 Transfer of Interests; Admission of Investors________________________ 59

USActive 53991578.7 iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


9.6 Commitments________________________________________________ 61
9.7 ERISA Compliance___________________________________________ 62
9.8 Dissolution__________________________________________________ 62
9.9 Compliance with Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws___________________________________________ 62
9.10 Limitations on Distributions_____________________________________ 62
9.11 Limitation on Indebtedness______________________________________ 63
9.12 Limitation on Withdrawals From the Collateral Account______________ 63
9.13 Demand Notices______________________________________________ 63
9.14 Deposits to the Collateral Accounts_______________________________ 63
SECTION 10. EVENTS OF DEFAULT
10.1 Events of Default_____________________________________________ 64
10.2 Remedies Upon Event of Default_________________________________ 67
10.3 Performance by the Administrative Agent__________________________ 68
10.4 Qualified Borrower Defaults_____________________________________ 69
SECTION 11. AGENTS
11.1 Appointment_________________________________________________ 69
11.2 Delegation of Duties___________________________________________ 70
11.3 Exculpatory Provisions_________________________________________ 70
11.4 Reliance on Communications____________________________________ 70
11.5 Notice of Default_____________________________________________ 71
11.6 Non-Reliance on the Agents and the Lenders________________________ 71
11.7 Indemnification_______________________________________________ 71
11.8 Agents in Individual Capacity___________________________________ 72
11.9 Successor Agent______________________________________________ 72
11.10 Reliance by the Borrowers______________________________________ 73
11.11 Administrative Agent May File Proofs of Claim_____________________ 73
11.12 Delivery of Notices to the Lenders________________________________ 74
SECTION 12. MISCELLANEOUS
12.1 Amendments_________________________________________________74
12.2 Sharing of Offsets_____________________________________________ 77
12.3 Sharing of Collateral___________________________________________ 77
12.4 Waiver______________________________________________________ 77
12.5 Payment of Expenses; Indemnity_________________________________ 78
12.6 Notice______________________________________________________ 79
12.7 Governing Law_______________________________________________ 81
12.8 Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury___________________________________________ 81

USActive 53991578.7 iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


12.9 Invalid Provisions_____________________________________________ 81
12.10 Entirety_____________________________________________________ 82
12.11 Parties Bound; Assignment_____________________________________ 82
12.12 Lender Default_______________________________________________ 85
12.13 Maximum Interest____________________________________________ 85
12.14 Headings___________________________________________________ 85
12.15 Survival_____________________________________________________ 85
12.16 Full Recourse________________________________________________ 85
12.17 Availability of Records; Confidentiality___________________________ 85
12.18 USA Patriot Act Notice________________________________________ 86
12.19 Multiple Counterparts_________________________________________ 87
12.20 Judgment Currency___________________________________________ 87
12.21 Acknowledgement and Consent to Bail‑In of EEA Financial
Institutions_______________________________________ 87








USActive 53991578.7 v

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


SCHEDULES


SCHEDULE I: Borrower Information
SCHEDULE II: Lender Commitments
SCHEDULE III: Specified Times




EXHIBITS
EXHIBIT A: Form of Borrowing Base Certificate
EXHIBIT B: Form of Note
EXHIBIT C: Form of Borrower Security Agreement
EXHIBIT D: Form of Borrower Pledge of Collateral Account
EXHIBIT E: Form of Request for Borrowing
EXHIBIT F: Form of Prepayment Notice
EXHIBIT G: Form of Rollover/Conversion Notice
EXHIBIT H: Form of Assignment and Acceptance Agreement
EXHIBIT I: Form of Qualified Borrower Promissory Note
EXHIBIT J: Form of Request for Letter of Credit
EXHIBIT K: Form of Borrower Guaranty
EXHIBIT L: [Reserved]
EXHIBIT M: Form of Responsible Officer’s Certificate
EXHIBIT N: [Reserved.]
EXHIBIT O: Form of Joinder Agreement
EXHIBIT P: Form of Extension Request
EXHIBIT Q: [Reserved.]
EXHIBIT R: [Reserved.]
EXHIBIT S: [Reserved.]
EXHIBIT T: [Reserved.]
EXHIBIT U: Form of Facility Increase Request
EXHIBIT V: [Reserved.]
EXHIBIT W:  Form of Compliance Certificate


USActive 53991578.7 i

--------------------------------------------------------------------------------



REVOLVING CREDIT AGREEMENT
THIS REVOLVING CREDIT AGREEMENT (this “Credit Agreement”) is dated as of
November 6, 2018, by and among BLACKSTONE / GSO SECURED LENDING FUND, a Delaware
statutory trust (the “Initial Borrower” and, collectively with any Qualified
Borrowers that join the Credit Facility, each, a “Borrower” and collectively,
the “Borrowers”), BANK OF AMERICA, N.A. (“Bank of America”), as the
Administrative Agent and the Letter of Credit Issuer, as the Sole Lead Arranger
(the “Sole Lead Arranger”) and as a Lender (in such capacity, the “Initial
Lender”), and each of the other financial institutions from time to time party
hereto as Lenders (together with Bank of America, the “Lenders”, and each, a
“Lender”).
A. The Initial Borrower has requested that the Lenders make loans and cause the
issuance of letters of credit for the purpose of financing the Borrowers’
investment activities, providing working capital or for other purposes permitted
under the Constituent Documents, and all related documentation, including the
Subscription Agreements and any related Side Letters, of the Borrowers; and
B. The Lenders are willing to lend funds and to cause the issuance of letters of
credit upon the terms and subject to the conditions set forth in this Credit
Agreement.
NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, do hereby agree
as follows:


Section 1.DEFINITIONS
1.1 Defined Terms. For the purposes of this Credit Agreement, unless otherwise
expressly defined, the following terms shall have the respective meanings
assigned to them in this Section 1 or in the Section or recital referred to:
“Adequately Capitalized” means “adequately capitalized” within the meaning of
Section 2(o)(1)(B)(i) of the Bank Holding Company Act of 1956, as amended from
time to time and any successor statute or statutes, and regulations promulgated
thereunder.
“Adjusted LIBOR” means, for any LIBOR Loan for any Interest Period therefor, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of
1.0%) equal to the quotient obtained by dividing: (a) LIBOR for the applicable
Interest Period; by (b) one (1) minus the LIBOR Reserve Requirement for such
LIBOR Loan for such Interest Period, if applicable.
“Administration Agreement” means the Administration Agreement, dated as of
October 1, 2018, between the Initial Borrower and the Administrator, as the same
may be amended, restated, modified, supplemented or amended and restated from
time to time.

USActive 53991578.7 1

--------------------------------------------------------------------------------



“Administrative Agent” means Bank of America, until the appointment of a
successor “Administrative Agent” pursuant to Section 11.9 hereof and,
thereafter, shall mean such successor Administrative Agent.
“Administrator” means GSO Capital Partners LP, a Delaware limited partnership.
“Affiliate” of any Person means any other Person that, directly or indirectly,
controls or is controlled by, or is under common control with, such Person. For
the purpose of this definition, “control” and the correlative meanings of the
terms “controlled by” and “under common control with” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
shares or partnership interests or by contract or otherwise.
“Agency Services Address” means the address for the Administrative Agent set
forth in Section 12.6 hereof, or such other address as may be identified by
written notice from the Administrative Agent to the Borrowers and the other
Agents.
“Agents” means, collectively, the Administrative Agent, the Sole Lead Arranger,
the Letter of Credit Issuer and any successors and assigns in such capacities.
“Alternate Currency” means (a) any of the following: Canadian Dollars, Pounds
Sterling, Euros, Australian Dollars and Yen, (b) any other non-US Dollar
currency requested by a Borrower and approved by the Administrative Agent in its
sole discretion, and (c) following the occurrence of a Euro Event, the common
currency of any member state of the European Union requested by a Borrower and
approved by the Administrative Agent and the Lenders in their reasonable
discretion.
“Alternate Currency Liability” means the Dollar Equivalent of the aggregate
outstanding principal amount of all Loans and the portion of the Letter of
Credit Liability, which in each case is denominated in an Alternate Currency.
“Alternate Currency Sublimit” means an amount equal to fifty percent (50%) of
the Maximum Commitment Amount.
“Anti-Corruption Laws” means any applicable anti-bribery and anti-corruption
laws, regulations and rules, including the U.S. Foreign Corrupt Practices Act
and the U.K. Bribery Act, in particular the prohibitions against paying,
offering, promising or giving anything of value, either directly or indirectly,
to a Government Official for the purpose of influencing an act or decision in
such Government Official's official capacity, or inducing such Government
Official to use his or her influence with a government, political party,
state-owned enterprise, or public international organization, or to receive any
improper advantage in relation to the business of the Initial Borrower.
“Anti-Money Laundering Laws” means applicable Law in any jurisdiction in which
the Initial Borrower is located or doing business that relates to money
laundering or terrorism financing,
USActive 53991578.7 2

--------------------------------------------------------------------------------



any predicate crime to money laundering, or any financial record keeping and
reporting requirements related thereto.
“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “lending office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or an Affiliate of such Lender) as such Lender may from
time to time specify to the Administrative Agent and the Borrowers by written
notice in accordance with the terms hereof as the office by which such Type of
Loans are to be made and maintained.
“Applicable Margin” has the meaning set forth in the applicable Fee Letter.
“Applicable Requirement” means each of the following requirements:
(a) if such Investor or such Investor’s Credit Provider or Sponsor shall be a
Rated Investor, such Investor or such Investor’s Credit Provider or Sponsor, as
applicable, shall have a Rating of BBB-/Baa3 or higher; and
(b)  the following, as applicable:
(i)  if such Investor or such Investor’s Credit Provider, as applicable, is a
Bank Holding Company, it shall have Adequately Capitalized status or better;
(ii)  if such Investor or such Investor’s Credit Provider, as applicable, is an
insurance company, it shall have a Best’s Financial Strength Rating of A- or
higher; and
(iii)  if such Investor or such Investor’s Credit Provider, as applicable, is a
Pension Plan Investor, or the trustee or nominee of a Pension Plan Investor, or
a Governmental Plan Investor, or the Responsible Party with respect to a
Governmental Plan Investor, the Pension Plan Investor or Governmental Plan
Investor, as applicable, shall have a minimum Funding Ratio based on the Rating
of its Sponsor or Responsible Party, as applicable, as follows:

Responsible Party or Sponsor RatingMinimum Funding RatioA-/A3 or higher No
minimumBBB+/Baa1 or lower 90%.



The first Rating indicated in each case above is the S&P Rating and the second
Rating indicated in each case above is the Moody’s Rating. In the event that the
S&P and Moody’s Ratings are not equivalent, the Applicable Requirement shall be
based on the lower of the two. If any such Person has only one Rating, from
either S&P or Moody’s, then that Rating shall apply.
“Application for Letter of Credit” means an application for a standby letter of
credit by, between and among the applicable Borrower, on the one hand, and the
Letter of Credit Issuer, on the other hand, substantially in a form provided by
the Letter of Credit Issuer (and customarily used by it in similar
circumstances) and conformed to the terms of this Credit Agreement, either as
originally executed or as it may from time to time be supplemented, modified,
amended,
USActive 53991578.7 3

--------------------------------------------------------------------------------



renewed, or extended which form is completed to the reasonable satisfaction of
the Letter of Credit Issuer; provided that to the extent that the terms of such
Application for Letter of Credit are inconsistent with or otherwise more onerous
than the terms of this Credit Agreement, the terms of this Credit Agreement
shall control.
“Assignee” is defined in Section 12.11(c) hereof.
“Assignment and Acceptance Agreement” means the agreement contemplated by
Section 12.11(c) hereof, pursuant to which any Lender assigns all or any portion
of its rights and obligations hereunder, which agreement shall be substantially
in the form of Exhibit H.
“Australian Dollars” means lawful currency of Australia.
“Available Commitment” means, on any date of determination, the lesser of: (a)
the Maximum Commitment Amount and (b) the Borrowing Base minus, in either case,
the FX Reserve Amount, if any, in effect at such time; provided that the
Available Commitment will always be calculated in US Dollars.
“Bail-In Action” means the exercise of any Write‑Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEA Financial Institution.
“Bail‑In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.
“Bank Holding Company” means a “bank holding company” as defined in Section 2(a)
of the Bank Holding Company Act of 1956, as amended from time to time and any
successor statute or statutes, or a non-bank subsidiary of such bank holding
company.
“Bank of America” is defined in the preamble to this Credit Agreement.
“Basel III” means, collectively, those certain agreements on capital and
liquidity standards contained in “Basel III: A Global Regulatory Framework for
More Resilient Banks and Banking Systems,” “Basel III: International Framework
for Liquidity Risk Measurement, Standards and Monitoring” and “Guidance for
National Authorities Operating the Countercyclical Capital Buffer,” each as
published by the Basel Committee on Banking Supervision in December 2010 (as
revised from time to time) and “Basel III: The Liquidity Coverage Ratio and
Liquidity Risk Monitoring Tools,” as published by the Basel Committee on Banking
Supervision in January 2013 (as revised from time to time) and, in each case, as
implemented by a Lender’s primary U.S. federal bank regulatory authority.
“BBSY” means, with respect to any Loan denominated in Australian Dollars, the
Bank Bill Swap Reference Bid Rate or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be reasonably designated by the
USActive 53991578.7 4

--------------------------------------------------------------------------------



Administrative Agent from time to time) at the Specified Time and for a period
comparable to the applicable Interest Period of the requested Loan.
“Beneficial Ownership Certification” means, for a “legal entity customer” (as
such term is defined in the Beneficial Ownership Regulation), a certification
regarding beneficial ownership to the extent required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers included as Appendix A to the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Best’s Financial Strength Rating” means a “Best’s Financial Strength Rating” by
A.M. Best Company.
“Borrower” and “Borrowers” are defined in the preamble to this Credit Agreement.
“Borrower Guaranty” and “Borrower Guaranties” are defined in Section 2.9(c)
hereof.
“Borrower Party” is defined in Section 11.1(a) hereof.
“Borrower Security Agreement” means a security agreement, substantially in the
form of Exhibit C hereto, made by the Initial Borrower, pursuant to which the
Initial Borrower pledges and assigns by way of security a security interest and
Lien in and on the Collateral described therein in favor of the Administrative
Agent (for the benefit of the Secured Parties), as the same may be amended,
restated, modified or supplemented from time to time.
“Borrowing” means a disbursement made by the Lenders of any of the proceeds of
the Loans, and “Borrowings” means the plural thereof.
“Borrowing Base” means, on any date of determination, the sum of (i) 90% of the
aggregate Uncalled Commitment of all Included Investors, as it may be reduced by
all applicable Concentration Limits, (ii) 65% of the aggregate Uncalled
Commitment of all Designated Investors that are not HNW Investors or Special HNW
Aggregation Investors, as it may be reduced by all applicable Concentration
Limits, (iii) 50% of the aggregate Uncalled Commitment of all Designated
Investors that are HNW Investors, as it may be reduced by all applicable
Concentration Limits, and (iv) 50% of the aggregate Uncalled Commitment of all
Special HNW Aggregation Investors, as it may be reduced by all applicable
Concentration Limits, minus in each case, the FX Reserve Amount, if any, in
effect at such time.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit A hereto which includes the information for each Investor and a
calculation of the Available Commitment (including, for the avoidance of doubt,
the FX Reserve Amount) as indicated by Exhibit A hereto.
“Borrowing Base Deficit” means, as of any date, the amount by which the Dollar
Equivalent of the Principal Obligations exceeds the Available Commitment as of
such date.

USActive 53991578.7 5

--------------------------------------------------------------------------------



“Borrowing Base Investors” means the Included Investors and the Designated
Investors, collectively.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, the State of North Carolina, or, to the extent
applicable, the city of London, England and:
(a) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in US Dollars, any fundings, disbursements, settlements and payments
in US Dollars in respect of any such LIBOR Loan, or any other dealings in US
Dollars to be carried out pursuant to this Credit Agreement in respect of any
such LIBOR Loan, means any such day that is also a day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market;
(b) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such LIBOR Loan, or any other dealings in Euro to be
carried out pursuant to this Credit Agreement in respect of any such LIBOR Loan,
means a TARGET Day;
(c) if such day relates to any interest rate settings as to a LIBOR Loan
denominated in a currency other than US Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; or
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than US Dollars or Euro in respect of a LIBOR Loan
denominated in a currency other than US Dollars or Euro, or any other dealings
in any currency other than US Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such LIBOR Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
“Canadian Dollars” means lawful currency of Canada.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with Generally Accepted Accounting Principles, is or should be accounted for as
a capital lease on the balance sheet of that Person and the amount of such
obligation shall be the capitalized amount thereof determined in accordance with
Generally Accepted Accounting Principles.
“Capitalized Interest Loan” is defined in Section 3.3(d) hereof.
“Capitalized Unused Commitment Fee Loans” is defined in Section 2.12(b) hereof.
“Cash Collateral Account” means a segregated, interest bearing deposit account
held at the Administrative Agent for the purposes of holding Cash Collateral
that is subject to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the Letter of Credit Issuer (which documents are
hereby consented to by the Lenders).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Letter of Credit Issuer and the
Lenders, as collateral for the Letter of Credit
USActive 53991578.7 6

--------------------------------------------------------------------------------



Liability, cash or deposit account balances in a Cash Collateral Account.
Derivatives of the term “Cash Collateralize” shall have corresponding meanings.
“Cash Control Event” shall occur if, on any date of determination, (a) a
mandatory prepayment is required pursuant to Section 2.1(e) of this Credit
Agreement as a result of the then outstanding Dollar Equivalent of the Principal
Obligations exceeding the Available Commitment, irrespective of whether such
prepayment has become due and payable under the grace periods afforded in
Section 2.1(e) of this Credit Agreement (including as a result of the issuance
of a Demand Notice that has not yet been funded by the Investors); or (b) a
mandatory prepayment will be required pursuant to Section 2.1(e) of this Credit
Agreement with the passage of time as a result of an event which has occurred
with respect to a Borrowing Base Investor which event would make such Investor
an Excluded Investor after an applicable grace period provided in Section 2.1(d)
of this Credit Agreement shall expire.
“CDOR” means with respect to any Loan denominated in Canadian Dollars and for a
particular Interest Period, the simple average of the rates shown on the display
referred to as the “CDOR Page” (or any display substituted therefor) published
by Reuters (or any successor source from time to time) with respect to the banks
and other financial institutions named in such display at the Specified Time for
Canadian bankers’ acceptances, as determined by the Administrative Agent. If
such rate does not appear on the Reuters Screen CDOR Page (or any display
substituted therefor) as provided in the preceding sentence, CDOR on any day
shall be calculated as the simple average of the rates for such Interest Period
applicable to Canadian Dollar bankers’ acceptances of, and as quoted by, the
Schedule I Banks (as published by the Canadian Bankers Association), as of the
Specified Time.
“Certificate of Statutory Trust” shall mean the Certificate of Trust of the
Initial Borrower, filed on March 26, 2018 with the Delaware Secretary of State,
Division of Corporations, as amended, modified, supplemented or restated from
time to time.
“Closing Date” means the date hereof; provided that all of the conditions
precedent set forth in Section 6.1 hereof shall be satisfied or waived by the
Lenders.
“Collateral” is defined in Section 5.1 hereof.
“Collateral Account” is defined in Section 5.2(a) hereof and “Collateral
Accounts” means, where the context may require, all Collateral Accounts,
collectively.
“Collateral Account Pledge” means a collateral account pledge, as amended,
modified, supplemented or restated from time to time, substantially in the form
attached hereto as Exhibit D, pursuant to which the Initial Borrower pledges and
assigns by way of security to the Administrative Agent, for the benefit of the
Secured Parties, a security interest and Lien in and on its right, title and
interest in and to all amounts held in or credited to the account into which the
applicable Investors are required to deposit Contributions, as more fully
described in Section 5.2 hereof in order to secure the Initial Borrower’s
Obligations.
“Collateral Documents” is defined in Section 5.1 hereof.

USActive 53991578.7 7

--------------------------------------------------------------------------------



“Commitment” means the “Capital Commitment” (as defined in the Trust Agreement)
of the Investors to the Initial Borrower; “Commitments” means, where the context
may require, all Commitments, collectively.
“Commitment Fee Rate” has the meaning set forth in the applicable Fee Letter.
“Commitment Period” means the period commencing on the Closing Date and ending
on the Maturity Date.
“Competitor” means any investment vehicle, Affiliate thereof or Person whose
primary business is the management of investment vehicles (including funds of
funds or co-investment vehicles focused on achieving diversified exposure to
alternative investment vehicles), excluding any commercial or investment bank
(including any commercial or investment bank that sponsors investment vehicles);
provided that any investment vehicle sponsored by a commercial bank shall be
deemed a Competitor.
“Compliance Certificate” is defined in Section 8.1(b) hereof.
“Concentration Limits” means, with respect to each Investor classification, the
following concentration limits calculated as a percentage of the aggregate
Unused Commitments of all Borrowing Base Investors:
USActive 53991578.7 8

--------------------------------------------------------------------------------




Investor ClassificationConcentration Limit
(per Investor)Concentration Limit
(in aggregate)
Rated Included Investor (dependent on applicable ratings below)
AAA/Aaa25.0%  N/AAA+/Aa1 to AA-/Aa320.0%  N/AA+/A1 to A-/A315.0%  N/ABBB+/Baa1
to BBB-/Baa310.0%  N/AOther Concentration LimitsNon-Rated Included Investor10.0%
- 25.0%  N/ACorporate Designated Investor5.0%  N/AForeign Sovereign Designated
Investor5.0%  20.0%  Fund-of-Funds Designated Investor3.0%  15.0%  Institutional
Designated InvestorsN/A35.0%  Special HNW Aggregation Investors100%  N/AOther
HNW Aggregation Investors1.0% – 10.0%N/AIndividual HNW Investor1.0%  N/A




provided, that for purposes of calculating the above Concentration Limits for
any Investor, each Investor and its investing affiliates shall be treated as a
single Investor. For purposes of this definition, (a) “Corporate Designated
Investor” means any Designated Investor that is not a Foreign Sovereign
Designated Investor, a Fund-of-Funds Designated Investor, an HNW Investor or an
HNW Aggregation Investor, (b) “Foreign Sovereign Designated Investor” means any
Designated Investor that is a foreign sovereign government or any agency,
instrumentality or political subdivision of a foreign sovereign government,
(c) “Fund-of-Funds Designated Investor” means any Designated Investor that is a
fund-of-funds, (d) “Institutional Designated Investor” means any Designated
Investor that is an Institutional Investor, (e) “Other HNW Aggregation
Investors” means any Designated Investor that is a HNW Aggregation Investor and
that is not, for avoidance of doubt, a Special HNW Aggregation Investor and (f)
“Individual HNW Designated Investor” means any Designated Investor that is a HNW
Investor that is a natural person or that is an investment vehicle or family
office where all of the beneficial owners thereof are exclusively natural
persons.
“Confidential Information” means, at any time, all data, reports,
interpretations, forecasts and records containing or otherwise reflecting
information concerning any Borrower, any Investor or
USActive 53991578.7 9

--------------------------------------------------------------------------------



any Affiliate of such Person which is not available to the general public,
together with analyses, compilations, studies or other documents, which contain
or otherwise reflect such information made available by or on behalf of any
Borrower, any Investor or any such Affiliate pursuant to this Credit Agreement
orally or in writing to any Agent or any Lender or their respective attorneys,
certified public accountants or agents, but not any data or information that:
(a) was or became generally available to the public at or prior to such time
(unless divulged by an Agent or a Lender or such Agent’s or such Lender’s
respective attorneys, certified public accountants or agents); or (b) was or
became available to an Agent or a Lender or to such Agent’s or Lender’s
respective attorneys, certified public accountants or agents on a
non-confidential basis from the Borrowers or any Investor or any other source at
or prior to such time other than as a result of a prohibited (insofar as the
relevant Agent or Lender is aware) disclosure by such other source.
“Constituent Documents” means, for any Person, its constituent or organizational
documents, including: (a) in the case of the Initial Borrower, the Certificate
of Statutory Trust, the Trust Agreement and bylaws; (b) in the case of any other
statutory trust, the related certificate of statutory trust, trust agreement and
bylaws; (c) in the case of any limited partnership, exempted limited
partnership, joint venture, trust or other form of business entity, the limited
partnership, exempted limited partnership, joint venture or other applicable
agreement of formation and any agreement, statement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
secretary of state, Registrar of Exempted Limited Partnerships or other
department in the jurisdiction of its formation, in each case as amended from
time to time; (d) in the case of any limited liability company, the articles of
formation, the articles of association, and operating agreement for such Person;
and (e) in the case of a corporation or an exempted company, the certificate,
memorandum or articles of incorporation, memorandum and articles of association
and/or the bylaws (as applicable) for such Person, in each such case as it may
be restated, modified, amended or supplemented from time to time.
“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to a Rollover of a LIBOR Loan from one Interest Period to the next
Interest Period.
“Contribution” means the capital contributions made by the Investors to the
Initial Borrower with respect to their Unused Commitments; “Contributions”
means, where the context may require, all Contributions, collectively.
“Controlled Group” means: (a) the controlled group of corporations as defined in
Section 1563 of the Internal Revenue Code; or (b) the group of trades or
businesses under common control as defined in Section 414(c) of the Internal
Revenue Code, in each case of which the Initial Borrower is a part.
“Conversion Date” means any LIBOR Conversion Date, Reference Rate Conversion
Date, or Daily LIBOR Conversion Date, as applicable.
“Conversion Notice” is defined in Section 2.3(c) hereof.
“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.3(c) or Section 4 hereof of one Type of Loan into another Type of
Loan.

USActive 53991578.7 10

--------------------------------------------------------------------------------



“Cost of Funds” means, with respect to a Loan, the actual cost to a Lender of
funding or maintaining such Loan for the relevant Interest Period.
“Cost of Funds Rate” means a rate per annum notified by the applicable Lender as
soon as practicable after the occurrence of the events specified in Section 4.2
hereof which expresses as a percentage rate the actual Cost of Funds to such
Lender of funding Loans from whatever source it may reasonably select for the
applicable Interest Period.
“Credit Agreement” means this Revolving Credit Agreement, of which this Section
1 forms a part, together with all amendments, modifications and restatements
hereof, and supplements and attachments hereto.
“Credit Facility” means the Loans and Letters of Credit provided to the
Borrowers by the Lenders under the terms and conditions of this Credit
Agreement.
“Credit Provider” means a Person providing a guaranty or other credit support,
in form and substance reasonably acceptable to the Administrative Agent, of the
obligations of a Borrowing Base Investor to make Contributions.
“Currency” means US Dollars or any Alternate Currency.
“Current Party” is defined in Section 12.12 hereof.
“Daily LIBOR” means for each day during any Interest Period, the London
interbank offered rate administered by ICE (or any other person that takes over
the administration of such rate) for deposits in US Dollars with a term
equivalent to one month, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
reasonably designated by the Administrative Agent from time to time) at the
Specified Time, changing when and as such rate changes.
“Daily LIBOR Conversion Date” is defined in Section 2.3(c) hereof.
“Debt Limitations” means the limitations set forth in Section 9.11 hereof.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization, or similar laws affecting the rights, remedies, or recourse of
creditors generally, including, without limitation, the United States Bankruptcy
Code and all amendments thereto, as are in effect from time to time during the
term of the Loans or while any Letter of Credit is in effect or any Obligation
is outstanding or any Lender or Letter of Credit Issuer has any commitment to
extend credit hereunder.
“Default Rate” means (a) when used with respect to any overdue Obligations,
other than LIBOR Loans or Letter of Credit fees, an interest rate equal to (i)
the Reference Rate plus (ii) the Reference Rate Applicable Margin, if any,
applicable to Reference Rate Loans plus (iii) 2% per annum, (b) when used with
respect to any overdue LIBOR Loan, an interest rate equal to the interest rate
(including any Applicable Margin) otherwise applicable to such Loan plus 2% per
USActive 53991578.7 11

--------------------------------------------------------------------------------



annum, and (c) when used with respect to any overdue Letter of Credit fees, a
rate equal to the Applicable Margin plus 2% per annum.
“Defaulting Lender” means any Lender that: (a) has failed to make its Pro Rata
Share of any disbursement required to be made in respect of any Loan within
three (3) Business Days of when due; (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three (3) Business Days of the date when due, unless the
subject of a good faith dispute; (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding; (d) has notified the
Borrowers, any Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Credit Agreement or has made a
public statement that it does not intend to comply with its funding obligations
under this Credit Agreement (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder or a loan under any such other
credit agreement and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (e) has, or has an entity
that controls such Lender that has, become the subject of a bankruptcy or
insolvency proceeding; or (f) has, or has a direct or indirect parent company
that has, become the subject of a Bail-In Action; provided that a Lender shall
not be a Defaulting Lender solely by virtue of (i) the ownership or acquisition
of any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority or (ii) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Lender is subject to home jurisdiction supervision if
applicable law requires that such appointment not be publicly disclosed, in any
such case where such action does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Demand Notice” means the issuance of a “Drawdown Notice” (as defined in the
Subscription Agreements of the Initial Borrower) to the Investors for the making
of Contributions pursuant to and in accordance with the Constituent Documents of
the Initial Borrower; “Demand Notices” means, where the context may require, all
Demand Notices, collectively.
“Deposit Account Control Agreement” means the deposit account control agreement
among the Initial Borrower, the Administrative Agent and the Depository, as the
same may be amended, modified, supplemented or restated from time to time.
“Depository” means State Street Bank and Trust Company or any replacement
thereof which is an Eligible Institution.
“Designated Investor” means an Investor that (a) is approved in writing as a
Designated Investor by the Lenders, in their sole discretion, and (b) in respect
of which, except as otherwise determined by the Lenders, there has been
delivered to the Administrative Agent:

USActive 53991578.7 12

--------------------------------------------------------------------------------



(i) a true and correct copy of the Subscription Agreement executed and delivered
by or on behalf of such Investor which shall be acceptable to the Administrative
Agent in its reasonable discretion (to the extent such Subscription Agreement
contains material changes or any errors or discrepancies from the applicable
approved form previously provided to the Administrative Agent), together with
the Initial Borrower’s countersignature(s) accepting such Subscription
Agreement, and any Constituent Documents of the Initial Borrower executed and
delivered by or on behalf of such Investor;
(ii) a true and correct copy of any Side Letter executed by or on behalf of such
Investor, which shall be acceptable to the Administrative Agent in its
reasonable discretion; and
(iii) if such Investor’s Subscription Agreement or any Constituent Document of
the Initial Borrower was signed by the Initial Borrower or any Affiliate thereof
as an attorney-in-fact on behalf of such Investor, the Administrative Agent
shall have received either (A) a copy of the power of attorney or other
documentation substantiating the authority of the Initial Borrower (or Affiliate
thereof) to sign on behalf of such Investor, such documentation to be in form
and substance reasonably acceptable to the Administrative Agent (it being
understood and agreed that any power of attorney given by any Investor to the
Initial Borrower (or Affiliate thereof) under the Constituent Documents as of
the Closing Date is in form and substance reasonably acceptable to the
Administrative Agent for purposes of executing any Constituent Document), or
(B) a written opinion (addressed to the Administrative Agent) of the Investor’s
counsel (or of the Initial Borrower’s counsel, who may assume the Investor’s
existence and the Investor’s authorization, execution and delivery of the
applicable power of attorney for this purpose and make such other assumptions as
are reasonably acceptable to the Administrative Agent) in form and substance
satisfactory to the Administrative Agent in its reasonable discretion, that such
attorney-in-fact has duly executed and delivered such Subscription Agreement or
Constituent Document, as the case may be, on behalf of such Investor, and that
such Subscription Agreement or Constituent Document, as the case may be, is as
binding upon such Investor as if the Investor had itself signed the same;
provided that (1) any Designated Investor in respect of which an Exclusion Event
has occurred shall thereupon no longer be a Designated Investor until such time
as all Exclusion Events in respect of such Investor shall have been cured to the
satisfaction of the Administrative Agent in its sole discretion; and (2) each
approval under clause (a) and each restoration under clause (1) of this proviso
shall be subject to the satisfaction of such initial or ongoing conditions as
may reasonably be specified by the Administrative Agent at the time of initial
inclusion of such Investor as a Designated Investor. The Designated Investors as
of the Closing Date are those specified as being Designated Investors on the
Borrowing Base Certificate attached hereto as Exhibit A, as in effect on the
Closing Date. If a Designated Investor would not be a Designated Investor but
for the guaranty of its Credit Provider as contemplated in the definition
USActive 53991578.7 13

--------------------------------------------------------------------------------



of “Credit Provider”, such Designated Investor shall provide evidence
satisfactory to the Administrative Agent of such guaranty.
“Distribution” is defined in Section 9.10 hereof.
“Dollar Equivalent” means, at any time on any date of determination: (a) with
respect to any amount denominated in US Dollars, such amount; and (b) with
respect to any amount denominated in an Alternate Currency, the equivalent
amount thereof in US Dollars as reasonably determined by the Administrative
Agent or the Letter of Credit Issuer, as applicable, at such time on the basis
of the Spot Rate as of the most recent Revaluation Date for the purchase of US
Dollars with such Alternate Currency.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority and subject to the Bail‑In Legislation; (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition; or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
“Eligible Assignee” means: (a) a Lender; (b) an Affiliate of a Lender, or (c)
subject to the provisions of Section 12.11(c) hereof, any other Person; provided
that neither the Initial Borrower nor any Affiliate of the Initial Borrower
shall qualify as an Eligible Assignee; and provided, further, that it shall not
be unreasonable for the Borrowers to withhold consent to any assignment which
(i) could reasonably be expected to create additional obligations of or risk to
any Borrower or (ii) is to be made to a person that is a fiduciary with respect
to the assets of any ERISA Investor or would result in a nonexempt prohibited
transaction under ERISA or Section 4975 of the Internal Revenue Code (taking
into consideration all remedial actions provided for herein).
“Eligible Institution” means State Street Bank and Trust Company or any
depository institution, organized under the laws of the United States or any
state, having capital and surplus in excess of $200,000,000, the deposits of
which are insured by the Federal Deposit Insurance Corporation to the fullest
extent permitted by law and which is subject to supervision and examination by
federal or state banking authorities; provided that such institution also must
have a short-term unsecured debt rating of at least P-1 from Moody’s and at
least A-1 from S&P. If such depository institution publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then the combined capital and
USActive 53991578.7 14

--------------------------------------------------------------------------------



surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder, as from time to time in effect.
“ERISA Investor” means an Investor that is: (a) an “employee benefit plan” (as
such term is defined in Section 3(3) of ERISA) subject to Part 4 of Title I of
ERISA; (b) any “plan” defined in and subject to Section 4975 of the Internal
Revenue Code; (c) a group trust, as described in Revenue Ruling 81-100, as
amended; or (d) a partnership or commingled account of an employee benefit plan
or plan described in (a) or (b) above, or any other entity whose assets include
or are deemed to include Plan Assets.
“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro Event” is defined in Section 4.11 hereof.
“Euros” mean the single, legal currency of the Participating Member States.
“Event of Default” is defined in Section 10.1 hereof.
“Excluded Investor” is defined in Section 2.1(d) hereof.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income, franchise Taxes
(imposed in lieu of net income Taxes), and branch profits Taxes, in each case,
(i) imposed by the jurisdiction (or any political subdivision thereof) under the
Laws of which such Recipient, as the case may be, is organized, maintains its
Applicable Lending Office or otherwise is resident for Tax purposes, or (ii)
that are Other Connection Taxes, (b) any Tax imposed by reason of the failure of
a Tax Indemnified Party to comply with Section 4.7(e) hereof, (c) any
withholding Taxes imposed pursuant to FATCA, and (d) any U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a Lender
with respect to an applicable interest in a Loan or Lender Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Lender Commitment (other than pursuant to an assignment request
by a Borrower under Section 4.10 hereof) or (ii) such Lender changes its
Applicable Lending Office, except in each case to the extent that, pursuant to
Section 4.7 hereof, amounts with respect to such Taxes were payable either to
such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan or Lender Commitment or to such Lender immediately before it
changed its Applicable Lending Office.
“Exclusion Event” is defined in Section 2.1(d) hereof.
“Extension Fee” has the meaning set forth in the applicable Fee Letter.

USActive 53991578.7 15

--------------------------------------------------------------------------------



“Extension Request” means a written request by the Initial Borrower
substantially in the form attached hereto as Exhibit P to extend the initial
Stated Maturity Date in accordance with Section 2.14 hereof.
“Facility Increase” is defined in Section 2.13(a) hereof.
“Facility Increase Request” means a notice substantially in the form attached
hereto as Exhibit U pursuant to which the Initial Borrower requests an increase
of the Maximum Commitment Amount in accordance with Section 2.13 hereof.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code and any
current or future regulations or official interpretations thereof (and any
similar amendments thereto or successor provisions that are not materially more
onerous to comply with), any agreements entered into pursuant to Section
1471(b)(1) of the Internal Revenue Code, any intergovernmental agreements
entered into in connection with the implementation of such Sections and any law,
rule, regulation, official agreement or other guidance implementing any such
intergovernmental agreement.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


“Federal Reserve Act” means the Federal Reserve Act of 1913, as amended to the
date hereof and from time to time hereafter, and any successor statute.
“Fee Letter” means each Fee Letter between the Initial Borrower and the
Administrative Agent or any Lender, as each may be amended, supplemented or
otherwise modified from time to time.
“Funding Ratio” means (a) for a Governmental Plan Investor or other pension plan
not covered by clause (b) below, the total fair market value of the assets of
the plan divided by the actuarial present value of the plan’s total benefit
liabilities, as reported in such plan’s most recent audited financial statements
and (b) for a Pension Plan Investor, the funding target attainment percentage
reported on Schedule SB to the Form 5500 or the funded percentage for monitoring
the plan’s status reported on Schedule MB to the Form 5500, as applicable, as
reported on the most recent Form 5500 filed by such plan with the U.S.
Department of Labor.
“FX Reserve Amount” means, at any time of determination, the product of (a) the
FX Reserve Percentage and (b) the Dollar Equivalent of the sum of the aggregate
outstanding principal amount of Loans and the undrawn stated amount of all
outstanding Letters of Credit, in each case denominated in an Alternate Currency
at such time.

USActive 53991578.7 16

--------------------------------------------------------------------------------



“FX Reserve Percentage” means, as of any date of determination and for each
Alternate Currency, a percentage determined in the reasonable discretion of the
Administrative Agent to account for foreign exchange volatility, in each case
using a methodology that is sufficient to cover the 3-month foreign exchange
exposure of the Lenders at such date of determination at a ninety-five percent
(95%) confidence interval as calculated using Bloomberg BGN source data on the
FXFM screen of Bloomberg (or such other screen as may from time to time be in
effect); provided that any such percentage may be reset for any particular
Alternate Currency in connection with the delivery of any Borrowing Base
Certificate hereunder or on any Revaluation Date in the reasonable discretion of
the Administrative Agent if necessary to account for foreign exchange
volatility. As of the Closing Date, the FX Reserve Percentage for the below
Alternate Currencies is as follows:
Euro
8.06%  
Sterling
11.24%  
Canadian Dollar
7.30%  
Japanese Yen
8.04%  
Australian Dollars
9.49%  


“Generally Accepted Accounting Principles” means those generally accepted
accounting principles and practices that are recognized as such by the American
Institute of Certified Public Accountants or by the Financial Accounting
Standards Board or through other appropriate boards or committees thereof, and
that are consistently applied for all periods, after the Closing Date, so as to
properly reflect the financial position of the applicable Person, except that
any accounting principle or practice required to be changed by the Financial
Accounting Standards Board (or other appropriate board or committee of the said
Board) in order to continue as a generally accepted accounting principle or
practice may be so changed.
“Government Official” means an official, employee, instrumentality, or agent of
a government, political party, state-owned enterprise, or public international
organization.
“Governmental Authority” means any foreign governmental authority, the United
States of America, any State of the United States of America, and any
subdivision of any of the foregoing, and any agency, department, commission,
board, authority or instrumentality, bureau or court having or reasonably
claiming to have jurisdiction over any Borrower, any Agent, any Lender or the
Letter of Credit Issuer, or any of their respective businesses, operations,
assets, or properties, including any supra-national bodies (such as the European
Union or the European Central Bank).
“Governmental Plan Investor” means an Investor that is a pension plan as defined
in Section 3(3) of ERISA and that is also a governmental plan as defined in
Section 3(32) of ERISA.

USActive 53991578.7 17

--------------------------------------------------------------------------------



“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations guaranteeing any Indebtedness of any other Person in any manner,
whether direct or indirect, and including, without limitation, any obligation,
whether or not contingent: (a) to purchase any such Indebtedness or other
obligation or any property constituting security therefor; (b) to advance or
provide funds or other support for the payment or purchase of such Indebtedness
or obligation or to maintain working capital, solvency or other balance sheet
condition of such other Person (including, without limitation, maintenance
agreements, comfort letters, take or pay arrangements, put agreements or similar
agreements or arrangements) for the benefit of the holder of Indebtedness of
such other Person; (c) to lease or purchase property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness of the
ability of the primary obligor to make payment of such primary obligation; or
(d) to otherwise assure or hold harmless the owner of such Indebtedness or
obligation against loss in respect thereof; provided, however, that the term
Guaranty Obligations shall not include (w) endorsements of instruments for
deposit or collection in the ordinary course of business, (x) deposits or other
obligations to secure the performance of bids, trade contracts (other than for
borrowed money), (y) contingent obligations under customary “carve outs” in
non-recourse loan documentation, including, but not limited to, environmental
indemnities, guarantees of environmental indemnities and guarantees of
non-recourse carve-outs which are usual and customary in like transactions
involving incurrence of such obligations or liabilities made by subsidiaries of
such Person, and (z) other contingent obligations and liabilities which are not
shown as indebtedness in the financial statements of the Borrowers, including
but not limited to completion guaranties. The amount of any Guaranty Obligation
of any guaranteeing person shall be deemed to be the maximum amount for which
such guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guaranty Obligation, unless such maximum amount for which such
guaranteeing person may be liable is not stated or determinable, in which case
the amount of such Guaranty Obligation shall be such guaranteeing person’s
maximum reasonable anticipated liability in respect thereof as determined by
such Person in good faith.
“Hedging Agreements” means, collectively, interest rate protection agreements,
foreign currency exchange agreements, commodity purchase or option agreements or
other interest or exchange rate or commodity price hedging agreements.
“HNW Aggregation Investors” means, collectively, Investors which are dedicated
feeder funds established by a Person other than the Investment Advisor, the
Administrator and/or any of their respective Affiliates and with their
knowledge, primarily to facilitate the participation of certain HNW Investors in
the Initial Borrower, and each individually, a “HNW Aggregation Investor”.
“HNW Investor” means an Investor that is a domestic or international individual
Investor (or group of individuals organized as a trust or family office) or an
entity owned, controlled or established by a domestic or international
individual Investor (or group of individuals organized as a trust or family
office). For the avoidance of doubt, “HNW Investors” shall not include Special
HNW Aggregation Investors.
“ICE” means ICE Benchmark Administration Limited (or any successor thereto if
ICE Benchmark Administration Limited is no longer making LIBOR available).

USActive 53991578.7 18

--------------------------------------------------------------------------------



“Included Investor” means an Investor (a) that either (i) meets the Applicable
Requirement and at the request of the Initial Borrower has been approved in
writing as an Included Investor by the Administrative Agent, in its reasonable
discretion (which approval shall not be unreasonably withheld, provided that the
failure, after using commercially reasonable efforts, to obtain approval for
such Investor shall be deemed reasonable per se) (a “Rated Included Investor”),
or (ii) does not meet the Applicable Requirement but at the request of the
Initial Borrower has been approved in writing as an Included Investor by all of
the Lenders, in their sole discretion (a “Non-Rated Included Investor”); and (b)
in respect of which, except as otherwise determined by the Lenders, there has
been delivered to the Administrative Agent:
(i)  a true and correct copy of the Subscription Agreement executed and
delivered by or on behalf of such Investor which shall be acceptable to the
Administrative Agent in its reasonable discretion (to the extent such
Subscription Agreement contains material changes or any errors or discrepancies
from the applicable approved form previously provided to the Administrative
Agent), together with the Initial Borrower’s countersignature(s) accepting such
Subscription Agreement, and any Constituent Documents of the Initial Borrower
executed and delivered by or on behalf of such Investor;
(ii)  a true and correct copy of any Side Letter executed by or on behalf of
such Investor, which shall be acceptable to the Administrative Agent in its
reasonable discretion; and
(iii)  if such Investor’s Subscription Agreement or any Constituent Document of
the Initial Borrower was signed by the Initial Borrower or any Affiliate thereof
as an attorney-in-fact on behalf of such Investor, the Administrative Agent
shall have received either (A) a copy of the power of attorney or other
documentation substantiating the authority of the Initial Borrower (or Affiliate
thereof) to sign on behalf of such Investor, such documentation to be in form
and substance reasonably acceptable to the Administrative Agent (it being
understood and agreed that any power of attorney given by any Investor to the
Initial Borrower (or Affiliate thereof) under the Constituent Documents as of
the Closing Date is in form and substance reasonably acceptable to the
Administrative Agent for purposes of executing any Constituent Document), or
(B) a written opinion (addressed to the Administrative Agent) of the Investor’s
counsel (or of the Initial Borrower’s counsel, who may assume the Investor’s
existence and the Investor’s authorization, execution and delivery of the
applicable power of attorney for this purpose and make such other assumptions as
are reasonably acceptable to the Administrative Agent) in form and substance
satisfactory to the Administrative Agent in its reasonable discretion, that such
attorney-in-fact has duly executed and delivered such Subscription Agreement or
Constituent Document, as the case may be, on behalf of such Investor, and that
such Subscription Agreement or Constituent Document, as the case may be, is as
binding upon such Investor as if the Investor had itself signed the same;

USActive 53991578.7 19

--------------------------------------------------------------------------------



provided that (1) any Included Investor in respect of which an Exclusion Event
has occurred shall thereupon no longer be an Included Investor until such time
as all Exclusion Events in respect of such Investor shall have been cured, (x)
in the case of any Rated Included Investor, to the satisfaction of the
Administrative Agent in its sole discretion and (y) in the case of any Non-Rated
Included Investor, to the satisfaction of all of the Lenders in their sole
discretion; and (2) each approval of a Rated Included Investor or a Non-Rated
Included Investor and each restoration under clause (1) of this proviso shall be
subject to the satisfaction of such initial or ongoing conditions as may
reasonably be specified by the Administrative Agent at the time of initial
inclusion of such Investor as an Included Investor. The Included Investors as of
the Closing Date are those specified as being Included Investors on the
Borrowing Base Certificate attached hereto as Exhibit A, as in effect on the
Closing Date. If an Included Investor would not be an Included Investor but for
the guaranty of its Credit Provider as contemplated in the definition of “Credit
Provider”, the Initial Borrower shall provide evidence satisfactory to the
Administrative Agent of such guaranty.
“Increase Effective Date” is defined in Section 2.13(b) hereof.
“Indebtedness” of any Person means, without duplication: (a) all obligations of
such Person for borrowed money or with respect to advances of any kind held by
such Person; (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, or upon which interest payments are customarily
made; (c) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (d) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business); (e) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on, or payable out of the proceeds of production from, property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed; (f) all Guaranty Obligations of such Person in respect
of Indebtedness of others; (g) all obligations of such Person under: (i) Capital
Leases; and (ii) any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product of such Person where
such transaction is considered borrowed money indebtedness for U.S. federal tax
purposes but is classified as an operating lease in accordance with Generally
Accepted Accounting Principles; (h) all obligations of such Person to repurchase
any securities which repurchase obligation is related to the issuance thereof;
(i) all net obligations of such Person in respect of or under Hedging
Agreements; (j) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and instruments of a like nature
or of such Person in respect of bankers’ acceptances; and (k) the aggregate
amount of uncollected accounts receivable of such Person subject at such time to
a sale of receivables (or similar transaction) regardless of whether such
transaction is effected without recourse to such Person or in a manner that
would not be reflected on the balance sheet of such Person in accordance with
Generally Accepted Accounting Principles. The Indebtedness of any Person shall
include the Indebtedness of any partnership or unincorporated joint venture or
similar entity for which such Person is legally obligated unless made
non-recourse to such Person by written agreement reasonably satisfactory to the
Administrative Agent.
USActive 53991578.7 20

--------------------------------------------------------------------------------



Notwithstanding the foregoing, Indebtedness shall not include obligations and
liabilities which are not shown as obligations or liabilities on the financial
statements of such Person.
“Indemnitee” is defined in Section 12.5(b) hereof.
“Initial Borrower” is defined in the preamble to this Credit Agreement.
“Initial Lender” is defined in the preamble to this Credit Agreement.
“Initial Notice Period” is defined in Section 10.2 hereof.
“Initial Payment Date” is defined in Section 10.2 hereof.
“Institutional Investor” means any Investor that is not a HNW Investor, a HNW
Aggregation Investor or a Special HNW Aggregation Investor.
“Interest Option” means either (a) LIBOR or (b) the Reference Rate.
“Interest Payment Date” means: (a) with respect to any Reference Rate Loan,
either (i) the LIBOR Conversion Date (if such Reference Rate Loan is converted
into a LIBOR Loan pursuant to Section 2.3(c) and the accrued interest is not
capitalized as provided in Section 2.3(c)) or (ii) the twelfth (12th) calendar
day of each calendar month (or the next succeeding Business Day if such day is
not a Business Day) following the last day of each Interest Period for the
interest accruing during the preceding Interest Period; (b) with respect to any
LIBOR Loan in respect of which the applicable Borrower has selected Daily LIBOR,
the twelfth (12th) calendar day of each calendar month (or the next succeeding
Business Day if such day is not a Business Day) following the last day of each
Interest Period for the interest accruing during the preceding Interest Period;
(c) with respect to any other LIBOR Loan (i) in respect of which the applicable
Borrower has selected a one-month or three-month Interest Period, the last day
of such Interest Period for such LIBOR Loan (or the next succeeding Business Day
if such day is not a Business Day), and (ii) in respect of which the applicable
Borrower has selected a six-month, or subject to availability, twelve-month
Interest Period, the day of the month corresponding to the Borrowing date of
such LIBOR Loan occurring each third calendar month during such Interest Period
for such LIBOR Loan (or the next succeeding Business Day if such day is not a
Business Day); (d) the Maturity Date; and (e) the date of any prepayment of any
Loan made hereunder, as to the amount prepaid.
“Interest Period” means (a) with respect to any Reference Rate Loan, (i)
initially the period commencing on (and including) the date of the initial
purchase or funding of such Loan (or the related Reference Rate Conversion Date
pursuant to Section 2.3(c) hereof) and ending on (and including) the last
calendar day of such month and (ii) thereafter, each period commencing on (and
including) the first calendar day of the succeeding calendar month and ending on
(and including) the last calendar day of such month; (b) with respect to any
LIBOR Loan in respect of which the applicable Borrower has selected Daily LIBOR,
(i) initially the period commencing on (and including) the date of the initial
purchase or funding of such Loan (or the related LIBOR Conversion Date pursuant
to Section 2.3(c) hereof) and ending on (and including) the last
USActive 53991578.7 21

--------------------------------------------------------------------------------



calendar day of such month and (ii) thereafter, each period commencing on (and
including) the first calendar day of the succeeding calendar month and ending on
(and including) the last calendar day of such month; and (c) with respect to any
other LIBOR Loan, the period commencing on (and including) the date of the
initial purchase or funding of such Loan (or the related LIBOR Conversion Date
pursuant to Section 2.3(c) hereof) and ending on (but excluding) the
corresponding date one month, three months, six months or, subject to
confirmation of availability by the applicable Lenders (i.e., a rate for such
Interest Period is available for quotation under LIBOR), twelve months, as
designated by the applicable Borrower in the applicable Request for Borrowing;
provided that:
(A) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the preceding Business Day;
(B) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause (A)
above, end on the last Business Day of the applicable calendar month; and
(C) in the case of any Interest Period for any Loans which commences before the
Maturity Date and would otherwise end on a date occurring after the Maturity
Date, such Interest Period shall end on (but exclude) such Maturity Date and the
duration of each Interest Period which commences on or after the Maturity Date
shall be of such duration as shall be selected by the applicable Lender in its
sole discretion.
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.
“Investment” means an investment made by the Initial Borrower.
“Investment Advisor” means GSO Asset Management LLC, a Delaware limited
liability company.
“Investment Advisory Agreement” means the Investment Advisory Agreement, dated
as of October 1, 2018, between the Initial Borrower and the Investment Advisor,
as the same may be amended, restated, modified, supplemented or amended and
restated from time to time.
“Investment Exclusion Event” means the exclusion or excuse of any Investor from
participating in a particular Investment pursuant to either (a) such Investor’s
Side Letter or (b) such Investor’s Subscription Agreement, in each case, where
(i) the Investor is entitled to such exclusion or excuse under the applicable
Subscription Agreement or the applicable Side Letter (i.e., the Initial Borrower
has no discretion to permit or prevent such exclusion or excuse) or (ii) the
failure to so exclude or excuse such Investor could, in the reasonable
determination of the Initial Borrower, reasonably be expected to result in a
material adverse effect under the applicable Constituent Documents.

USActive 53991578.7 22

--------------------------------------------------------------------------------



“Investment Period” means the “Initial Drawdown Period” as that term is defined
in the Trust Agreement.
“Investor” means any Person that is listed as such on the Borrowing Base
Certificate attached hereto as Exhibit A (or on a revised Borrowing Base
Certificate delivered to the Administrative Agent in accordance with Section
8.1(h) hereof) and incorporated herein by reference or is admitted to the
Initial Borrower as a shareholder in accordance with the terms of the Initial
Borrower’s Constituent Documents; “Investors” means all of such Persons,
collectively.
“Investor Information” is defined in Section 12.17 hereof.
“Joinder Agreement” means an agreement contemplated by Section 12.11(e) hereof,
pursuant to which a new lender joins the Credit Facility as a Lender.
“Judgment Currency” is defined in Section 12.20 hereof.
“KYC Compliant” means any Person who has satisfied all requests for information
from the Lenders (through the Administrative Agent, as permitted) as may be
reasonably required for the Lenders to comply with “know-your-customer” and
other anti-terrorism, anti-money laundering and similar rules and regulations
and related policies and who would not result in any Lender being non-compliant
with any such rules and regulations and related policies were such Person to
enter into a banking relationship with such Lender, including, but not limited
to, any information required to be obtained by the Lender pursuant to the
Beneficial Ownership Regulation.
“Laws” means, collectively, all international, foreign, Federal, state and local
laws, statutes, treaties, rules, guidelines, directives, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law; provided that
notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 and all regulations, rules,
guidelines, requests or directives thereunder or issued in connection therewith
relating to capital and liquidity requirements and (b) all regulations, rules,
guidelines, requests or directives promulgated or issued by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “change in Law”, regardless of the date enacted, adopted or issued.
“Lender Commitment” means, for each Lender, the amount set forth opposite its
name on Schedule II or on its respective Assignment and Acceptance Agreement or
Joinder Agreement, as the same may be reduced from time to time by the Initial
Borrower, pursuant to Section 3.6 hereof, or by further assignment by such
Lender pursuant to Section 12.11(c) hereof. The Lender Commitments shall be
denominated in US Dollars.

USActive 53991578.7 23

--------------------------------------------------------------------------------



“Lenders” means Bank of America and each of the other lending institutions that
shall become a Lender hereunder pursuant to Section 12.11(c) or Section 12.11(e)
hereof.
“Letter of Credit” means any letter of credit issued by the Letter of Credit
Issuer pursuant to Section 2.8 hereof either as originally issued or as the same
may, from time to time, be amended or otherwise modified or extended.
“Letter of Credit Issuer” means Bank of America, or any Lender or Affiliate of
such Lender so designated, and which accepts such designation, by the
Administrative Agent and approved by the Initial Borrowers
“Letter of Credit Liability” means the sum of (a) the aggregate undrawn stated
amount of all outstanding Letters of Credit plus (b) the aggregate amount drawn
under all Letters of Credit for which the Letter of Credit Issuer and the
Lenders, or any one of them, has not yet received payment or reimbursement (in
the form of a conversion of such liability to Loans, or otherwise) as required
by Section 2.8 hereof.
“Letter of Credit Sublimit” means an amount equal to fifty percent (50%) of the
Maximum Commitment Amount at the time of issuance of any Letter of Credit;
provided, however, that Letters of Credit denominated in an Alternate Currency
shall comply with the sublimit set forth in the definition of “Alternate
Currency Sublimit”.
“LIBOR” means, for any LIBOR Loan:
(a) denominated in US Dollars, at the option of the applicable Borrower, either
(x) Daily LIBOR or (y) the rate per annum equal to the London interbank offered
rate administered by ICE (or any Person that takes over administration of such
rate) or a comparable or successor rate which rate is approved by the
Administrative Agent and the Initial Borrower in their commercially reasonable
discretion, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be reasonably
designated by the Administrative Agent from time to time) at the Specified Time,
for deposits in US Dollars (for delivery on the first day of the applicable
Interest Period) with a term equivalent to such Interest Period;
(b) denominated in a LIBOR Quoted Currency (other than US Dollars), the rate per
annum equal to LIBOR or a comparable or successor rate which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
reasonably designated by the Administrative Agent from time to time and approved
by the Initial Borrower in their commercially reasonable discretion) at the
Specified Time, for deposits in the relevant Currency (for delivery on the first
day of the applicable Interest Period) with a term equivalent to such Interest
Period;
(c) denominated in Canadian Dollars, CDOR;
(d)  denominated in Australian Dollars, BBSY; and

USActive 53991578.7 24

--------------------------------------------------------------------------------



(e) denominated in any other Non-LIBOR Quoted Currency, the rate per annum as
designated with respect to such Alternate Currency at the time such Alternate
Currency is approved by the Administrative Agent and the Lenders;
provided that, if more than one rate is published by Bloomberg (or such other
commercially available source providing quotations of LIBOR or CDOR, as
applicable, as designated by the Administrative Agent from time to time), the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards
if necessary to the nearest 1/100 of 1%). If for any reason the rate specified
in any of the preceding clauses (i) through (iv) is not available, then “LIBOR”
shall mean the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which, as determined by the Administrative Agent in accordance
with its customary practices, deposits in the applicable Currency in an amount
comparable to the Loans then requested are being offered to leading banks at the
Specified Time: (x) in the case of Loans denominated in an Alternate Currency,
on the date that is two (2) Business Days prior to the date such rate shall
apply for settlement in immediately available funds by leading banks in the
London or Canadian interbank market, as applicable, for a period equal to the
Interest Period selected, or (y) in the case of Loans denominated in US Dollars,
(I) on the same day such rate shall apply for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to one month if such rate is to replace the rate specified in clause
(a)(x) above or (II) on the date that is two (2) Business Days prior to the date
such rate shall apply for settlement in immediately available funds by leading
banks in the London interbank market for a period equal to the Interest Period
selected if such rate is to replace the rate specified in clause (a)(y) above;
provided, further that LIBOR shall, in no event, exceed the Reference Rate;
provided, further that, to the extent a comparable or successor rate is approved
by the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and as notified to the Borrowers. If the calculation of
LIBOR (or any applicable LIBOR Successor Rate adopted together with LIBOR
Successor Rate Conforming Changes pursuant to Section 4.12 hereof) results in a
LIBOR rate of less than zero (0), LIBOR or such LIBOR Successor Rate, as
applicable, shall be deemed to be zero (0) for all purposes under the Loan
Documents.
“LIBOR Conversion Date” is defined in Section 2.3(c) hereof.
“LIBOR Cutoff” means the Specified Time.
“LIBOR Loan” means a Loan that bears interest at a rate based on LIBOR.
“LIBOR Quoted Currency” means each of the following currencies: US Dollars,
Euros, Pounds Sterling and Yen, in each case as long as there is a published
LIBOR rate with respect thereto.

USActive 53991578.7 25

--------------------------------------------------------------------------------



“LIBOR Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor thereto) by member banks of the Federal Reserve System against: (a)
“Eurocurrency liabilities” (as such term is used in Regulation D); (b) any
category of liabilities which includes deposits by reference to which Adjusted
LIBOR is to be determined; or (c) any category of extensions of credit or other
assets which include LIBOR Loans. LIBOR shall be adjusted automatically on and
as of the effective date of any change in the LIBOR Reserve Requirement. Each
determination by the Administrative Agent of the LIBOR Reserve Requirement
shall, in the absence of manifest error, be conclusive and binding.
“LIBOR Successor Rate” is defined in Section 4.12(a) hereof.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Reference
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be mutually agreed
by the Administrative Agent and the Initial Borrower, to reflect the adoption of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent and the Initial Borrower mutually
agree).
“Lien” means any lien, mortgage, security interest, security assignment, charge,
tax lien, pledge, encumbrance, or conditional sale or title retention
arrangement, or any other interest in property designed to secure the repayment
of indebtedness, whether arising by agreement or under common law, any statute,
law, contract, or otherwise.
“Loan Documents” means this Credit Agreement, the Notes (including any renewals,
extensions, re-issuances and refundings thereof), each of the Collateral
Documents, each Assignment and Acceptance, each Borrower Guaranty, each Fee
Letter and such other agreements and documents, and any amendments or
supplements thereto or modifications thereof that are executed or delivered
pursuant to the terms of this Credit Agreement or any of the other Loan
Documents and any additional documents delivered in connection with any such
amendment, supplement or modification that the parties thereto agree shall
constitute a “Loan Document” hereunder.
“Loans” means the groups of LIBOR Loans and Reference Rate Loans made by the
Lenders to the Borrowers pursuant to the terms and conditions of this Credit
Agreement and certain other related amounts specified in Section 2.8(g)(i),
Section 2.9(f), Section 3.3(c) and Section 3.3(d) hereof shall be treated as
Loans pursuant to Section 2.8(g)(i), Section 2.9(f), Section 3.3(c) and Section
3.3(d) hereof, respectively).
“Margin Stock” has the meaning assigned thereto in Regulation U.

USActive 53991578.7 26

--------------------------------------------------------------------------------



“Material Adverse Effect” means a material adverse effect on (a) the rights of,
or benefits available to, the Lenders under the Loan Documents; (b) the
Borrowers’ ability to pay the Obligations when due in accordance with the terms
of the Loan Documents; (c) the Borrowers’ (taken as a whole) ability to perform
its material obligations under any Loan Document to which it is a party; (d) the
legality, validity, binding effect or enforceability of any Loan Document; (e)
the ability of the Initial Borrower to issue Demand Notices; or (f) the
obligations of the Borrowing Base Investors under the Initial Borrower’s
Constituent Documents to make Contributions with respect to their Unused
Commitments.
“Material Amendment” is defined in Section 9.4 hereof.
“Maturity Date” means the earliest of: (a) the Stated Maturity Date; (b) the
date upon which the Administrative Agent declares the Obligations due and
payable after the occurrence of an Event of Default; (c) 30 days prior to the
termination of the Initial Borrower’s Constituent Documents; (d) 30 days prior
to the date on which the Initial Borrower’s ability to call Contributions for
the purpose of repaying the Obligations is terminated and (e) the date upon
which the Initial Borrower terminates all of the Lender Commitments pursuant to
Section 3.6 hereof or otherwise.
“Maximum Commitment Amount” means $400,000,000, as the same may be reduced
pursuant to Section 3.6 hereof or increased pursuant to Section 2.13 hereof.
“Maximum Rate” means, on any day, the highest rate of interest (if any)
permitted by applicable Law on such day.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Non-Excluded Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document.
“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.
“Non-Rated Included Investor” is defined in the definition of “Included
Investor”.
“Notes” means the promissory notes provided for in Section 3.1 hereof, and all
promissory notes delivered in substitution or exchange therefor, as such notes
may be amended, restated, reissued, extended or modified, and the Qualified
Borrower Notes; and “Note” means any one of the Notes.
“Obligations” means all present and future indebtedness, obligations, and
liabilities of the Borrowers to the Lenders, and all renewals and extensions
thereof (including, without limitation, Loans, Letters of Credit, or both), or
any part thereof, arising pursuant to this Credit Agreement (including, without
limitation, the indemnity provisions hereof) or represented by the Notes and
each Borrower Guaranty, and all interest accruing thereon, and attorneys’ fees
incurred in the enforcement or collection thereof, regardless of whether such
indebtedness, obligations, and liabilities are direct, indirect, fixed,
contingent, joint, several, or joint and several; together with
USActive 53991578.7 27

--------------------------------------------------------------------------------



all indebtedness, obligations and liabilities of the Borrowers to the Lenders
evidenced or arising pursuant to any of the other Loan Documents, and all
renewals and extensions thereof, or any part thereof. For purposes of any
Collateral Document, so long as the Credit Facility is in effect, “Obligations”
shall also include (x) any liability of any Borrower to any Lender (or Affiliate
thereof) under (i) any interest rate, currency and commodity swap agreement, cap
agreement or collar agreement, (ii) any other agreement or arrangement with a
Lender (or Affiliate thereof) designed to protect such Borrower against
fluctuations in interest rates, currency exchange rates or commodity prices or
(iii) any option of such Borrower to enter into any of the foregoing and (y) all
liabilities to any Lender under or in connection with any arrangement of any
Borrower with any Lender (or Affiliate thereof) in respect of overdraft
protection, corporate credit cards, corporate purchase cards, automated clearing
house services and other treasury, depositary and cash management services.
“OFAC” has the meaning provided in the definition of “Sanction”.
“Operating Company” means an “operating company”, a “venture capital operating
company” or a “real estate operating company”, each as defined in the Plan Asset
Regulations.
“Other Claims” is defined in Section 5.5 hereof.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” is defined in Section 4.7(c) hereof.
“Participant” is defined in Section 12.11(b) hereof.
“Participant Register” is defined in Section 12.11(b) hereof.
“Participating Member State” means any member state of the European Union that
adopts or has adopted (and has not ceased to adopt) the Euro as its lawful
currency in accordance with legislation of the European Union relating to the
Economic and Monetary Union.
“Patriot Act” is defined in Section 12.18 hereof.
“Pending Demand Notice” means any Demand Notice that has been issued to
Investors and that has not yet been (a) cancelled or withdrawn or (b) funded by
the applicable Investor, but with respect to which such Investor is not in
default under the terms of the Initial Borrower’s Constituent Documents beyond
any notice and cure period specified therein, where applicable.
“Pension Plan Investor” means an ERISA Investor that is an “employee pension
benefit plan” within the meaning of Section 3(2) of ERISA and is subject to
Title IV of ERISA.

USActive 53991578.7 28

--------------------------------------------------------------------------------



“Permitted Liens” is defined in Section 9.2 hereof.
“Permitted RIC Distributions” means, with respect to each taxable year, any
Distributions determined by the Initial Borrower in good faith to be required to
be made in order to maintain the Initial Borrower’s tax status under Section 851
of the Internal Revenue Code or to avoid the payment of any tax imposed under
Section 852(b)(1), Section 852(b)(3) or Section 4982 of the Internal Revenue
Code.
“Person” means an individual, sole proprietorship, joint venture, association,
trust, estate, business trust, corporation, exempted company, limited liability
company, nonprofit corporation, partnership, exempted limited partnership,
sovereign government or agency, instrumentality, or political subdivision
thereof, or any similar entity or organization.
“Plan” means any “employee pension benefit plan” (as such term is defined in
Section 3(2) of ERISA), including any single-employer plan or multiemployer plan
(as such terms are defined in Section 4001(a)(15) and in Section 4001(a)(3) of
ERISA, respectively), that is subject to Title IV of ERISA or Section 412 of the
Internal Revenue Code, each as established or maintained for employees of any
Borrower or any member of the Controlled Group.
“Plan Asset Regulations” means 29 C.F.R. §2510.3-101, et seq., as modified by
Section 3(42) of ERISA, as the same may be amended from time to time.
“Plan Assets” means “plan assets” within meaning of the Plan Asset Regulations.
“Potential Default” means any condition, act or event which, with the giving of
notice or lapse of time or both, would become an Event of Default.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prepayment Notice” is defined in Section 3.5 hereof.
“Prime Rate” means, for any date, a per annum rate equal to the rate of interest
announced from time to time by the Administrative Agent to its prime customers
as its “prime rate” for such date. The Prime Rate may be, but is not intended to
be, the lowest rate of interest charged by the Administrative Agent, any Lender
or Letter of Credit Issuer or any other financial institution in connection with
extensions of credit to borrowers.
“Principal Obligations” means, on any date of determination, the sum, without
duplication, of (a) the aggregate outstanding principal amount of the Loans plus
(b) the Letter of Credit Liability.
“Pro Rata Share” means, with respect to each Lender, the percentage obtained
from the fraction: (a) (i) the numerator of which is the Lender Commitment of
such Lender; and (ii) the denominator of which is the aggregate Lender
Commitments of all Lenders; or (b) in the event the Lender Commitments have been
terminated: (i) the numerator of which is the Lender Commitment of such Lender
as in effect immediately prior to such termination; and (ii) the
USActive 53991578.7 29

--------------------------------------------------------------------------------



denominator of which is the aggregate Lender Commitments of all Lenders as in
effect immediately prior to such termination.
“Proceedings” is defined in Section 7.9 hereof.
“Proposed Amendment” is defined in Section 9.4 hereof.
“Qualified Borrower” is defined in Section 2.9(a) hereof.
“Qualified Borrower Note” is defined in Section 2.9(d) hereof.
“Rated Included Investor” is defined in the definition of “Included Investor”.
“Rated Investor” means any Investor that has a Rating (or that has a Credit
Provider, Sponsor or Responsible Party that has a Rating). In the event an
Investor, its Credit Provider, Sponsor or Responsible Party has more than one
Rating, from S&P or Moody’s, then the lowest of such Ratings shall be the
applicable Rating. In the event an Investor has only one rating, that Rating
will apply.
“Rating” means, for any Person, its senior unsecured debt rating (or equivalent
thereof, such as, but not limited to, a corporate credit rating, issuer
rating/insurance financial strength rating (for an insurance company), general
obligation rating or credit enhancement program (for a governmental entity), or
revenue bond rating (for an educational institution or a governmental entity))
from either S&P or Moody’s.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Letter of Credit Issuer, as applicable.
“Reference Rate” means the greatest of: (a) the Prime Rate, (b) the Federal
Funds Rate plus fifty (50) basis points, and (c) Adjusted LIBOR (based on Daily
LIBOR) plus one hundred (100) basis points. Each change in the Reference Rate
shall become effective without prior notice to any Borrower automatically as of
the opening of business on the day of such change in the Reference Rate.
“Reference Rate Applicable Margin” has the meaning set forth in the applicable
Fee Letter.
“Reference Rate Conversion Date” is defined in Section 2.3(c) hereof.
“Reference Rate Loan” means a Loan made hereunder with respect to which the
interest rate is calculated by reference to the Reference Rate.
“Register” is defined in Section 12.11(f) hereof.
“Regulation D,” “Regulation T,” “Regulation U” and “Regulation X” means
Regulation D, T, U or X, as the case may be, of the Board of Governors of the
Federal Reserve System, from time to time in effect, and shall include any
successor regulation relating to reserve requirements or
USActive 53991578.7 30

--------------------------------------------------------------------------------



margin requirements, as the case may be, applicable to member banks of the
Federal Reserve System.
“Request for Borrowing” is defined in Section 2.3 hereof.
“Request for Letter of Credit” is defined in Section 2.8(b) hereof.
“Required Lenders” means, at any time: (a) Lenders (other than the Defaulting
Lenders) holding an aggregate Pro Rata Share of greater than fifty percent (50%)
of the Lender Commitments (excluding the Lender Commitments of any Defaulting
Lenders); or (b) at any time that the Lender Commitments are zero (0), Lenders
(other than the Defaulting Lenders) owed an aggregate Pro Rata Share of greater
than fifty percent (50%) of the Obligations outstanding at such time; provided
that if at any time there is only one Lender party hereto, then “Required
Lenders” shall mean such Lender; and provided further that if at any time there
are only two (2) Lenders party hereto, then “Required Lenders” shall mean both
such Lenders.
“Required Payment Time” means, (a) promptly on demand but in no event later than
two (2) Business Days following such demand, to the extent such funds are
available in a Collateral Account and credited to or held for the Initial
Borrower; and (b) otherwise within fifteen (15) Business Days of demand, to the
extent that it is necessary for the Initial Borrower to issue Demand Notices
(and the Initial Borrower will issue such Demand Notices and the Initial
Borrower shall make such payment promptly after the Contributions relating to
such Demand Notices are received).
“Responsible Officer” means any President, Chief Operating Officer, Senior
Managing Director, General Counsel, Managing Director, Chief Compliance Officer,
Director, Chief Financial Officer, Executive Vice President, Vice President,
Secretary, Assistant Secretary, Treasurer, Assistant Treasurer, Chief Legal
Officer or other duly authorized officer, manager or director of (a) a
corporation or an exempted company, (b) the general partner of a limited
partnership or an exempted limited partnership or if such general partner is
itself a limited partnership or an exempted limited partnership, its general
partner, or (c) a limited liability company or the managing member thereof.
“Responsible Party” means, for any Governmental Plan Investor: (a) if the state
under which the Governmental Plan Investor operates is obligated to fund the
Governmental Plan Investor and is liable to fund any shortfalls, the state; and
(b) otherwise, the Governmental Plan Investor itself.
“Revaluation Date” means: (a) each date of the making of any Loan or an
issuance, amendment, renewal or extension of a Letter of Credit; (b) the date of
any Exclusion Event; and (c) each other date on which any of the Administrative
Agent, the Letter of Credit Issuer or a Borrower shall reasonably request (which
may not be more than once in any calendar month).
“RIC Distribution Notice” means a written notice setting forth the calculation
of any Permitted RIC Distribution with respect to the Initial Borrower and
certifying that the Initial Borrower remains a “regulated investment company”
under Subchapter M of the Internal Revenue Code.

USActive 53991578.7 31

--------------------------------------------------------------------------------



“Rollover” means the renewal of all or any part of any LIBOR Loan upon the
expiration of the Interest Period with respect thereto, pursuant to Section 2.3
hereof.
“Rollover Notice” is defined in Section 2.3(b) hereof.
“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.
“Sanctioned Country” means a country or territory that is the subject or target
of Sanctions (which includes, at the time of this Credit Agreement, Crimea,
Cuba, Iran, North Korea, and Syria).
“Sanctioned Person” means a Person that is (a) currently the subject or target
of Sanctions or (b) located, organized or resident in a Sanctioned Country.
“Sanction” or “Sanctions” means individually and collectively, respectively, any
and all economic or financial sanctions, sectoral sanctions, secondary
sanctions, trade embargoes and anti-terrorism laws imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by the U.S. Department of the Treasury’s Office of Foreign Assets
Control (“OFAC”), the U.S. Department of State, the U.S. Department of Commerce,
or through any existing or future executive order; (b) the United Nations
Security Council; (c) the European Union; (d) Her Majesty’s Treasury; or (e)
other Governmental Authority of a jurisdiction where any Borrower operates or in
which the proceeds of the Loans or Letters of Credit will be used or from which
repayments of the Obligations under this Credit Agreement or related Loan
Documents will be derived.
“Scheduled Unavailability Date” is defined in Section 4.12(a) hereof.
“Secured Parties” means the Agents, the Lenders and the Letter of Credit
Issuers.
“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
to the date hereof and from time to time hereafter, and any successor statute.
“Side Letter” means any side letter executed by or on behalf of an Investor with
the Initial Borrower with respect to such Investor’s rights and/or obligations
under its Subscription Agreement or the Initial Borrower’s Constituent
Documents.
“Sole Lead Arranger” is defined in the preamble to this Credit Agreement.
“Solvent” means, with respect to the Initial Borrower, as of any date of
determination, that as of such date:
(a) the fair value of the assets of the Initial Borrower and the aggregate
Unused Commitments are greater than the total amount of liabilities, including
contingent liabilities, of the Initial Borrower;

USActive 53991578.7 32

--------------------------------------------------------------------------------



(b) the fair value of the assets of the Initial Borrower and the aggregate
Unused Commitments are not less than the amount that will be required to pay the
probable liability of the Initial Borrower on its debts as they become absolute
and matured;
(c) the Initial Borrower does not intend to, and does not believe that it will,
incur debts or liabilities beyond its ability to pay as such debts or
liabilities become absolute and matured; and
(d) the Initial Borrower is not engaged in a business or transaction, and is not
about to engage in a business or transaction, for which its assets and the
aggregate Unused Commitments would constitute unreasonably small capital.
For the purposes of this definition, the amount of contingent liabilities (such
as litigation, guarantees, and pension plan liabilities) at any time shall be
computed as the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can be reasonably expected to
become an actual or matured liability.
“Special HNW Aggregation Investor” means an aggregation vehicles sourced by
Merrill Lynch Alternative Investments, JPMorgan Private Bank, Morgan Stanley, or
any other well-known private wealth management firm approved by the
Administrative Agent in its sole discretion, subject to organizational
documentation that is reasonably acceptable to Administrative Agent.
“Special HNW Aggregation Investor Letter Agreements” means the letter
agreement(s) by and among the applicable Special HNW Aggregation Investor(s) and
the Administrative Agent, as amended, restated, supplemented or modified from
time to time in accordance with the terms thereof.
“Specified Time” means the applicable day and time determined in accordance with
Schedule III.
“Sponsor” means, for any Pension Plan Investor, a sponsor as that term is
understood under ERISA, specifically, the entity that established the plan and
is responsible for the maintenance of the plan and, in the case of a plan that
has a sponsor and participating employers, the entity that has the ability to
amend or terminate the plan.
“Spot Rate” for an Alternate Currency on any Revaluation Date means the spot
rate for the purchase of such Alternate Currency with US Dollars as set forth on
the applicable Bloomberg screen page at the Specified Time on such Revaluation
Date. In the event that such rate does not appear on the applicable Bloomberg
screen page, the Spot Rate with respect to such Alternate Currency shall be
determined by reference to such other publicly available service for displaying
exchange rates as the Administrative Agent or the Letter of Credit Issuer may
determine, in their reasonable discretion; provided, that if at the time of any
such Revaluation Date, for any reason, no such Spot Rate is being quoted, the
Administrative Agent or Letter of Credit Issuer may obtain such spot rate from
another commercially available source reasonably designated by the
Administrative Agent or Letter of Credit Issuer.

USActive 53991578.7 33

--------------------------------------------------------------------------------



“Stated Maturity Date” means November 6, 2020, subject to extension as set forth
in Section 2.14 hereof.
“Subscription Agreement” means a Subscription Agreement substantially in the
form of the applicable subscription agreement previously provided to the
Administrative Agent executed by an Investor in connection with the subscription
for an equity interest in the Initial Borrower, as amended, restated,
supplemented or otherwise modified from time to time. “Subscription Agreements”
means, where the context may require, all Subscription Agreements, collectively.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) reasonably determined
by the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.
“Tax Credit” means a credit against, relief or remission for, or repayment of
any Non-Excluded Taxes or Other Taxes.
“Tax Indemnified Parties” means, collectively, the Lenders and the Agents; and
“Tax Indemnified Party” means any of the foregoing.
“Tax Payment” means either the increase in a payment made by a Borrower to a Tax
Indemnified Party under Section 4.7(a) hereof or a payment under the indemnity
in Section 4.7(d) hereof.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Transfer” means to assign, convey, exchange, pledge, sell, set-off, transfer or
otherwise dispose.
“Trust Agreement” means the Second Amended and Restated Agreement and
Declaration of Trust of the Initial Borrower, dated as of October 1, 2018, as
the same may be amended, restated, modified, supplemented or amended and
restated from time to time.
“Type of Loan” means a LIBOR Loan or a Reference Rate Loan.
“UCC” means the Uniform Commercial Code as adopted in the State of New York and
any other state from time to time, which governs creation or perfection (and the
effect thereof) of security interests in any collateral for the Obligations.
“Uncalled Commitment” means, with respect to any Investor at any time, such
Investor’s Unused Commitment minus any portion of such Investor’s Unused
Commitment that is subject to a Pending Demand Notice.
“Unused Commitment” means, with respect to any Investor at any time, such
Investor’s undrawn capital commitment under the Initial Borrower’s Constituent
Documents.

USActive 53991578.7 34

--------------------------------------------------------------------------------



“Unused Portion” is defined in Section 2.12(a) hereof.
“Upfront Fee” means the upfront fees payable to the Lenders in connection with
their initial Lender Commitments on the Closing Date or any increases pursuant
to Section 2.13 herein, as set forth in the applicable Fee Letter.
“US Dollars” and the sign “$” means lawful currency of the United States of
America.
“Write‑Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write‑down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule.
“Yen” means lawful currency of Japan.
1.2 Other Definitional Provisions.
(a) All terms defined in this Credit Agreement shall have the above-defined
meanings when used in the Notes or any other Loan Documents or any certificate,
report or other document made or delivered pursuant to this Credit Agreement,
unless otherwise defined in such other document.
(b) Defined terms used in the singular shall import the plural and vice versa.
(c) The words “hereof,” “herein,” “hereunder,” and similar terms when used in
this Credit Agreement shall refer to this Credit Agreement as a whole and not to
any particular provisions of this Credit Agreement.
(d) “Including” and similar terms shall be deemed to be followed by “without
limitation” unless in fact followed by “without limitation” or a similar term.
(e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(f) Any reference to the Administrator or the Investment Advisor shall be deemed
to be a reference to any successor thereto.
1.3 Exchange Rates; Currency Equivalents. Loans and Letters of Credit shall be
available to the Borrowers in the applicable currencies specified herein,
provided that, for purposes of determining the remaining Available Commitment,
the Principal Obligations shall always be calculated in US Dollars by converting
the Principal Obligations in an Alternate Currency into its Dollar Equivalent.
The Administrative Agent or the Letter of Credit Issuer shall, as of each
Revaluation Date, determine the applicable Spot Rates to be used for making such
calculations. Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur.

USActive 53991578.7 35

--------------------------------------------------------------------------------



1.4 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
Dollar Equivalent of the maximum face amount of such Letter of Credit available
to be drawn at such time after giving effect to all increases thereof
contemplated by such Letter of Credit or the documentation related thereto,
whether or not such maximum face amount is in effect at such time.
1.5 Times of Day. Unless otherwise specified in the Loan Documents, time
references are to time in the city of New York, New York.
1.6 Schedules and Exhibits. All references in this Credit Agreement to any
schedule or exhibit hereto shall mean such schedule or exhibit, as applicable,
as the same may be amended, amended and restated, supplemented, replaced or
otherwise modified from time to time in accordance with the terms of this Credit
Agreement. Each of the schedules and exhibits to this Credit Agreement may be
modified from time to time as matters set forth in such schedule or exhibit, as
applicable, are updated or modified in accordance with the terms of this Credit
Agreement.
1.7 References to Agreements, Laws, Etc. Unless otherwise expressly provided
herein, (a) references to Constituent Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.


1.8 Interest Rates. Except as expressly provided in this Credit Agreement, the
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of “LIBOR”
or with respect to any rate that is an alternative or replacement or comparable
or successor rate thereto (including, without limitation, any LIBOR Successor
Rate) or the effect of any of the foregoing, or of any LIBOR Successor Rate
Conforming Changes.


USActive 53991578.7 36

--------------------------------------------------------------------------------



Section 2. REVOLVING CREDIT LOANS AND LETTERS OF CREDIT
2.1 The Lender Commitment.
(a) Committed Amount. Subject to the terms and conditions herein set forth, the
Lenders agree, during the Commitment Period to (i) extend to the Borrowers a
revolving line of credit and (ii) participate in Letters of Credit issued by the
Letter of Credit Issuer for the account of the Borrowers.
(b) Limitation on Borrowings and Re-borrowings. Except as provided in clause (c)
below, the Lenders shall not be required to advance any Borrowing or Rollover,
if:
(i) after giving effect to such Borrowing or Rollover: (x) the Dollar Equivalent
of the Principal Obligations would exceed the Available Commitment or (y) the
Alternate Currency Liability would exceed the Alternate Currency Sublimit;
provided that the foregoing restrictions with respect to Rollovers shall apply
only to the extent of the amount such Rollover exceeds the Available Commitment
or the Alternate Currency Sublimit as of such date, as applicable; or
(ii) an Event of Default or, to any Borrower’s or the Administrative Agent’s
knowledge, Potential Default under Section 10.1(a), (e), (f), (g), (h), (i),
(j), (o) or (p) exists.
(c) Exceptions to Limitations. Conversions to Reference Rate Loans and Rollovers
shall be permitted in the situations described in clauses (i) and (ii) of
Section 2.1(b) above, in each case, unless the Administrative Agent has
otherwise accelerated the Obligations or exercised other rights that terminate
the Lender Commitments under Section 10.2 hereof.
(d) Exclusion Events. If any of the following events (each, an “Exclusion
Event”) shall occur with respect to any Borrowing Base Investor (or, if
applicable, the Sponsor, Responsible Party, or Credit Provider of such
Investor), (whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body) (such Investor hereinafter referred to as
an “Excluded Investor”), such Investor shall no longer be a Borrowing Base
Investor until such time as all Exclusion Events in respect of such Investor,
shall have been cured in accordance with the definition of Included Investor or
Designated Investor, as applicable:
(i) it shall: (A) apply for or consent to the appointment of a receiver,
trustee, custodian, intervenor, or liquidator of itself or of all or a
substantial part of its assets; (B) file a voluntary petition as debtor in
bankruptcy or admit in writing that it is unable to pay its debts as they become
due; (C) make a general assignment for the benefit of creditors; (D) file a
petition or answer seeking
USActive 53991578.7 1

--------------------------------------------------------------------------------



reorganization or an arrangement with creditors or take advantage of any Debtor
Relief Laws; (E) file an answer admitting the material allegations of, or
consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization, or insolvency proceeding; or (F) take personal,
partnership, limited liability company, corporate or trust action, as
applicable, for the purpose of effecting any of the foregoing;
(ii) (A) an involuntary case or other proceeding shall be commenced against it,
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and
such involuntary case or other proceeding shall remain undismissed and unstayed
for a period of sixty (60) days; or (B) an order, order for relief, judgment, or
decree shall be entered by any court of competent jurisdiction or other
competent authority approving a petition seeking such Investor’s (or its
Sponsor’s, Responsible Party’s or Credit Provider’s, as applicable)
reorganization or appointing a receiver, custodian, trustee, intervenor, or
liquidator of such Person or of all or substantially all of its assets;
(iii) other than in connection with an Investment Exclusion Event, such Investor
shall (x) repudiate or declare unenforceable its obligation to make
Contributions with respect to its Unused Commitment to the capital of the
Initial Borrower pursuant to a Demand Notice, (y) shall otherwise disaffirm any
material provision of its Subscription Agreement or the applicable Constituent
Documents, or (z) give any written notice to the Initial Borrower that (1) it
may not fund future Contributions (other than in connection with an Investment
Exclusion Event) or comply with the provisions of its Subscription Agreement or
the applicable Constituent Documents or (2) it intends to withdraw, retire or
resign (excluding any right to do so which is documented in such Investor’s Side
Letter, but including any written notice that it intends to exercise such right)
from the Initial Borrower;
(iv) other than in connection with an Investment Exclusion Event, such Investor
shall fail to make a Contribution with respect to its Unused Commitment when
required pursuant to a Demand Notice for a period of ten (10) Business Days
beyond the initial due date therefor (without regard to any cure or notice
periods provided under the applicable Constituent Documents or such Investor’s
Subscription Agreement or Side Letter), or, to the Initial Borrower’s knowledge,
shall otherwise be in default under or in breach of any material provision of
its Subscription Agreement (or related Side Letter) or the applicable
Constituent Documents, and such other default or breach shall continue for a
period of ten (10) Business Days; provided that, any Special HNW Aggregation
Investor or HNW Aggregation Investor in the Initial Borrower shall only be
subject to exclusion from the Borrowing Base under this clause in the event that
its
USActive 53991578.7 2

--------------------------------------------------------------------------------



underlying interestholders holding 10% or more of such Investor’s total
Commitment to the Initial Borrower fail to make a contribution to such Investor
within ten (10) Business Days of the initial due date therefor (without regard
to any cure or notice periods provided under such Special HNW Aggregation
Investor’s or HNW Aggregation Investor’s Constituent Documents);
(v) any representation or warranty made by such Investor under the applicable
Constituent Documents, its Subscription Agreement (or related Side Letter), or
any guaranty or related document executed by such Investor’s Credit Provider
shall prove to be untrue or inaccurate in any material respect, as of the date
on which such representation or warranty is made and such circumstance remains
uncured for five (5) Business Days after the earlier of (A) the Administrative
Agent’s delivery of notice thereof to the Initial Borrower and (B) the Initial
Borrower’s actual knowledge of such circumstance;
(vi) such Investor shall Transfer (other than any Transfer comprised of a pledge
or other encumbrance which is covered by clause (vii) below) its interest in the
Initial Borrower and be released from its obligation under the applicable
Constituent Documents to make Contributions, provided that if such Investor
shall Transfer less than all of its interest in the Initial Borrower, only the
Transferred portion shall be subject to exclusion;
(vii) such Investor shall encumber its interest in the Initial Borrower,
provided that if such Investor shall encumber less than all of its interest in
the Initial Borrower, only the encumbered portion shall be subject to exclusion;
and provided further that, if the Initial Borrower delivers evidence that such
encumbrance will not materially affect the creditworthiness of the Investor or
the obligation of the Investor under the applicable Constituent Documents and
Subscription Agreement to fund Contributions with respect to its Unused
Commitment, the Administrative Agent (in consultation with the Lenders) will
evaluate such evidence in good faith to determine if a waiver of the exclusion
is reasonable, but such waiver shall be in the sole discretion of the
Administrative Agent;
(viii) in the case of any such Investor that is a Rated Included Investor (or
its Sponsor, Responsible Party or Credit Provider, as applicable), it shall fail
to maintain the Applicable Requirement for such Investor required in the
definition of “Applicable Requirement” in Section 1 hereof;
(ix) in the case of any such Investor that is a Non-Rated Included Investor or a
Designated Investor (or its Sponsor, Responsible Party or Credit Provider, as
applicable), the failure to observe or maintain any terms or conditions required
by the Administrative Agent in writing in connection with such Investor’s
becoming a Non-Rated Included Investor or a Designated Investor (including, for
the avoidance of doubt, with respect to any Designated Investor that is a
Special HNW Aggregation Investor, the failure of such Investor to
USActive 53991578.7 3

--------------------------------------------------------------------------------



maintain the agreements, covenants or representations contained in, or otherwise
violate the terms of, any applicable Special HNW Aggregation Investor Letter);
(x) in the case of any such Investor that is a Non-Rated Included Investor or a
Designated Investor, the occurrence of any circumstance or event that would
reasonably be expected to impair, impede or jeopardize the obligation of such
Investor to fulfill its obligations to make Contributions under its Subscription
Agreement or the applicable Constituent Documents;
(xi) in the case of any Non-Rated Included Investor (or its Credit Provider), to
the Initial Borrower’s knowledge, such Investor shall fail to maintain a net
worth (determined in accordance with Generally Accepted Accounting Principles)
of at least seventy-five percent (75%) of the net worth (or, if calculated
instead, net assets) of such Investor, measured as of the date of the most
recent financial statements of such Investor prior to its initial designation as
an Included Investor;
(xii) such Investor shall withdraw, retire or resign from the Initial Borrower;
(xiii) the Initial Borrower fails to deliver to the Administrative Agent, from
time to time upon the request of the Administrative Agent pursuant to Section
8.18 hereof, a certificate setting forth for such Investor the remaining amount
of its Unused Commitment which it is obligated to fund;
(xiv) there is a material breach or written repudiation by such Investor’s
Credit Provider of its obligations under its guaranty of the obligations of such
Investor or the occurrence of any event contemplated by clause (i), (ii), (viii)
or (ix) of this Section 2.1(d) with respect to such Credit Provider;
(xv) the Initial Borrower cancels, reduces, excuses, terminates or abates the
Unused Commitment of such Investor without the prior written consent of the
Lenders, provided that if an Investor is excused or precluded from a specific
Contribution in accordance with the terms of the applicable Constituent
Documents or Side Letter (including any Investment Exclusion Event) or its
Unused Commitment is otherwise reduced or abated, the portion of the Unused
Commitment so excused, precluded, reduced or abated will be excluded from the
Available Commitment but such Investor will not be deemed to be subject to an
Exclusion Event;
(xvi) the Unused Commitment of such Investor ceases to be Collateral other than
through the actions of the Administrative Agent or the Lenders;
(xvii) such Investor becomes listed on any list published by OFAC (or Her
Majesty’s Treasury or any other comparable regulatory body having jurisdiction
over any Lender) as a Person with whom dealings are prohibited
USActive 53991578.7 4

--------------------------------------------------------------------------------



under OFAC regulations (or those of Her Majesty’s Treasury or any other
comparable regulatory body having jurisdiction over any Lender) or, to the
actual knowledge of the Initial Borrower or any Agent (without making any
inquiry), such Investor’s funds used in connection with this transaction are
derived from illegal or suspicious activities;
(xviii) with respect to any Non-Rated Included Investor, the Administrative
Agent is unable to obtain annual updated financial information for such Investor
or such Investor’s Credit Provider within thirty (30) days after written request
from the Administrative Agent to the Initial Borrower to the extent such
financial information is not otherwise publicly available;
(xix) such Investor shall be (i) a director or executive officer (within the
meaning of the Sarbanes-Oxley Act of 2002) or a full-time employee of The
Blackstone Group L.P., (ii) a current spouse of any individual described in the
foregoing clause (i) or (iii) an entity (including a family office but excluding
The Blackstone Group L.P. or any Affiliate thereof) that an individual described
in the foregoing clause (i) or (ii) uses for the purpose of making personal
investments;
(xx) to the Initial Borrower’s knowledge, any final judgment or decree for the
payment of money which in the aggregate exceeds twenty percent (20%) of the net
worth (or, if calculated instead, net assets) of such Investor (or its Sponsor,
Responsible Party or Credit Provider, as applicable) shall be rendered against
such Person, and (A) any such judgment or decree shall not be discharged, paid,
bonded or vacated within thirty (30) days, (B) enforcement proceedings shall be
commenced by any creditor on any such judgment or decree and shall not be stayed
or (C) a reputable insurance company shall provide written notice of its refusal
of coverage or defense with respect thereto;
(xxi) in the case of any such HNW Investor that is a natural person, such HNW
Investor is deceased;
(xxii) in the case of any such Investor that is a Special HNW Aggregation
Investor, its administrator or sponsor (or such other administrator or sponsor
acceptable to the Administrative Agent in its sole discretion) ceases to serve
as the administrator or sponsor for such Investor; or
(xxiii) such Investor amends its Side Letter in any way (including pursuant to
any “most favored nations” clause) that the Administrative Agent determines
would materially impair the Lenders’ collateral rights.
(e) Mandatory Prepayment/Excess Loans Outstanding. If, on any day:
(i) the Dollar Equivalent of the aggregate Principal Obligations exceeds the
Available Commitment (including, without limitation, as a result of
USActive 53991578.7 5

--------------------------------------------------------------------------------



an Exclusion Event) or the aggregate Alternate Currency Liability exceeds the
Alternate Currency Sublimit; or
(ii) the Dollar Equivalent of the aggregate Principal Obligations of the
Borrowers exceeds the maximum amount of Indebtedness permitted to be incurred
under the Constituent Documents of the Borrowers;
then the applicable Borrower shall pay, on or before the Required Payment Time
following the earlier of actual knowledge thereof or notice from the
Administrative Agent, such excess to the Administrative Agent, for the benefit
of the Secured Parties, in immediately available funds (except to the extent any
such excess is addressed by Section 2.1(g) hereof). The Initial Borrower hereby
agrees that the Administrative Agent may withdraw from any Collateral Account
amounts therein credited to or held for the Initial Borrower any Contributions
deposited therein for the benefit of the Initial Borrower and apply the same to
the Principal Obligations owing by the Initial Borrower until such time as the
payment obligations of this Section 2.1(e) have been satisfied in full.
(f) [Reserved].
(g) Excess Letters of Credit Outstanding. If any excess calculated pursuant to
Section 2.1(e) hereof is attributable to undrawn Letters of Credit, the
applicable Borrower shall pay such excess to the Administrative Agent, for the
account of the Letter of Credit Issuer, when required pursuant to the terms of
Section 2.1(e) hereof for deposit into the Cash Collateral Account, as security
for such portion of the Obligations of such Borrower. Unless otherwise required
by law, upon the earlier to occur of: (i) a change in circumstances such that
the Dollar Equivalent of the aggregate Principal Obligations of the Borrowers no
longer exceeds the Available Commitment (so long as no Event of Default or
Potential Default has occurred and is continuing); or (ii) the full and final
payment of the Obligations and the expiration or termination of all Letters of
Credit, the Administrative Agent shall return to the applicable Borrower(s) any
amounts remaining in the Cash Collateral Account.
2.2 Revolving Credit Commitment. Subject to the terms and conditions herein set
forth, each Lender severally agrees, on any Business Day, during the Commitment
Period, to make Loans in US Dollars or in one or more other Alternate Currencies
to each of the Borrowers at any time and from time to time in an aggregate
Dollar Equivalent principal amount at any one time outstanding up to such
Lender’s Lender Commitment at any such time; provided that, after making any
such Loans: (a) the Dollar Equivalent of such Lender’s Principal Obligations
would not exceed such Lender’s Lender Commitment; (b) the Dollar Equivalent of
the Principal Obligations would not exceed the Available Commitment; and (c) the
Alternate Currency Liability would not exceed the Alternate Currency Sublimit;
provided, further, that Reference Rate Loans shall only be available in US
Dollars. Subject to the foregoing limitation, the conditions set forth in
Section 6 hereof and the other terms and conditions hereof, the Borrowers may
borrow, repay without penalty or premium, and re-borrow hereunder, during the
Commitment Period. Each Borrowing pursuant to this Section 2.2 shall be funded
in accordance with Section 2.5 hereof. No Lender shall be obligated to fund any
Loan if the interest rate
USActive 53991578.7 6

--------------------------------------------------------------------------------



applicable thereto under Section 2.6 hereof would exceed the Maximum Rate in
effect with respect to such Loan.
2.3 Manner of Borrowing. Each Borrowing hereunder shall be made by a single
Borrower (it being understood and agreed that any Qualified Borrower’s
Obligations shall be guaranteed by the Initial Borrower in accordance with
Section 2.9 hereof). The applicable Borrower shall give the Administrative Agent
notice at the Agency Services Address of the date of each requested Borrowing
hereunder, which notice may be by telephone, if confirmed in writing, facsimile,
electronic mail, or other written communication substantially in the form of
Exhibit E attached hereto (a “Request for Borrowing”). Each Request for
Borrowing: (a) shall be furnished to the Administrative Agent no later than the
Specified Time; and (b) must specify: (i) the amount of such Borrowing; (ii) the
Interest Option; (iii) in the case of a request for LIBOR Loans, the Interest
Period therefor and currency (which shall be, subject to Section 2.2 hereof, US
Dollars or an Alternate Currency); and (iv) including a confirmation that such
Borrowing will be secured (either directly or indirectly) by a first priority,
exclusive security interest and Lien (subject to Permitted Liens), granted to
the Secured Parties, in and on 100% of the Unused Commitments of all Investors,
which can be satisfied by checking the box next to such confirmation in a
Request for Borrowing. If multiple Borrowers are requesting a Borrowing on the
same date, then a separate Request for Borrowing shall be submitted by each
applicable Borrower (or such Request for borrowing shall specify the respective
amounts being requested by each applicable Borrower). Any Request for Borrowing
received by the Administrative Agent after the Specified Time shall be deemed to
have been given by the applicable Borrower on the next succeeding Business Day.
No Request for Borrowing shall be required to be delivered in connection with
any Borrowing under Section 2.8(g)(i), 2.9(f), 2.12(b), 3.3(c) or 3.3(d) hereof.
(a) Request for Borrowing. Each Request for Borrowing shall be substantially in
the form attached hereto as Exhibit E (with blanks appropriately completed in
conformity herewith and signed by a Responsible Officer of the applicable
Borrower), shall be delivered to the Agency Services Address, and shall be
deemed to constitute a representation and warranty by the applicable Borrower
providing such Request for Borrowing (and, additionally, it is agreed by each
other Borrower that it shall also be deemed to constitute a representation and
warranty by each such Borrower as to itself) that the conditions (other than the
qualification that any condition is satisfactory to the Administrative Agent or
its counsel) specified in Sections 6.1 (with respect to the initial advance
under this Credit Agreement), 6.2 and 6.3 hereof (with respect to the initial
advance under this Credit Agreement to a Qualified Borrower) have been satisfied
on and as of the date of the applicable Borrowing, and that:
(i) The representations and warranties herein (other than those in Section 7.8
hereof, which shall be replaced with the condition in Section 2.3(a)(ii) below)
and in the other Loan Documents are true and correct in all material respects on
and as of the date of such Request for Borrowing, with the same force and effect
as if made on and as of such date (except to the extent of changes in facts or
circumstances that have been disclosed in writing to the Administrative
USActive 53991578.7 7

--------------------------------------------------------------------------------



Agent and do not constitute an Event of Default or a Potential Default or to the
extent such representations and warranties relate to an earlier or specific
date);
(ii) No Event of Default or, to its knowledge, Potential Default under Section
10.1(a), (e), (f), (g), (h), (i), (j), (o) or (p) exists and is continuing at
such date;
(iii) Other than as disclosed to the Administrative Agent in writing, the
Borrowers have no knowledge or reason to believe any Investor would be entitled
to exercise an excuse or exemption right (including any Investment Exclusion
Event) under the Initial Borrower’s Constituent Documents, any Subscription
Agreement or any Side Letter with respect to any Investment being acquired in
whole or in part with any proceeds of the related Loan (provided, that if the
Borrowers have disclosed a potential excuse or exemption right (including any
Investment Exclusion Event) to the Administrative Agent in writing, the excused
portion of the applicable Investor’s or Investors’ Unused Commitment shall be
excluded from the calculation of the Available Commitment with respect to the
applicable Borrowing, but the requesting Borrower(s) shall not be prohibited
from Borrowing upon satisfaction of the other conditions therefor); and
(iv) After giving effect to such Borrowing (i) the Dollar Equivalent of the
Principal Obligations as of such date will not exceed the Available Commitment
as of such date and (ii) the Alternate Currency Liability as of such date will
not exceed the Alternate Currency Sublimit as of such date.
Each Request for Borrowing shall be revocable, subject to Section 2.3(h) and
Borrowers’ compliance with Section 4.6 hereof.
(b) Rollovers. No later than the Specified Time, the applicable Borrower shall
give the Administrative Agent written notice at the Agency Services Address
(which notice may be via fax, electronic mail, or by telephone, if confirmed in
writing promptly thereafter) substantially in the form of Exhibit G attached
hereto (the “Rollover Notice”) whether it desires to renew a LIBOR Loan (other
than a LIBOR Loan bearing interest based on Daily LIBOR). The Rollover Notice
shall also specify the length of the Interest Period selected by the applicable
Borrower with respect to such Rollover. Each Rollover Notice shall be revocable,
subject to the applicable Borrowers’ compliance with Section 4.6 hereof and the
provisions of this paragraph. If the applicable Borrower fails to timely give
the Administrative Agent the Rollover Notice with respect to any LIBOR Loan,
such Borrower shall be deemed to have elected to continue such LIBOR Loan as a
LIBOR Loan with an Interest Period of one (1) month commencing on the expiration
of the preceding Interest Period.
(c) Conversions. Any Borrower shall have the right, with respect to: (i) any
Reference Rate Loan, on any Business Day (a “LIBOR Conversion Date”), to convert
such Reference Rate Loan to a LIBOR Loan; (ii) any LIBOR Loan denominated in US
Dollars, on any Business Day (a “Reference Rate Conversion Date”), to convert
such
USActive 53991578.7 8

--------------------------------------------------------------------------------



LIBOR Loan to a Reference Rate Loan; or (iii) any Reference Rate Loan or LIBOR
Loan denominated in US Dollars (other than a LIBOR Loan bearing interest based
on Daily LIBOR), on any Business Day (a “Daily LIBOR Conversion Date”), to
convert such Loan to a LIBOR Loan bearing interest based on Daily LIBOR;
provided that the applicable Borrower shall, on such Conversion Date, make the
payments required by Section 4.6 hereof, if any, in either case, by giving the
Administrative Agent written notice at the Agency Services Address (which notice
may be via fax, electronic mail, or by telephone (if confirmed in writing
promptly thereafter)) substantially in the form of Exhibit G attached hereto (a
“Conversion Notice”) of such selection no later than the Specified Time. Each
Conversion Notice shall be revocable, provided that the Borrowers shall
indemnify each Lender against any loss or expense (other than loss of margin or
spread) actually incurred by such Lender, either directly or indirectly.
Notwithstanding the foregoing, upon the Borrowing of each Reference Rate Loan
hereunder (including, for the avoidance of doubt, in connection with any
Borrowing related to the drawing under a Letter of Credit under Section 2.8(g)
hereof), the applicable Borrower shall be deemed to have simultaneously
delivered to the Administrative Agent (i) a Conversion Notice to convert such
Reference Rate Loan to a LIBOR Loan bearing interest based on Daily LIBOR and
with a LIBOR Conversion Date that is three (3) Business Days after such date of
Borrowing and (ii) a notice that it elects to capitalize the interest due on
such Reference Rate Loan as of the related LIBOR Conversation Date pursuant to
Section 3.3(d) hereof unless, in the case of any such Borrowing of a Reference
Rate Loan, the applicable Borrower provides notice in the related Request for
Borrowing that they elect not to convert such Reference Rate Loan into a LIBOR
Loan.
(d) Lender Funding Shall be Proportional. Except to the extent provided in
Section 2.3(g) or 2.8(f), each Lender shall make each requested Loan in
accordance with its Pro Rata Share thereof.
(e) Interest Periods. No more than a total of fifteen (15) LIBOR Loans may be
outstanding hereunder at any one time during the Commitment Period.
(f) Administrative Agent Notification of the Lenders. The Administrative Agent
shall promptly notify each Lender (and will use good faith efforts to make such
notification on the day such notice is timely received from the applicable
Borrower(s)) of the receipt of a Request for Borrowing, a Conversion Notice or a
Rollover Notice, the amount of the Borrowing and the amount of such Lender’s
share of the applicable Loans, the date the Borrowing is to be made, the
Interest Option and currency, the Interest Period selected, if applicable, and
the applicable rate of interest.
(g) Loan Allocations. In accordance with Section 2.8(f), the Letter of Credit
Issuer may participate exclusively in the Letter of Credit Liability. As a
result of such exclusive participation, the aggregate Principal Obligations may
from time to time be allocated among the Lenders in proportions other than their
Pro Rata Share. As a result, and notwithstanding anything herein to the
contrary, the funding of Loans by the Lenders shall be allocated as provided in
this Section 2.3(g). If at any time a Borrowing is
USActive 53991578.7 9

--------------------------------------------------------------------------------



requested when there is no Letter of Credit Liability outstanding and the
existing Loans are allocated in accordance with each Lender’s Pro Rata Share,
such Loan shall be funded by each Lender in accordance with its Pro Rata Share.
If at any time a Borrowing is requested at a time when there is Letter of Credit
Liability outstanding or if the Loans are not currently allocated among all
Lenders in accordance with their Pro Rata Share, the Administrative Agent shall
allocate the funding of such Borrowing on a nonratable basis to the Lenders
until the Dollar Equivalent of the aggregate Principal Obligations are again
allocated among all Lenders in accordance with their Pro Rata Share; the purpose
of such nonratable allocation being to keep each Lender in a utilized position
as close to its Pro Rata Share as possible. In addition, (i) in the event that a
Borrower seeks to obtain the issuance of a Letter of Credit pursuant to
Section 2.8 but the Commitment of the Lender that is the Letter of Credit Issuer
is insufficient to support such issuance, the Administrative Agent shall
reallocate Loans to the other Lenders so as to create sufficient available
Commitment from the Letter of Credit Issuer for the relevant Letter of Credit
(and to the extent the Letter of Credit Issuer has an insufficient Commitment to
cover such Letter of Credit, then ratably from the other Lenders that
participate in such excess Letter of Credit amount pursuant to Section 2.8(c)),
provided that (A) such Borrower will be liable in all respects for any breakage
or other costs in accordance with Section 4.6 resulting from such reallocation,
and (B) any such reallocation pursuant to this Section 2.3(g) which requires a
Lender to make a funding shall be subject to the notice and timing provisions
with respect to Loans set forth in Section 2.3 and (ii) in the event a Letter of
Credit Issuer funds a drawing under a Letter of Credit and such drawing is not
reimbursed by the relevant Borrower as set forth in Section 2.8(g), resulting in
the aggregate Principal Obligations then being funded in the Currency of such
Letter of Credit among the Lenders other than in accordance with their Pro Rata
Share, then so long as no Event of Default or, to the knowledge of any Borrower,
Potential Default shall have occurred and be continuing, on the next Interest
Payment Date or the next date of a Rollover or Conversion with respect to such
Loan, as applicable, the Administrative Agent shall reallocate Loans to the
other Lenders so that all Principal Obligations are funded by the Lenders as
close as reasonably possible to their Pro Rata Share, provided that any such
reallocation pursuant to this Section 2.3(g) which requires a Lender to make a
funding shall be subject to the Administrative Agent giving advance notice
sufficient to comply with the applicable time period in Section 2.3 to each such
Lender.
(h) Revocability of Requests for Borrowing. Requests for Borrowings for
Reference Rate Loans shall be irrevocable. Each Request for Borrowing for LIBOR
Loans completed and signed by the applicable Borrower in accordance with Section
2.3(a) shall be revocable by such Borrower so long as such revocation is
received by the Administrative Agent no later than one (1) Business Day prior to
the requested date of the Borrowing; provided that the Borrowers shall indemnify
each Lender against any loss or expense (other than loss of margin or spread)
actually incurred by such Lender, either directly or indirectly, as a result of
any failure by the applicable Borrower to complete such Borrowing, including,
without limitation, any loss or expense (other than loss of margin or spread)
reasonably incurred by the Administrative Agent or any Lender, either directly
or indirectly, by reason of the liquidation or reemployment of funds acquired by
USActive 53991578.7 10

--------------------------------------------------------------------------------



such Lender (including funds obtained by issuing promissory notes or obtaining
deposits or loans from third parties) in order to fund such Borrowing except to
the extent such loss or expense is due to the gross negligence or willful
misconduct of such Person. A certificate of the Administrative Agent or
applicable Lender setting forth the amount of any such cost, loss or expense,
and the basis for the determination thereof and the calculation thereof, shall
be delivered to the applicable Borrower and shall, in the absence of a manifest
error, be conclusive and binding.
2.4 Minimum Loan Amounts. Each Loan shall be in an aggregate amount that is an
integral multiple of $100,000 and not less than $1,000,000 (or, if applicable,
the Dollar Equivalent of such amounts) (or such other amounts as reasonably
agreed by the Administrative Agent); provided that in addition to the foregoing,
a Reference Rate Loan may be in an aggregate amount that is equal to the entire
unused balance of the total Lender Commitments or that is required to finance
the reimbursement of a Letter of Credit under Section 2.8(g) hereof or that is
equal to the amount of any interest payment or unused commitment fees that are
permitted to be capitalized as a Capitalized Interest Loan or a Capitalized
Unused Commitment Fee Loan, as applicable, in accordance with Section 2.12(b) or
Section 3.3(d) hereof, as applicable.
2.5 Funding. Subject to fulfillment of all applicable conditions set forth
herein, by no later than the Specified Time, each Lender shall wire-transfer the
proceeds of its Pro Rata Share of each Borrowing in immediately available funds
to the Administrative Agent for the account of the applicable Borrower for value
and, upon fulfillment of all applicable conditions set forth herein, by no later
than the Specified Time, the Administrative Agent shall (i) if the account
specified in the related Request for Borrowing is maintained with the
Administrative Agent, deposit such proceeds, in immediately available funds,
into such account, and (ii) otherwise, initiate a wire transfer of such proceeds
to the account specified in the related Request for Borrowing. The failure of
any Lender to advance the proceeds of its Pro Rata Share of any Borrowing
required to be advanced hereunder shall not relieve any other Lender of its
obligation to advance the proceeds of its Pro Rata Share of any such Borrowing
required to be advanced hereunder. Absent contrary written notice from a Lender,
the Administrative Agent may assume that each Lender has made its Pro Rata Share
of the requested Borrowing available to the Administrative Agent on the
applicable borrowing date, and the Administrative Agent may, in reliance upon
such assumption (but is not required to), make available to the applicable
Borrower a corresponding amount. If a Lender fails to make its Pro Rata Share of
any requested Borrowing available to the Administrative Agent on the applicable
borrowing date, then the Administrative Agent may recover the applicable amount:
(a) from such Lender, on demand, together with interest at the Federal Funds
Rate for the period commencing on the date the amount was made available to the
applicable Borrower by the Administrative Agent and ending on (but excluding)
the date the Administrative Agent recovers the amount from such Lender; or (b)
if such Lender fails to pay such amount within three (3) Business Days of the
Administrative Agent’s demand, then from the applicable Borrower by the Required
Payment Time; together with interest at a rate per annum equal to the rate
applicable to the requested Borrowing for the period commencing on the borrowing
date and ending on (but excluding) the date the Administrative Agent recovers
the amount from such Borrower. The liabilities and obligations of each Lender
hereunder shall be several and not joint, and neither the Administrative Agent
nor
USActive 53991578.7 11

--------------------------------------------------------------------------------



any Lender shall be responsible for the performance by any other Lender of its
obligations hereunder. Any payment by a Borrower shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent. Each Lender hereunder shall be liable
to the Borrowers only for the amount of its respective Lender Commitment.
2.6 Interest.
(a) LIBOR. The unpaid principal amount of each LIBOR Loan shall bear interest at
a rate per annum which shall be equal to the Adjusted LIBOR plus the Applicable
Margin for the applicable Interest Period.
(b) Reference Rate. The unpaid principal amount of each Reference Rate Loan
shall bear interest at a rate per annum which shall from day to day be equal to
the Reference Rate in effect from day to day plus the Reference Rate Applicable
Margin.
(c) Change in Rate; Past Due Amounts; Calculations of Interest. Interest on the
unpaid principal balance of (i) each LIBOR Loan shall be calculated on the basis
of the actual days elapsed in a year consisting of 360 days (provided that LIBOR
Loans denominated in Pounds Sterling or Australian Dollars shall be calculated
on the basis of the actual days elapsed in a year consisting of 365 days (or 366
days, as the case may be)) and (ii) each Reference Rate Loan (other than when
the Reference Rate is calculated based off LIBOR) shall be calculated on the
basis of the actual days elapsed in a year consisting of 365 days (or 366, as
the case may be). If any principal of, or interest on, the Obligations is not
paid when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise), then (in lieu of the interest rate provided in Section
2.6(a) or (b) above, as applicable) such overdue amount shall bear interest at
the Default Rate until such amount is paid. If any fee payable under this Credit
Agreement or any Fee Letter is not paid when due, such overdue amount shall bear
interest at a per annum rate equal to the Default Rate until such amount is
paid.
2.7 Determination of Rate. The Administrative Agent shall calculate each
interest rate applicable to LIBOR Loans and Reference Rate Loans hereunder in
accordance with the terms set forth in this Credit Agreement. The Administrative
Agent shall give prompt notice to each Borrower and to the Lenders of each rate
of interest so calculated, and its calculation thereof shall be conclusive and
binding in the absence of manifest error.
2.8 Letters of Credit.
(a) Letter of Credit Commitment. Subject to the terms and conditions hereof, on
any Business Day during the Commitment Period, the Letter of Credit Issuer shall
issue Letters of Credit in such aggregate face amounts and currencies as any
Borrower may request; provided that: (i) on the date of issuance, the Dollar
Equivalent of the Letter of Credit Liability (after giving effect to the
issuance of any such Letter of Credit) will not exceed an amount equal to the
lesser of: (A) the remainder of: (1) the Available Commitment as of such date
minus (2) the Dollar Equivalent of the Principal
USActive 53991578.7 12

--------------------------------------------------------------------------------



Obligations (excluding the Letter of Credit Liability) as of such date and (B)
the Letter of Credit Sublimit on such date; (ii) the expiry date of each Letter
of Credit shall not be later than the earlier of (A) twelve (12) months after
the date of issuance without the Administrative Agent’s and the Letter of Credit
Issuer’s consent, in their sole discretion, or (B) thirty (30) days prior to the
Stated Maturity Date, provided, however, that (1) a Borrower may request, and
the Letter of Credit Issuer shall issue, a Letter of Credit that has extension
provisions for an automatic extension for twelve (12) months from the initial
expiry date thereof or any future expiry date, so long as such Letter of Credit
permits the Letter of Credit Issuer to elect not to extend the Letter of Credit
for any such additional period by written notice to such Borrower and
beneficiary at least thirty (30) days prior to the relevant expiry date, and (2)
the Letter of Credit Issuer may issue one or more Letters of Credit with expiry
dates later than the date set forth in the foregoing clause (B), so long as the
Borrowers, with respect to any Letter of Credit with an expiry date beyond the
Stated Maturity Date, obtain the Letter of Credit Issuer’s consent, in their
sole discretion, and Cash Collateralize such Letter(s) of Credit (in the
Currency of such Letter(s) of Credit unless otherwise consented to by all
Lenders in their sole discretion) at least thirty (30) calendar days prior to
the Stated Maturity Date in an amount equal to the undrawn stated amount of the
applicable Letter of Credit (it being understood that, without the consent of
the Letter of Credit issuer in its sole discretion, no Letter of Credit shall
mature beyond or be extended beyond the date that is 364 days after the Stated
Maturity Date); and (iii) the Letter of Credit Issuer shall be under no
obligation to issue any Letter of Credit if, after the Closing Date (A) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Letter of Credit Issuer from issuing
such Letter of Credit, or any Law applicable to the Letter of Credit Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Letter of Credit Issuer shall
prohibit, or request that the Letter of Credit Issuer refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon the Letter of Credit Issuer with respect to such Letter of Credit
any restriction, reserve or capital requirement (for which the Letter of Credit
Issuer is not otherwise compensated hereunder) not in effect on the Closing Date
or shall impose upon the Letter of Credit Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Letter of
Credit Issuer in good faith deems material to it and for which the Letter of
Credit Issuer is not reimbursed hereunder, (B) the applicable Borrower has not
provided the information necessary for the Letter of Credit Issuer to complete
the form of Letter of Credit, or (C) the issuance of such Letter of Credit would
violate applicable Laws or one or more policies of the Letter of Credit Issuer
applicable to Letters of Credit generally.
(b) Request for Letter of Credit. Each request for a Letter of Credit (a
“Request for Letter of Credit”) shall be submitted to the Administrative Agent
and the Letter of Credit Issuer by the applicable Borrower in substantially the
form attached hereto as Exhibit J (with blanks appropriately completed in
conformity herewith) on or before the Specified Time, including a confirmation
that such Letter of Credit will be secured (either directly or indirectly) by a
first priority, exclusive security interest and
USActive 53991578.7 13

--------------------------------------------------------------------------------



Lien (subject to Permitted Liens), granted to the Secured Parties, in and on the
Collateral. If multiple Borrowers are requesting the issuance of Letters of
Credit on the same date, then a separate Request for Letter of Credit shall be
submitted by each applicable Borrower. No Request for Letter of Credit shall be
valid hereunder for any purpose unless it shall have been accompanied or
preceded by the information and other documents required to be delivered in
accordance with this Section. Upon each such application, the applicable
Borrower shall be deemed to have automatically made to the Administrative Agent,
each Lender, and the Letter of Credit Issuer the following representations and
warranties (and, additionally, it is agreed by each other Borrower that it shall
also be deemed to constitute a representation and warranty by each such Borrower
as to itself) that:
(i) As of the date of the issuance of the Letter of Credit requested, the
representations and warranties herein and in the other Loan Documents (other
than those in Section 7.8 hereof, which shall be replaced with the condition in
Section 6.2(b) hereof) are true and correct in all material respects on and as
of the date of such issuance, with the same force and effect as if made on and
as of such date (except to the extent of changes in facts or circumstances that
have been disclosed in writing to the Administrative Agent and do not constitute
an Event of Default or a Potential Default or to the extent such representations
and warranties relate to an earlier or specific date) and that all other
conditions (other than the qualification that any condition is satisfactory to
the Administrative Agent or its counsel) specified in Sections 6.1 (with respect
to the initial extension of credit under this Credit Agreement), 6.2 and 6.3
hereof (with respect to the initial extension of credit under this Credit
Agreement to a Qualified Borrower) have been satisfied;
(ii) (A) The Dollar Equivalent of the Letter of Credit Liability (after giving
effect to the issuance of the requested Letter of Credit) will not exceed the
lesser of: (x) the remainder of: (1) the Available Commitment as of such date;
minus (2) the Dollar Equivalent of the Principal Obligations (excluding the
Letter of Credit Liability) as of such date; and (y) the Letter of Credit
Sublimit on such date; and (B) the Alternate Currency Liability (after giving
effect to the issuance of the requested Letter of Credit) will not exceed the
Alternate Currency Sublimit on such date;
(iii) Other than as disclosed to the Administrative Agent in writing, the
Borrowers have no knowledge or reason to believe any Investor would be entitled
to exercise an excuse or exemption right under the Initial Borrower’s
Constituent Documents, any Side Letter or any Subscription Agreement with
respect to any Investment which is related to the applicable Letter of Credit
(or is otherwise not participating in such Investment); provided, that if the
Borrowers have disclosed a potential excuse or exemption right or other
non-participation to the Administrative Agent in writing, the excused portion of
the applicable Investor’s Unused Commitment shall be excluded from the
calculation of the Available
USActive 53991578.7 14

--------------------------------------------------------------------------------



Commitment with respect to the applicable Letter of Credit, but the requesting
Borrower(s) shall not be prohibited from having the applicable Letter of Credit
issued upon satisfaction of the other conditions therefor; and
(iv) Not more than fifteen (15) issued but undrawn Letters of Credit are then
outstanding.
(c) Further Information. Each Request for Letter of Credit shall be accompanied
or preceded by: (A) a Borrowing Base Certificate dated the date of such Request
for Letter of Credit (which can be satisfied by attaching the required
information and calculations to such Request for Letter of Credit); (B) an
Application for Letter of Credit; and (C) such documents as are required to
satisfy any applicable conditions precedent as provided in Sections 6.1 (with
respect to the initial advance under this Credit Agreement), 6.2 and 6.3 (with
respect to the initial extension of credit under this Credit Agreement to a
Qualified Borrower), as applicable, all of which shall be delivered directly to
the Letter of Credit Issuer.
(d) Notification of Lenders; Notification of the Administrative Agent. The
Letter of Credit Issuer shall promptly (but in any event prior to 3:00 p.m. (New
York time) on the date of issuance) notify the Administrative Agent of the
issuance of any Letter of Credit and provide a copy of each issued Letter of
Credit to the Administrative Agent (as well as any renewals, amendments or
cancellations). The Administrative Agent shall promptly notify each Lender of
such issuance of a Letter of Credit and the terms of the requested Letter of
Credit.
(e) Request for Letter of Credit Revocable. Each Letter of Credit hereunder
shall be issued on behalf of a Borrower. Each Request for Letter of Credit
completed and signed by the applicable Borrower(s) in accordance with Section
2.8(b) hereof shall be revocable by such Borrower so long as such revocation is
received by the Administrative Agent and Letter of Credit Issuer prior to such
Borrower’s approval of the requested Letter of Credit pursuant to Section 2.8(h)
hereof but in any event prior to the actual issuance of the requested Letter of
Credit by the Letter of Credit Issuer; provided that the Borrowers shall
indemnify the Letter of Credit Issuer against any loss or expense (other than
loss of margin or spread) actually and reasonably incurred by such Letter of
Credit Issuer, either directly or indirectly, as a result of such revocation or
any failure by the specified beneficiary of such Letter of Credit to accept such
Letter of Credit, including, without limitation, any loss or expense (other than
loss of margin or spread) reasonably incurred by the Letter of Credit Issuer,
either directly or indirectly by reason of the liquidation or reemployment of
funds acquired by the Letter of Credit Issuer in order to issue such Letter of
Credit except to the extent such loss or expense is due to the gross negligence
or willful misconduct of the Letter of Credit Issuer. A certificate of the
Letter of Credit Issuer setting forth the amount of any such cost, loss or
expense, and the basis for the determination thereof and the calculation
thereof, shall be delivered to the applicable Borrower(s) and shall, in the
absence of a manifest error, be conclusive and binding.

USActive 53991578.7 15

--------------------------------------------------------------------------------



(f) Exclusive Participation by the Letter of Credit Issuer. Each Letter of
Credit will be exclusively participated in by the Letter of Credit Issuer to the
extent the Letter of Credit Issuer’s Commitment is sufficient to support the
requested issuance of such Letter of Credit, such that when there is a drawing
under a Letter of Credit, only the applicable Letter of Credit Issuer will have
an obligation to fund such drawing except to the extent the Letter of Credit
Issuer’s Commitment is insufficient to support the amount of such Letter of
Credit, in which case, the other Lenders shall participate ratably in such
excess amount. The Letter of Credit Issuer (and the other Lenders to the extent
of their respective participation in a Letter of Credit, if applicable) shall
have: (i) the right to receive from the Administrative Agent its Pro Rata Share
of any reimbursement of the amount of each draft drawn under each Letter of
Credit, including any interest payable with respect thereto; (ii) the right to
receive from the Administrative Agent its Pro Rata Share of the Letter of Credit
fee pursuant to the applicable Fee Letter; (iii) the right to receive from the
Administrative Agent its additional costs pursuant to Section 4.1 hereof; and
(iv) the obligation to pay to the Administrative Agent or the Letter of Credit
Issuer, as the case may be, in immediately available funds, its Pro Rata Share
of any unreimbursed drawing under a Letter of Credit.
(g) Payment of Letter of Credit.
(i) In consideration of the issuance by the Letter of Credit Issuer of the
Letters of Credit for the account of a Borrower, such Borrower hereby
authorizes, empowers, and directs the Administrative Agent, for the benefit of
the Secured Parties and the Letter of Credit Issuer, to disburse directly, as a
Borrowing hereunder by such Borrower, to the Letter of Credit Issuer, with
notice to such Borrower, in immediately available funds (in the Currency of such
Letter of Credit unless otherwise consented to by all Lenders in their sole
discretion), an amount equal to the stated amount of each draft drawn under each
such Letter of Credit plus all interest, reasonable costs and expenses, and fees
due to the Letter of Credit Issuer pursuant to this Credit Agreement in respect
of Letters of Credit issued for the benefit of such Borrower. To the extent
Lenders other than the Letter of Credit Issuer are participants in any Letter of
Credit and subject to receipt of notice from the Administrative Agent, each such
Lender shall pay to the Administrative Agent such Lender’s Pro Rata Share of the
amount to be disbursed by the Administrative Agent to the Letter of Credit
Issuer on the Business Day on which the Letter of Credit Issuer honors any such
draft or incurs or is owed any such interest, costs, expenses or fees, whereupon
the Administrative Agent shall disburse such Lender’s payment to the Letter of
Credit Issuer. By no later than 4:00 p.m. (New York time) on the date of any
disbursement under a Letter of Credit, the Administrative Agent shall promptly
notify the Borrower on whose behalf the applicable Letter of Credit was issued
of the disbursement by the Letter of Credit Issuer with respect to such draft
and any such payments made by the Lenders pursuant to this Section 2.8(g)(i);
provided that the failure to give such notice will not affect the validity of
such disbursement by the Letter of Credit Issuer or any such payments by the
Lenders. Any such payments made by the
USActive 53991578.7 16

--------------------------------------------------------------------------------



Lenders to the Administrative Agent on account of a Letter of Credit shall be
deemed a Reference Rate Loan (or, in the case of any such Loan in an Alternate
Currency, a LIBOR Loan) to the applicable Borrower, and such Borrower shall be
deemed to have given to the Administrative Agent, in accordance with the terms
and conditions of Section 2.3(a) hereof, a Request for Borrowing with respect to
such Loan; and such payments shall be made without regard to the minimum and
multiple amounts specified in Section 2.4 hereof. The Administrative Agent and
the Lenders may conclusively rely on the Letter of Credit Issuer as to the
amount due the Letter of Credit Issuer by reason of any draw under a Letter of
Credit or due the Letter of Credit Issuer under any Application for Letter of
Credit. The obligations of a Lender to make payments to the Administrative Agent
for the account of the Letter of Credit Issuer under this Section 2.8(g)(i)
shall be irrevocable, shall not be subject to any qualification or exception
whatsoever, and shall, irrespective of the satisfaction of the conditions to the
making of any Loans or issuance of any Letter of Credit described in Sections
2.1, 2.3, 6.1, 6.2 and/or 6.3 hereof, as applicable, be honored in accordance
with this Section 2.8(g)(i) under all circumstances, including, without
limitation, any of the following circumstances: (A) any lack of validity or
enforceability of such Letter of Credit, this Credit Agreement or any of the
other Loan Documents; (B) the existence of any claim, counterclaim, setoff,
defense or other right which any Borrower may have at any time against a
beneficiary named in a Letter of Credit or any transferee of a beneficiary named
in a Letter of Credit (or any Person for whom any such transferee may be
acting), the Administrative Agent, the Letter of Credit Issuer, any Lender, or
any other Person, whether in connection with this Credit Agreement, any Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transactions between the account party and beneficiary
named in any Letter of Credit); (C) any draft, demand, certificate or any other
document presented under a Letter of Credit having been determined to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect or any loss or delay in the
transmission or otherwise of any document required in order to make a draw under
a Letter of Credit; (D) any payment by the Letter of Credit Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the Letter of Credit Issuer under such Letter of Credit to any Person purporting
to be a trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; (E) the surrender or
impairment of any security for the performance or observance of any of the terms
of any of the Loan Documents; or (F) the occurrence of any Event of Default or
Potential Default.
(ii) If a Lender fails to make available to the Administrative Agent any amount
required of such Lender under Section 2.8(g)(i) hereof, then the Letter of
USActive 53991578.7 17

--------------------------------------------------------------------------------



Credit Issuer may recover such amount: (a) from such Lender, on demand, together
with interest at the Federal Funds Rate for the period commencing on the date
such amount was due from such Lender and ending on (but excluding) the date the
Letter of Credit Issuer recovers such amount from such Lender; or (b) if such
Lender fails to pay such amount upon the Letter of Credit Issuer’s demand, then
from the applicable Borrower by the Required Payment Time; together with
interest at the Reference Rate for the period commencing on the date such amount
was due from the applicable Lender under Section 2.8(g)(i) hereof and ending on
(but excluding) the date the Letter of Credit Issuer recovers such amount from
such Borrower.
(h) Borrower Inspection. The applicable Borrower shall have the right to examine
any Letter of Credit (or amendment thereto) prior to the issuance thereof and
shall promptly notify the Letter of Credit Issuer of any claim of noncompliance
with such Borrower’s instructions, irregularity or any other comments thereto.
Such Borrower shall be conclusively deemed to have waived any such claim against
the Letter of Credit Issuer and its correspondents unless such notice is given
as aforesaid.
(i) Role of Letter of Credit Issuer. Each of the Lenders and the Borrowers
agrees that, in paying any drawing under a Letter of Credit, the Letter of
Credit Issuer shall not have any responsibility to obtain any document (other
than any sight draft, certificates and documents expressly required by such
Letter of Credit) or to ascertain or inquire as to the validity or accuracy of
any such document or the authority of the Person executing or delivering any
such document. None of the Letter of Credit Issuer, the Administrative Agent nor
any of the respective correspondents, participants or assignees of the Letter of
Credit Issuer in the absence of gross negligence or willful misconduct shall be
liable to any Lender for: (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit. The applicable Borrower hereby assumes all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not preclude any Borrower from pursuing such rights and remedies
as it may have against the beneficiary or transferee at law or under any
agreement. None of the Letter of Credit Issuer, the Administrative Agent, nor
any of the respective correspondents, participants or assignees of the Letter of
Credit Issuer, shall be liable or responsible for any of the matters described
in clauses (A) through (F) of Section 2.8(g)(i) hereof. In furtherance and not
in limitation of the foregoing, the Letter of Credit Issuer may accept documents
that appear on their face to be in order, without responsibility for further
investigation, and the Letter of Credit Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

USActive 53991578.7 18

--------------------------------------------------------------------------------



(j) Acceleration of Undrawn Amounts. Should the Administrative Agent demand
payment of the Obligations hereunder prior to the Maturity Date pursuant to
Section 10.2 hereof, the Administrative Agent, by written notice to the
Borrowers, may take one or more of the following actions: (i) declare the
obligation of the Letter of Credit Issuer to issue Letters of Credit hereunder
terminated, whereupon such obligation shall forthwith terminate without any
other notice of any kind; or (ii) declare the outstanding Letter of Credit
Liability to be forthwith due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby waived, and demand that
each Borrower Cash Collateralize, as security for its Obligations, an amount
equal to the aggregate undrawn stated amount of all Letters of Credit issued for
the account of any member of such Borrower and outstanding at the time such
notice is given. Unless otherwise required by law, upon the full and final
payment of the outstanding Obligations and termination and expiration of all
Letters of Credit, the Administrative Agent shall return to each such Borrower
its ratable share of any amounts remaining in the Cash Collateral Account.
(k) Minimum Letter of Credit Amounts. Each Letter of Credit shall be in an
amount which is not less than $500,000 (or such lesser amount as the
Administrative Agent and the Letter of Credit Issuer may agree to in writing).
2.9 Addition of Qualified Borrowers, Payment of the Borrower Guaranty and
Qualified Borrower Note.
(a) In order for an entity to be approved as a Qualified Borrower: (i) the
Initial Borrower must obtain the consent of the Administrative Agent, such
consent not to be unreasonably withheld; provided that the Administrative Agent
shall approve such entity as a Qualified Borrower, subject to satisfaction of
Section 6.3(h), unless such entity is formed or organized, as applicable, in a
jurisdiction in which the applicable Lenders cannot make Loans or the Letter of
Credit Issuer cannot issue Letters of Credit; (ii) such entity shall be one in
which the Initial Borrower owns a direct or indirect ownership interest, or
through which the Initial Borrower may acquire an investment, the indebtedness
of which entity can be guaranteed by the Initial Borrower pursuant to the terms
of its Constituent Documents (such entity, a “Qualified Borrower”); and (iii)
the provisions of this Section 2.9 and Section 6.3 hereof shall be satisfied.
(b) Upon the satisfaction of the requirements of subsection (a) above, the
Qualified Borrower shall be bound by the terms and conditions of this Credit
Agreement as if it were a Qualified Borrower hereunder. Each such Qualified
Borrower shall be severally liable for its Obligations hereunder.
(c) The Initial Borrower shall provide to the Administrative Agent and each of
the Lenders an unconditional guaranty of payment substantially in the form of
Exhibit K attached hereto (the “Borrower Guaranty”, and such guaranties,
collectively, the “Borrower Guaranties”), enforceable against the Initial
Borrower for the payment of a Qualified Borrower’s debt or obligation to the
Lenders.

USActive 53991578.7 19

--------------------------------------------------------------------------------



(d) Each Qualified Borrower shall execute and deliver a promissory note,
substantially in the form of Exhibit I attached hereto (a “Qualified Borrower
Note”), payable to the Administrative Agent, for the benefit of the Secured
Parties in the principal amount of its related Obligations.
(e) [Reserved].
(f) In consideration of the Lenders’ agreement to advance funds to a Qualified
Borrower pursuant to Sections 2.2 and 2.3 hereof, to cause Letters of Credit to
be issued for the account of a Qualified Borrower pursuant to Section 2.8
hereof, and to accept the applicable Borrower Guaranties in support thereof, the
Initial Borrower hereby authorizes, empowers, and directs the Administrative
Agent, for the benefit of the Secured Parties, within the limits of the
Available Commitment, to disburse directly to the Lenders, with notice to the
Initial Borrower, in immediately available funds, an amount equal to the amount
due and owing under any Qualified Borrower Note or any Borrower Guaranty,
together with all interest, reasonable costs and expenses and fees due to the
Lenders pursuant thereto, as a Borrowing hereunder by the Initial Borrower, in
the event the Administrative Agent shall have not received payment of such
Obligations when due. The Administrative Agent will promptly notify the Initial
Borrower of any disbursement made to the Lenders pursuant to the terms hereof;
provided that the failure to give such notice shall not affect the validity of
the disbursement, and the Administrative Agent shall provide the Lenders with
notice thereof. Any such disbursement made by the Administrative Agent to the
Lenders shall be deemed to be a LIBOR Loan pursuant to Section 2.3 hereof in the
amount so paid, and the Initial Borrower shall be deemed to have given to the
Administrative Agent in accordance with the terms and conditions of Section 2.3
hereof, a Request for Borrowing with respect thereto, and such disbursements
shall be made without regard to the minimum and multiple amounts specified in
Section 2.4 hereof. The Administrative Agent may conclusively rely on the
Lenders as to the amount of any such Obligations due to the Lenders, absent
manifest error.
(g) If a Qualified Borrower has no Obligations outstanding (including any Loans
or Letters of Credit issued for its benefit), such Qualified Borrower shall be
permitted to withdraw from the Credit Facility as a Qualified Borrower upon ten
(10) days advance written notice (or such shorter period reasonably acceptable
to the Administrative Agent) to the Administrative Agent. Upon request of such
withdrawing Qualified Borrower, the Administrative Agent will return or destroy
any Qualified Borrower Note issued by such Qualified Borrower. Notwithstanding
any withdrawal by a Qualified Borrower, such Qualified Borrower (and the Initial
Borrower pursuant to the applicable Borrower Guaranty) shall remain liable for
any amounts due to the Secured Parties pursuant to Sections 4 and 12.5 of this
Credit Agreement from such Qualified Borrower, which provisions shall survive
any withdrawal by a Qualified Borrower and the termination of this Credit
Agreement.

USActive 53991578.7 20

--------------------------------------------------------------------------------



2.10 Use of Proceeds, Letters of Credit and Borrower Guaranties.
(a) The proceeds of the Loans and the Letters of Credit shall be used solely to
provide working capital or for other purposes permitted under the applicable
Borrower’s Constituent Documents and all related documentation (including the
Initial Borrower’s Subscription Agreements and Side Letters). Each Borrower
agrees to respond promptly to any reasonable requests for information related to
its use of Loan and Letter of Credit proceeds to the extent required by any
Lender in connection with such Lender’s determination of its compliance with
Section 23A of the Federal Reserve Act (12 U.S.C. § 371c) and the Federal
Reserve Board’s Regulation W (12 C.F.R. Part 223). No Borrower shall use the
proceeds of any Borrowing hereunder to purchase securities (as defined in the
Federal Reserve Board’s Regulation W (12 C.F.R. Part 223.3(ff)) from Merrill
Lynch, Pierce, Fenner & Smith Incorporated or any Affiliate thereof. In
connection with each Request for Borrowing hereunder, the requesting Borrower
shall be deemed to have represented and warranted to the Administrative Agent on
the date of such Borrowing that, to its actual knowledge, as of the date of the
requested Borrowing, the proceeds of such Borrowing will not be used by such
Borrower to, directly or indirectly, either (x) purchase securities (as defined
in the Federal Reserve Board’s Regulation W (12 C.F.R. Part 223.3(ff)) issued by
any Lender or Affiliate thereof or (y) invest in any fund sponsored by a Lender
or Affiliate thereof. For the avoidance of doubt, notwithstanding anything to
the contrary herein, it is acknowledged that no Borrower shall have increased
costs, collateral requirements or additional fees imposed in connection with any
such Lender’s compliance obligations under Section 23A of the Federal Reserve
Act and Regulation W, except to the extent that such costs, requirements or fees
are a direct result of such Borrower’s breach of this Section 2.10.
(b) [Reserved].
(c) Neither the Lenders nor the Agents shall have any liability, obligation, or
responsibility whatsoever with respect to the applicable Borrower’s use of the
proceeds of the Loans, the Letters of Credit or execution and delivery of the
Borrower Guaranties, and neither the Lenders nor the Agents shall be obligated
to determine whether or not such Borrower’s use of the proceeds of the Loans or
the Letters of Credit are for purposes permitted under its Constituent
Documents, all related documentation (including the Initial Borrower’s
Subscription Agreements and Side Letters) or the Constituent Documents of the
Initial Borrower. Nothing, including, without limitation, any Borrowing, any
Rollover, any issuance of any Letter of Credit, or acceptance of any other
document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by the Lenders or the Agents as to whether any
investment by a Borrower is permitted by the terms of its Constituent Documents
or the Constituent Documents of the Initial Borrower.
2.11 Fees. The Borrowers shall pay the Upfront Fees to the Lenders and, to the
Administrative Agent, fees in consideration of the arrangement and
administration of the Lender
USActive 53991578.7 21

--------------------------------------------------------------------------------



Commitments, which fees shall be payable in amounts and on the dates set forth
in the applicable Fee Letter.
2.12 Unused Commitment Fee.
(a) In addition to the payments provided for in Section 3 hereof, the Borrowers
shall pay or cause to be paid to the Administrative Agent, for the account of
each Lender, according to its Pro Rata Share, an unused commitment fee on the
average daily amount of the Maximum Commitment Amount less the Principal
Obligations outstanding on such date (the “Unused Portion”), during the
immediately preceding calendar month calculated on the basis of actual days
elapsed in a year consisting of 360 days at the Commitment Fee Rate, payable in
arrears on the twelfth (12th) calendar day of the first calendar month (or the
next succeeding Business Day if such day is not a Business Day) of each calendar
quarter for the unused commitment fees accruing during the preceding calendar
quarter. For purposes of this Section 2.12, the fee shall be calculated on an
average daily basis and shall be payable in US Dollars. The Administrative Agent
will bill the Borrowers for unused commitment fees due and payable pursuant to
this Section 2.12 for all Lenders. The Borrowers and the Lenders acknowledge and
agree that the unused commitment fees payable hereunder are bona fide unused
commitment fees and are intended as reasonable compensation to the Lenders for
committing to make funds available to the Borrowers as described herein and for
no other purposes.
(b) Notwithstanding anything in this Credit Agreement to the contrary, if the
Initial Borrower notifies the Administrative Agent not later than the Specified
Time that it elects to capitalize such fees as a Loan, then the amount of such
fees shall be capitalized and deemed to be a Loan under this Credit Agreement
(each such Loan, a “Capitalized Unused Commitment Fee Loan”); provided that such
fees shall be automatically capitalized and deemed to be a Loan under this
Credit Agreement to the extent the Administrative Agent has not delivered a
written invoice setting forth such fees to the Initial Borrower by 9:00 a.m.
(New York time) at least four (4) Business Days prior to such payment date;
provided further that on any such payment date for unused commitment fees
pursuant to Section 2.12(a) above, (i) no Event of Default or Potential Default
shall have occurred and be continuing, (ii) each of the representations and
warranties set forth herein and in the other Loan Documents shall be true and
correct in all material respects on and as of such date, with the same force and
effect as if made on and as of such date (except to the extent of changes in
facts or circumstances that have been disclosed to the Administrative Agent and
do not constitute an Event of Default or Potential Default or to the extent such
representations and warranties expressly relate to an earlier or specific date),
and (iii) after giving effect to such Capitalized Unused Commitment Fee Loan,
the Dollar Equivalent of the Principal Obligations will not exceed the Available
Commitment. The initial Capitalized Unused Commitment Fee Loan hereunder shall
be a new Loan bearing interest based on Daily LIBOR. Any subsequent Capitalized
Unused Commitment Fee Loan, unless otherwise specified by the Initial Borrower
in writing, shall become part of the initial Capitalized Unused
USActive 53991578.7 22

--------------------------------------------------------------------------------



Commitment Fee Loan, on the same terms and conditions as such initial
Capitalized Unused Commitment Fee Loan.
2.13 Increase in the Maximum Commitment Amount.
(a) Request for Increase. Provided there exists no Event of Default or Potential
Default, and subject to compliance with the terms of this Section 2.13, upon
delivery of a Facility Increase Request to the Administrative Agent (which shall
promptly notify the Lenders), the Borrowers may request an increase in the
Maximum Commitment Amount to an aggregate amount not exceeding $700,000,000.
Such increase may be effected in one or more requested increases, in an amount
equal to at least $25,000,000 or increments of $5,000,000 in excess thereof (or
such lesser amounts as agreed to by the Administrative Agent) (each such
increase shall be referred to herein as a “Facility Increase”). At the time of
sending such Facility Increase Request, the Borrowers (in consultation with the
Administrative Agent) shall specify the time period within which each applicable
Lender is requested to respond to such request.
(b) Effective Date and Allocations. The Administrative Agent and the Borrowers
shall determine the effective date of any Facility Increase (the “Increase
Effective Date”), which shall be a Business Day. The Administrative Agent shall
promptly notify the Borrowers and the Lenders of the final allocation of each
such increase and the applicable Increase Effective Date. On any Increase
Effective Date with respect to any Facility Increase (whether pursuant to a new
Lender joining the Credit Facility or an existing Lender increasing its Lender
Commitment), the Administrative Agent shall reallocate the outstanding Loans
(including any Loans made by any new or increasing Lender pursuant to this
Section 2.13) in accordance with Section 2.3 such that, after giving effect
thereto, all Principal Obligations are funded by the Lenders as close as
reasonably possible to their Pro Rata Share. For the avoidance of doubt, such
reallocation may require the reallocation of Loans from an existing Lender to a
new or increasing Lender. In connection with any such reallocation of the
outstanding Loans, (i) the Administrative Agent shall give advance notice
sufficient to comply with the applicable time period in Section 2.3 to each
Lender that is required to fund any amount or receive any partial repayment in
connection therewith and (ii) the applicable Lender or Lenders shall fund such
amounts up to their respective shares of the Loans being reallocated and the
Administrative Agent shall remit to any applicable Lender its applicable portion
of such funded amount if necessary to give effect to the reallocation of such
Loans. In connection with such repayment made with respect to such reallocation
(to the extent such repayment is required), the applicable Borrowers shall pay
(x) all interest due on the amount repaid to the date of repayment on the
immediately following Interest Payment Date and (y) any amounts due pursuant to
Section 4.6 as a result of such reallocation occurring on any date other than an
Interest Payment Date.
(c) Conditions to Effectiveness of Increase. The following are conditions
precedent to such increase:

USActive 53991578.7 23

--------------------------------------------------------------------------------



(i) the Initial Borrower shall have delivered to the Administrative Agent a
Facility Increase Request signed by a Responsible Officer on behalf of such
Borrower certifying and attaching the resolutions adopted by or on behalf of
each Borrower approving or consenting to such increase;
(ii) on or prior to the proposed date of such Facility Increase, the Initial
Borrower shall have paid to the Administrative Agent: (A) the applicable Upfront
Fee, and (B) to the extent invoiced at least two (2) Business Days prior to the
required payment date, all others fees due and owing hereunder or under any
other Loan Document;
(iii) if requested by any applicable Lender, the Initial Borrower shall execute
a Note payable to such Lender (or, in the case of a Qualified Borrower, to the
Administrative Agent) reflecting the Facility Increase;
(iv) on the Increase Effective Date, (x) an existing Lender or Lenders shall
increase its Lender Commitment to support any Facility Increase, in its sole
discretion, and/or (y) an additional Lender or Lenders shall have joined the
Credit Facility in accordance with Section 12.11(e) and, after giving effect
thereto, the aggregate Lender Commitments of such increasing and additional
Lenders shall be at least equal to the amount of such Facility Increase; and
(v) On or prior to the proposed date of such Facility Increase, the
Administrative Agent shall have received (x) such information and documentation
as is requested by the Lenders so that each Borrower has become KYC Compliant;
and (y) with respect to any Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
in relation to such Borrower;
For the avoidance of doubt, any Facility Increase shall be on the same terms as
contained herein with respect to the Credit Facility. No Lender shall be
required to commit to, nor shall any Lender have any preemptive right, to
provide any portion of any Facility Increase. On each Increase Effective Date,
Schedule II hereof shall be automatically updated to reflect the corresponding
increase in the Lender Commitments.
2.14 Extension of Stated Maturity Date. The Borrowers shall have an option to
extend the Stated Maturity Date then in effect for two (2) additional
consecutive terms not longer than 364 days each, subject to satisfaction of the
following conditions precedent:
(a) the Administrative Agent and the extending Lenders shall consent to such
extension in their sole discretion;
(b) the Borrowers shall have paid the Extension Fee to the Administrative Agent;

USActive 53991578.7 24

--------------------------------------------------------------------------------



(c) no Event of Default or Potential Default shall have occurred and be
continuing on the date on which notice is given in accordance with the following
clause (d) or on the then applicable Stated Maturity Date; and
(d) the Borrowers shall have delivered an Extension Request with respect to the
Stated Maturity Date to the Administrative Agent not less than thirty (30) days
prior to the Stated Maturity Date then in effect, or such shorter period
reasonably acceptable to the Administrative Agent (which shall be promptly
forwarded by the Administrative Agent to each Lender).
To the extent any Lender does not consent to extend its Lender Commitment under
this Section 2.14, the Obligations outstanding to such Lender as of the then
effective Stated Maturity Date shall be due and payable to such Lender on such
date; provided that, at the discretion of the Administrative Agent and the
Initial Borrower, such non-extending Lender may be required to assign on the
Stated Maturity Date all or part of its Lender Commitment to one or more
extending Lenders (or new Lenders) who have consented to increase their Lender
Commitments and have agreed to such extended Stated Maturity Date. Upon the
payment of amounts due under the prior sentence to the non-extending Lender
(and, if requested by the Administrative Agent and the Initial Borrower, such
aforementioned assignment), such non-extending Lender shall cease to be a Lender
hereunder.
2.15 Borrower Appointment. Each Qualified Borrower hereby irrevocably appoints
the Initial Borrower as its agent for all purposes relevant to this Credit
Agreement and each of the other Loan Documents, including (a) the giving and
receipt of notices, b) the execution and delivery of all documents, instruments
and certificates contemplated herein and all modifications hereto, and (c)
unless otherwise provided in the applicable notice of borrowing, the receipt of
the proceeds of any Loans made by the Lenders to any such Qualified Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by such
Qualified Borrowers, or by each Qualified Borrower acting singly, shall be valid
and effective if given or taken only by the Initial Borrower whether or not any
such other Qualified Borrower joins therein. Any notice, demand, consent,
acknowledgment, direction, certification or other communication delivered to the
Initial Borrower in accordance with the terms of this Credit Agreement shall be
deemed to have been delivered to each related Qualified Borrower.
Section 3. PAYMENT OF OBLIGATIONS
3.1 Revolving Credit Notes. The Administrative Agent may request that Loans made
under this Credit Agreement be evidenced by the separate promissory notes of the
Initial Borrower. In such event, the Initial Borrower shall execute and deliver
a promissory note payable to each Lender in the amount of the Lender Commitments
of such Lender. Any such note issued by the Initial Borrower shall be
substantially in the form of Exhibit B attached hereto (with blanks
appropriately completed in conformity herewith). The Initial Borrower agrees,
from time to time, upon the request of a Lender, to reissue a new Note, in
accordance with the terms and in the form heretofore provided, to such Lender,
in renewal of and substitution for the
USActive 53991578.7 25

--------------------------------------------------------------------------------



Note previously issued by such Borrower to such Lender, and such previously
issued Note shall be returned to such Borrower marked “replaced”.
3.2 Payment of Obligations. The unpaid principal amount of the Obligations
outstanding on the Maturity Date, together with all accrued but unpaid interest
thereon and any other outstanding Obligations, shall be due and payable on the
Maturity Date.
3.3 Payment of Interest.
(a) Interest. Interest on each Borrowing and any portion thereof shall commence
to accrue in accordance with the terms of this Credit Agreement and the other
Loan Documents as of the date of the disbursal or wire transfer of such
Borrowing by the Administrative Agent, consistent with the provisions of Section
2.5 hereof, notwithstanding whether any Borrower received the benefit of such
Borrowing as of such date and even if such Borrowing is held in escrow pursuant
to the terms of any escrow arrangement or agreement. When a Borrowing is
disbursed by wire transfer pursuant to instructions received from the applicable
Borrower in accordance with the related Request for Borrowing, then such
Borrowing shall be considered made at the time of the transmission of the wire,
rather than the time of receipt thereof by the receiving bank. With regard to
the repayment of the Loans, interest shall continue to accrue on any amount
repaid until such time as the repayment has been received in federal or other
immediately available funds by the Administrative Agent to the Administrative
Agent’s account described in Section 3.4 hereof, or any other account of the
Administrative Agent which the Administrative Agent designates in writing to the
Borrowers.
(b) Interest Payment Dates. Accrued and unpaid interest on the Obligations (i)
shall be due and payable in the Currency of the related Obligations (unless
otherwise consented to in writing by the Lenders in their sole discretion) in
arrears on each Interest Payment Date, and on the Maturity Date, (ii) shall be
due and payable on each other date of any reduction of the Principal Obligations
hereunder (solely with respect to the portion of the Principal Obligations so
prepaid), and (iii) with respect to any Obligation with respect to which any
Borrower is in default, shall be due and payable at any time and from time to
time following such default upon demand by the Administrative Agent. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.
(c) Direct Disbursement. If, at any time, the Administrative Agent or the Letter
of Credit Issuer shall not have received on the date due, any payment of
interest upon the Loans (other than as provided in Section 3.3(d) hereof), or
any fee described herein, the Administrative Agent may direct the disbursement
to the Lenders of funds from the amounts credited to or held for the Initial
Borrower in a Collateral Account to the extent available therein for payment of
any such amount; provided that, the amount so debited from any Collateral
Account shall not exceed the amount so owing by such Borrower. Thereafter, if
the amount so available in a Collateral Account is not sufficient for the full
payment of such amounts due from such Borrower, the Administrative Agent
USActive 53991578.7 26

--------------------------------------------------------------------------------



may, without prior notice to or the consent of the Initial Borrower, within the
limits of the Available Commitment, disburse to the Lenders or the Letter of
Credit Issuer, in accordance with the terms hereof, in immediately available
funds an amount equal to the interest or fee due to the Lenders, which
disbursement shall be deemed to be a Reference Rate Loan (or a LIBOR Loan with
respect to an Alternate Currency) to the applicable Borrower pursuant to Section
2.3 hereof, and such Borrower shall be deemed to have given to the Lenders in
accordance with the terms and conditions of Section 2.3 hereof a Request for
Borrowing with respect thereto. After any disbursement of funds from a
Collateral Account to the Lenders as contemplated in this Section 3.3(c), the
Administrative Agent shall promptly deliver written notice of such disbursement
to the Initial Borrower; provided that the failure of the Administrative Agent
to give such notice will not affect the validity of such disbursement, and the
Administrative Agent shall provide the Lenders with notice thereof.
(d) Capitalization of Interest and Fees. Notwithstanding anything in this Credit
Agreement to the contrary, if the Initial Borrower notifies the Administrative
Agent no later than the Specified Time, that it elects to capitalize such
interest or fees, as applicable, then the amount of such interest or fees shall
be capitalized and deemed to be a Loan under this Credit Agreement (each such
Loan, a “Capitalized Interest Loan”); provided that such interest or fees shall
be automatically capitalized and deemed to be a Loan under this Credit Agreement
to the extent the Administrative Agent has not delivered a written invoice
setting forth such interest or fees to the Initial Borrower by 9:00 a.m. (New
York time) at least four (4) Business Days prior to such payment date; provided
further that on any such Interest Payment Date or Letter of Credit fee payment
date, as applicable, (i) no Event of Default or Potential Default shall have
occurred and be continuing, (ii) each of the representations and warranties set
forth herein and in the other Loan Documents shall be true and correct in all
material respects on and as of such date, with the same force and effect as if
made on and as of such date (except to the extent of changes in facts or
circumstances that have been disclosed to the Administrative Agent in writing
and do not constitute an Event of Default or to the extent such representations
and warranties expressly relate to an earlier or specific date), and (iii) after
giving effect to such Capitalized Interest Loan, the Dollar Equivalent of the
Principal Obligations will not exceed the Available Commitment. Unless otherwise
specified by the Initial Borrower in writing, any such Capitalized Interest Loan
shall be either (i) a LIBOR Loan, if the applicable Lender can consolidate such
Loan with an existing LIBOR Loan or (ii) a Reference Rate Loan (provided that
such Reference Rate Loans shall be automatically converted into LIBOR Loans in
accordance with Section 2.3(c) hereof). Such Loan will not be subject to the
minimum and multiple amount limitations in Section 2.4 hereof.
3.4 Payments on the Obligations. All payments of principal of, and interest on,
the Obligations under this Credit Agreement by the applicable Borrowers to or
for the account of the Lenders, or any of them, shall be made without condition
or deduction for any counterclaim, defense or recoupment by the applicable
Borrower for receipt by the Administrative Agent on the relevant due date
therefor in federal or other immediately available funds to the Administrative
Agent at account number 001291068205 at Bank of America, N.A., ABA No.
USActive 53991578.7 27

--------------------------------------------------------------------------------



026 009 593, account name: Bilateral Clearing, reference: “GSO Secured Lending
Fund”, or any other account of the Administrative Agent that the Administrative
Agent designates in writing to the Borrowers. Funds received after 1:00 p.m.
(New York time) shall be treated for all purposes as having been received by the
Administrative Agent on the first Business Day next following receipt of such
funds. Except as provided in Sections 2.3(g), 2.14 and 12.11 hereof, each Lender
shall be entitled to receive its Pro Rata Share of each payment received by the
Administrative Agent hereunder for the account of the Lenders on the
Obligations. Each payment received by the Administrative Agent hereunder for the
account of a Lender shall be promptly distributed by the Administrative Agent to
such Lender. If any payment to be made by any Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be. The Administrative Agent and each Lender hereby agree
that payments to the Administrative Agent by each Borrower of principal of, and
interest on, the Obligations of such Borrower to or for the account of the
Lenders in accordance with the terms of this Credit Agreement, the Notes and the
other Loan Documents shall constitute satisfaction of such Borrower’s
obligations with respect to any such payments, and the Administrative Agent
shall indemnify, and each Lender shall hold harmless, such Borrower from any
claims asserted by any Lender in connection with the Administrative Agent’s duty
to distribute and apportion such payments to the Lenders in accordance with this
Section 3.4. At all times when no Event of Default has occurred and is
continuing, all payments made by a Borrower on the Obligations shall be credited
as directed by the applicable Borrower. At all times when an Event of Default
has occurred and is continuing, all payments made by a Borrower on the
Obligations (including all amounts received by the Administrative Agent pursuant
to the exercise of remedies hereunder or under any Collateral Document) shall be
credited, to the extent of the amount thereof, in the following manner: (a)
first, against all costs, expenses and other fees (including attorneys’ fees)
arising under the terms hereof or under any Collateral Document; (b) second,
against the amount of interest accrued and unpaid on the Obligations of such
Borrower as of the date of such payment; (c) third, against all principal due
and owing on the Obligations of such Borrower as of the date of such payment;
(d) fourth, to all other amounts constituting any portion of the Obligations of
such Borrower, other than the portion of the Obligations described in the last
sentence of the definition of “Obligations” and (e) fifth, to all other amounts
constituting any portion of the Obligations of such Borrower pursuant to the
last sentence of the definition of “Obligations”.
3.5 Voluntary Prepayments. The Borrowers may, without premium or penalty, with
written notice to the Administrative Agent by the Specified Time, which notice
shall be substantially in the form of Exhibit F hereto (a “Prepayment Notice”),
prepay the principal of the Obligations then outstanding, in whole or in part,
at any time or from time to time; provided that (a) any partial prepayment shall
be in the minimum amount of $1,000,000 or a higher integral multiple of $100,000
(or, if applicable, the Dollar Equivalent of such amounts) (or such other
amounts as reasonably agreed by the Administrative Agent) and (b) if any
Borrower shall prepay the principal of any LIBOR Loan (other than a Loan bearing
interest at Daily LIBOR) on any date other than the last day of the applicable
Interest Period applicable thereto, such Borrower shall make the payments
required by Section 4.6 hereof. Any payment received after 1:00 p.m.
USActive 53991578.7 28

--------------------------------------------------------------------------------



New York time shall be treated for all purposes as having been received by the
Administrative Agent on the first Business Day next following receipt of such
amount.
3.6 Reduction or Early Termination of Lender Commitments. The Initial Borrower
may terminate the Lender Commitments, or from time to time reduce the Maximum
Commitment Amount, by giving prior written notice to the Administrative Agent
(which notice may be by telephone, if confirmed in writing promptly thereafter,
by fax, electronic mail or other written communication) of such termination or
reduction three (3) Business Days prior to the effective date of such
termination or reduction (which date shall be specified by the Initial Borrower
in such notice): (a) in the case of complete termination of the Lender
Commitments, upon prepayment by the applicable Borrowers of all of the
outstanding Obligations, including, without limitation, all interest accrued
thereon, in accordance with the terms of Section 3.5 hereof; or (b) in the case
of a reduction of the Maximum Commitment Amount, upon prepayment of the amount
by which the Dollar Equivalent of the Principal Obligations exceeds the reduced
Available Commitment resulting from such reduction, including, without
limitation, payment of all interest accrued thereon, in accordance with the
terms of Section 3.5 hereof; provided that the Maximum Commitment Amount may not
be terminated or reduced such that the Available Commitment would be less than
the aggregate stated amount of outstanding Letters of Credit. Notwithstanding
the foregoing: (i) any reduction of the Maximum Commitment Amount shall be in an
amount equal to $5,000,000 or multiples thereof; and (ii) in no event shall a
reduction by the Initial Borrower reduce the Maximum Commitment Amount to less
than $50,000,000 (except for a termination of all the Lender Commitments).
Promptly after receipt of any notice of reduction or termination, the
Administrative Agent shall notify each Lender of the same. Any reduction of the
Maximum Commitment Amount shall reduce the Lender Commitments of the Lenders on
a pro rata basis.
3.7 Lending Office. Each Lender may: (a) designate its principal office or a
branch, subsidiary or Affiliate of such Lender as its Applicable Lending Office
(and the office to whose accounts payments are to be credited) for any Loan; and
(b) change its Applicable Lending Office from time to time by notice to the
Administrative Agent and the Borrowers. Each Lender shall be entitled to fund
all or any portion of any Loan in any manner it reasonably deems appropriate,
consistent with the provisions of Section 2.5 hereof, but for the purposes of
this Credit Agreement such Lender shall, regardless of such Lender’s actual
means of funding, be deemed to have funded each Loan in accordance with the
Interest Option selected from time to time by the applicable Borrower for such
Interest Period.
Section 4. CHANGE IN CIRCUMSTANCES
4.1 Increased Cost and Reduced Return; Change in Law.
(a) Subject to Section 4.1(b) hereof, if any Lender or Letter of Credit Issuer
determines that as a result of the (i) introduction of after the date hereof, or
if later, with respect to any Lender or Letter of Credit Issuer, after the date
such Person became a Lender or Letter of Credit Issuer hereunder, or any change
in, or in the interpretation by any Governmental Authority of, any Law or (ii)
the compliance, application or implementation by such Lender or Letter of Credit
Issuer (or its Applicable Lending
USActive 53991578.7 29

--------------------------------------------------------------------------------



Office) of the foregoing clause (i), there shall be any increase in the cost to
such Lender of agreeing to make or making, funding or maintaining Loans or (as
the case may be) issuing or participating in Letters of Credit by virtue of the
participation arrangement provided in Section 2.8(f) hereof, or a reduction in
the amount received or receivable by such Lender or Letter of Credit Issuer in
connection with any of the foregoing (excluding for purposes of this Section
4.1(a) any such increased costs or reduction in amount resulting from (i)
Excluded Taxes, Non-Excluded Taxes or Other Taxes covered by Section 4.7 hereof,
(ii) changes in the basis of taxation of net income or gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the Laws of which such Lender or Letter of Credit Issuer is
organized or has its Applicable Lending Office or has a present or former
connection, and (iii) reserve requirements utilized in the determination of
Adjusted LIBOR, then from time to time upon demand of such Lender or Letter of
Credit Issuer (with a copy of such demand to the Administrative Agent), the
applicable Borrowers shall pay to such Lender or Letter of Credit Issuer such
additional amounts (subject to Section 4.8 hereof and without duplication of
amounts paid or payable under this Section 4.1(a) or Section 4.7 hereof) as will
compensate such Lender or Letter of Credit Issuer for such increased cost or
reduction by the Required Payment Time (provided that such amounts shall be
consistent with amounts that such Lender or Letter of Credit Issuer, as
applicable, is generally charging other borrowers similarly situated to the
Borrowers; it being understood that the amount of such increased cost or reduced
return between similarly situated borrowers may be different after consideration
of facility pricing, structure, usage patterns, capital treatment and banking
relationship).
(b) Change in Law: Reduced Return. Subject to this Section 4.1(b), if any Lender
or Letter of Credit Issuer determines that (i) the introduction after the date
hereof, or if later, with respect to any Lender or Letter of Credit Issuer,
after the date such Person became a Lender or Letter of Credit Issuer hereunder,
of any Law regarding capital adequacy or liquidity requirements or any change
therein, or in the interpretation by any Governmental Authority thereof, or (ii)
the compliance, application or implementation by such Lender or Letter of Credit
Issuer (or its Applicable Lending Office) with the foregoing clause (i), has the
effect of reducing the rate of return on the capital of such Lender or Letter of
Credit Issuer or any entity controlling such Lender or Letter of Credit Issuer
as a consequence of such Lender’s or Letter of Credit Issuer’s obligations
hereunder (taking into consideration its policies with respect to capital
adequacy or liquidity requirements and such Lender’s, Letter of Credit Issuer’s
or entity’s desired return on capital), then from time to time upon demand of
such Lender or Letter of Credit Issuer (with a copy of such demand to the
Administrative Agent), the applicable Borrowers shall (subject to Section 4.8
hereof) pay to such Lender or Letter of Credit Issuer such additional amounts as
will compensate such Lender or Letter of Credit Issuer for such reduction by the
Required Payment Time (provided that such amounts shall be consistent with
amounts that such Lender or Letter of Credit Issuer, as applicable, is generally
charging other borrowers similarly situated to the Borrowers; it being
understood that the amount of such increased cost or reduced return between
similarly
USActive 53991578.7 30

--------------------------------------------------------------------------------



situated borrowers may be different after consideration of facility pricing,
structure, usage patterns, capital treatment and banking relationship).
(c) Notice. The applicable Borrowers shall not be required to compensate the
applicable Lender or Letter of Credit Issuer pursuant to this Section 4.1 for
any increased costs or reductions incurred more than one hundred eighty (180)
days prior to the date such Lender or Letter of Credit Issuer notifies the
applicable Borrowers of such Lender’s intention to claim compensation pursuant
to this Section 4.1; provided, that, if the circumstance giving rise to such
increased cost or reduction is retroactive, then such one hundred eighty (180)
day period referenced above shall be extended to include the period of
retroactive effect. Each Lender and Letter of Credit Issuer agrees to designate
a different Applicable Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the good faith
judgment of such Lender or Letter of Credit Issuer, be otherwise disadvantageous
to it.
4.2 Limitation on Types of Loans. If the Administrative Agent reasonably
determines in connection with any request for a LIBOR Loan or Conversion to or
Continuation thereof that: (a) deposits in the applicable currency are not being
offered to banks in the applicable offshore market for the applicable amount and
Interest Period of such LIBOR Loan; (b) adequate and reasonable means do not
exist for determining LIBOR for such LIBOR Loan; or (c) LIBOR for such LIBOR
Loan does not adequately and fairly reflect the cost to the Lenders of funding
such LIBOR Loan, the Administrative Agent will promptly notify the Borrowers and
all Lenders. Thereafter, the obligation of the Lenders to make or maintain LIBOR
Loans in the applicable currency shall be suspended until the Administrative
Agent revokes such notice. Upon receipt of such notice, the Borrowers may revoke
any pending Request for Borrowing, Conversion or Continuation of such LIBOR
Loans or, failing that, with respect to a Loan in US Dollars, will be deemed to
have Converted such Request for Borrowing of LIBOR Loans into a Request for
Borrowing for Reference Rate Loans and, with respect to a Loan in Alternate
Currency, will be deemed to have Converted such Request for Borrowing of LIBOR
Loans into a Request for Borrowing for such Loans based on the Cost of Funds
Rate for the applicable Alternate Currency, if available.
4.3 Illegality.
(a) If any Lender reasonably determines that any Law adopted after the date
hereof or if later, with respect to any Lender, after the date such Lender
became a Lender hereunder, has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for any Lender or its Applicable
Lending Office to make, maintain or fund LIBOR Loans in any applicable currency
(including, for the avoidance of doubt, any Non-LIBOR Quoted Currency) or to
determine or charge interest rates based upon the applicable LIBOR, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligation of such Lender to make or Continue such Loans or to Convert to
such Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon the prepayment of any such Loans, the applicable Borrower
shall also
USActive 53991578.7 31

--------------------------------------------------------------------------------



pay interest on the amount so prepaid. Each Lender agrees to designate a
different Applicable Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender or result in increased taxes to any
Borrower.
(b) In the event that the Initial Borrower, Lender or Agent obtains actual
knowledge that the Initial Borrower “directly or indirectly, or acting through
or in concert with one or more persons, owns, controls, or has the power to vote
more than ten percent (10%) of any class of voting securities” (within the
meaning of 12 U.S.C. § 375b(9)(F) and Regulation O of the Board of Governors of
the Federal Reserve System) of any Lender, of a Bank Holding Company of which
any Lender is a subsidiary, or of any subsidiary of a Bank Holding Company of
which any Lender is a subsidiary, and such circumstance causes the applicable
Lender to be in violation of Regulation O, the Initial Borrower, the
Administrative Agent and such Lender shall cooperate in good faith to find a
solution or remedy that would permit the applicable Lender to be in compliance
with Regulation O, including if necessary such Lender assigning its Lender
Commitment to a new Lender in accordance with Section 12.11(c) hereof (provided
that such Lender shall not be required to accept less than the full amount of
the Obligations due and owing to such Lender on the date of such assignment). In
the event that after thirty (30) days the Initial Borrower, the Administrative
Agent and the applicable Lender have not satisfactorily remedied such
circumstance and caused such Lender to be in compliance with Regulation O or
such Lender has not been able to assign its Lender Commitment in accordance with
Section 12.11(c) hereof, then the applicable Borrowers shall repay all
Obligations due and owing to such Lender within fifteen (15) Business Days and,
upon receipt of such payment, the applicable Lender will resign from the Credit
Facility and its Lender Commitment shall be extinguished in all respects.
4.4 Unavailability of Alternate Currency. If before the LIBOR Cutoff a Lender
notifies the Administrative Agent that any Alternate Currency requested is not
readily available to it in the amount required, then the Administrative Agent
will give notice to the relevant Borrower to that effect by the LIBOR Cutoff. In
this event, any Lender that gives notice pursuant to this Section 4.4 will be
required to participate in the Loan in US Dollars (in an amount equal to such
Lender’s pro rata share of such Loan or, in respect of a Rollover, an amount
equal to such Lender’s pro rata share of the Rollover that is due to be made)
and its participation will be treated as a separate Loan denominated in US
Dollars during that Interest Period.
4.5 Treatment of Affected Loans. If the obligation of any Lender to make or to
Continue a LIBOR Loan, or to Convert Loans into such Type of Loan, shall be
suspended pursuant to Section 4.2 or 4.3 hereof, such Lender’s applicable LIBOR
Loans shall be automatically Converted (and re-denominated into US Dollars, if
applicable) into Reference Rate Loans on the last day(s) of the then current
Interest Period(s) for such Loans (or, in the case of a Conversion required by
Section 4.3 hereof or this Section 4.5, on such earlier date as such Lender may
specify to the Borrowers with a copy to the Administrative Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 4.2 or Section 4.3 hereof that gave rise to such Conversion
no longer exist:

USActive 53991578.7 32

--------------------------------------------------------------------------------



(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Loans shall be applied instead to its Converted Loans; and
(b) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made instead as Reference Rate Loans, and all Loans of such
Lender that would otherwise be Converted into LIBOR Loans shall remain as
Reference Rate Loans.
If such Lender gives notice to the Borrowers (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.2 or Section 4.3 hereof
that gave rise to the Conversion of such Lender’s Loans pursuant to this Section
4.5 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when LIBOR Loans made by other Lenders
are outstanding, such Lender’s Reference Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts and Interest Periods) in
accordance with their respective Lender Commitments.
4.6 Compensation. Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for any cost or expense actually incurred by it (other
than loss of margin or spread) as a result of:
(a) any Conversion, payment or prepayment by such Borrower of any LIBOR Loan on
a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);
provided that no Borrower shall be required to pay any of the foregoing amounts
to the Lenders due to a prepayment pursuant to clause (b) of Section 2.5 hereof
as a result of a Lender failing to make its share of any requested Borrowing; or
(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan, and including, without limitation, the failure of any
condition precedent specified in Section 6 hereof to be satisfied) to prepay,
borrow, or Continue or Convert any LIBOR Loan or Reference Rate Loan on the date
or in the amount notified by the Borrowers including any loss or expense (other
than loss of margin or spread) arising from the liquidation of funds obtained by
it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.
The applicable Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
4.7 Taxes.
(a) Payments Free of Taxes. Any and all payments by any Borrower to or for the
account of a Tax Indemnified Party under any Loan Document shall be made free
USActive 53991578.7 33

--------------------------------------------------------------------------------



and clear of and without deduction for any and all present or future Taxes with
respect thereto, unless required by Law. If any Borrower or the Administrative
Agent shall be required by any Laws to deduct or withhold any Taxes from or in
respect of any sum payable under any Loan Document to or for the account of a
Tax Indemnified Party: (i) in the event that the applicable Borrower is required
to deduct or withhold Non-Excluded Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 4.7), such Tax
Indemnified Party receives an amount equal to the sum it would have received had
no such deductions of Non-Excluded Taxes been made, (ii) the applicable
Borrowers or the Administrative Agent shall make such deductions of Taxes, and
(iii) the applicable Borrowers or the Administrative Agent shall pay the full
amount deducted to the Governmental Authority in accordance with applicable
Laws.
(b) Notice of Non-Excluded Taxes. The Borrowers shall promptly, upon becoming
aware that a Borrower must deduct or withhold any non-United States federal Tax
on a payment under a Loan Document (or that there is any change in the rate or
the basis of a non-United States federal Tax required to be deducted or
withheld), notify the Administrative Agent accordingly. Similarly, any other Tax
Indemnified Party shall notify the Administrative Agent on becoming so aware in
respect of a payment payable to such Tax Indemnified Party. If the
Administrative Agent receives such notification from a Tax Indemnified Party it
shall notify the Borrowers.
(c) Other Taxes. In addition, each Borrower agrees to pay any and all present
and future stamp duty, stamp duty reserve tax, stamp duty land tax, court or
documentary taxes and any other similar excise or property taxes or charges or
levies or penalties that arise from any payment made by it under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document to which it is
a party other than any “prohibited transaction” excise tax arising from any
Lender’s violation of applicable law and/or use of Plan Assets to fund any
portion of any Loan under any Loan Document (hereinafter referred to as “Other
Taxes”); provided that the Borrowers shall not be responsible hereunder to pay
any such Other Taxes imposed on any assignment (except to the extent requested
by a Borrower pursuant to Section 4.10 hereof) or participation.
(d) Indemnification. (1) Each Borrower agrees to indemnify each Tax Indemnified
Party for (A) the full amount of Non-Excluded Taxes and Other Taxes (including
any Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 4.7) paid by such Tax Indemnified Party, and
(B) any liability (including penalties, interest or reasonable expenses,
including reasonable legal expenses incurred in the enforcement of this Credit
Agreement against the Administrative Agent or the Borrowers, but excluding any
penalties, interest or expenses attributable to the gross negligence or willful
misconduct of any Tax Indemnified Party or any of their affiliates) arising
therefrom or with respect thereto, in each case whether or not such Non-Excluded
Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Payment under this
USActive 53991578.7 34

--------------------------------------------------------------------------------



Section 4.7(d) shall be made by the Required Payment Time. Nothing in this
Section 4.7(d) shall require the Borrowers to indemnify the Tax Indemnified
Parties to the extent that the Non-Excluded Taxes, Other Taxes or liabilities
are or will be compensated for under Section 4.7(a) hereof. A certificate as to
the amount of such payment or liability delivered to a Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(i) Each Tax Indemnified Party (other than the Administrative Agent) shall
indemnify the applicable Borrower and the Administrative Agent against any
Excluded Taxes and any and all related losses, claims, liabilities, penalties,
interest and reasonable expenses (including the fees, charges and disbursements
of any counsel for such Borrower or the Administrative Agent, as applicable)
incurred by or asserted against such Borrower or the Administrative Agent, as
applicable, by the relevant Governmental Authority for not properly withholding
such Excluded Taxes, except to the extent that any such amount or payment (A)
results from the gross negligence or willful misconduct of such Borrower or the
Administrative Agent, as applicable, (B) with respect to penalties or interest,
results from such Borrower’s or the Administrative Agent’s failure to promptly
notify the applicable Tax Indemnified Party under Section 4.7(b) hereof, or (C)
represents an amount required to be deducted or withheld from additional amounts
payable for Non-Excluded Taxes under Section 4.7(a) hereof. The agreements in
this Section 4.7(d) hereof shall survive the resignation and/or replacement of
the Administrative Agent, any assignment of rights by, or the replacement of,
any other Tax Indemnified Party, and the repayment, satisfaction or discharge of
all other Obligations.
(e) Prescribed Forms.
(i) Each Tax Indemnified Party, on or prior to the date on which such Person
becomes a Tax Indemnified Party hereunder (and from time to time thereafter upon
the request of a Borrower or the Administrative Agent, but only to the extent
that such Person is legally entitled to do so), shall deliver to the Borrowers
and the Administrative Agent two duly completed copies of (A) a properly
completed and valid Internal Revenue Service Form W-9 or applicable successor
form, (B) a properly completed and valid Internal Revenue Service Form W-8BEN or
W-8BEN-E, or applicable successor form, (I) claiming eligibility of such Tax
Indemnified Party for a complete exemption from U.S. federal withholding Tax
pursuant to the benefits of an income tax treaty to which the United States is a
party, or (II) accompanied by a certificate for the “portfolio interest” rule of
Section 881(c) of the Internal Revenue Code, in a form reasonably satisfactory
to the Borrowers and the Administrative Agent, stating that such Tax Indemnified
Party is not (x) a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (y) a “10 percent shareholder” of a Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue
USActive 53991578.7 35

--------------------------------------------------------------------------------



Code or (z) a controlled foreign corporation receiving interest from a related
person within the meaning of Section 881(c)(3)(C) of the Internal Revenue Code,
(C) a properly completed and valid Internal Revenue Service Form W-8ECI, or an
applicable successor form, (D) to the extent such Tax Indemnified Party is not
the beneficial owner, a properly completed and valid Internal Revenue Service
Form W-8IMY, or any applicable successor form, together with all required
attachments, evidencing a complete exemption from U.S. federal withholding Tax,
or (E) such other documentary evidence satisfactory to the Borrowers and the
Administrative Agent establishing that such Tax Indemnified Party is entitled to
a complete exemption from U.S. federal withholding Tax.
(ii) Any Tax Indemnified Party that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the applicable Borrower and the Administrative Agent,
at the time or times reasonably requested by such Borrower or the Administrative
Agent, such properly completed and duly executed documentation reasonably
requested by such Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Tax Indemnified Party, if reasonably requested by any Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by such Borrower or the Administrative
Agent as will enable such Borrower or the Administrative Agent to determine
whether or not such Tax Indemnified Party is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clause (e)(i) above or
clause (e)(iii) below) shall not be required if in such Tax Indemnified Party’s
reasonable judgment such completion, execution or submission would subject such
Tax Indemnified Party to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Tax Indemnified
Party.
(iii) If a payment made to a Tax Indemnified Party under any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Tax
Indemnified Party fails to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), (A) such Tax Indemnified Party shall deliver to
the Borrowers and the Administrative Agent a certification signed by the chief
financial officer, principal accounting officer, treasurer or controller, and
(B) such Tax Indemnified Party shall deliver to the Borrowers and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrowers or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such other documentation
reasonably requested by the Borrowers and the Administrative Agent sufficient
USActive 53991578.7 36

--------------------------------------------------------------------------------



for the Borrowers and the Administrative Agent to comply with their obligations
thereunder and to determine that such Tax Indemnified Party has complied with
such applicable reporting requirements or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subparagraph (iii),
“FATCA” shall include any amendments made to FATCA after the date of this Credit
Agreement.
If such Person fails to deliver the above forms, or other documentation, that
otherwise would have entitled such Person to a complete exemption from U.S.
federal withholding tax on payments of interest, then the Borrowers and the
Administrative Agent may withhold from any interest payment to such Person an
amount equivalent to the applicable withholding tax imposed by the Internal
Revenue Code, without reduction. Each Tax Indemnified Party agrees that if any
form or certification it previously delivered expires or become obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.
(f) Selection of Lending Office. If any Borrower is or is likely to be required
to pay additional amounts to or for the account of any Tax Indemnified Party
pursuant to this Section 4.7, then such Tax Indemnified Party will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office,
if applicable, so as to eliminate or reduce any such additional payment which
may thereafter accrue if such change, in the good faith judgment of such Tax
Indemnified Party, is not otherwise materially disadvantageous to such Tax
Indemnified Party.
(g) Evidence of Payment. Within thirty (30) days after the date of any payment
of Taxes under a Loan Document by any Borrower, such Borrower shall furnish to
the Administrative Agent the original or a certified copy of a receipt
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(h) Tax Refunds and Credits. Each Tax Indemnified Party agrees that if such
Person determines in its sole discretion exercised in good faith that it
subsequently recovers or receives a Tax Credit attributable to a Tax Payment
(including the payment of additional amounts by any Borrower pursuant to this
Section 4.7), such Person shall promptly pay such Borrower such Tax Credit (but
only to the extent of the Tax Payments made with respect to the Taxes giving
rise to such Tax Credit), net of all out-of-pocket expenses (including Taxes) of
such Person and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such Tax Credit); provided that if, due
to subsequent adjustment of such Tax Credit, such Person is required to repay
such amount to the relevant Governmental Authorities, such Borrower agrees to
repay such Person, as the case may be, the amount required to be repaid, plus
any interest imposed by the Governmental Authority in respect thereof.

USActive 53991578.7 37

--------------------------------------------------------------------------------



4.8 Requests for Compensation.
(a) Certificate. If requested by the Borrowers in connection with any demand for
payment pursuant to Section 4.1, 4.6 or 4.7 hereof, a Lender shall provide to
the Borrowers with a copy to the Administrative Agent, a certificate setting
forth in reasonable detail the basis for such demand, the amount required to be
paid by the Borrowers to such Lender and satisfaction of the condition set forth
in subsection (b) below, provided however, that such details do not extend to
information and detail that a Lender is not legally permitted to disclose, is
confidential or price-sensitive in relation to listed shares or other
instruments issued by such Lender or any of its Affiliates. Such certificate
shall, in the absence of manifest error, be conclusive and binding.
(b) No Duplication. Any amount payable by the Borrowers on account of Section
4.1, 4.6, or 4.7 hereof shall not be duplicative of: (i) any amount paid under
any other such sections, or (ii) any amounts included in the calculation of the
LIBOR or the Reference Rate.
(c) Refund. Any amount determined to be paid by any Borrower in error pursuant
to Section 4.1, 4.6, or 4.7 hereof shall be, if no Event of Default or Potential
Default has occurred and is continuing, promptly refunded to such Borrower, or
applied to amounts owing by such Borrower hereunder, as such Borrower may elect.
4.9 Survival. Without prejudice to the survival of any other agreement of the
Borrowers hereunder, all of the Borrowers’ obligations under this Section 4
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Lender Commitments or
the termination of this Credit Agreement or any provision hereof. Each Lender
shall notify the Borrowers of any event occurring after the termination of this
Credit Agreement entitling such Lender to compensation under Section 4.1, 4.6 or
4.7 hereof as promptly as practicable, but in any event within one hundred
eighty (180) days, after such Lender obtains actual knowledge thereof; if any
Lender fails to give such notice within one hundred eighty (180) days after it
obtains actual knowledge of such an event, such Lender shall, with respect to
compensation payable under Section 4.1, 4.6, or 4.7 hereof, only be entitled to
payment for such compensation relating to the period from and after the date one
hundred eighty (180) days prior to the date that such Lender does give such
notice.
4.10 Replacement of Lenders. If any Lender (a) requests compensation under this
Section 4, (b) becomes a Defaulting Lender or (c) does not provide its consent
to an amendment, modification or waiver that requires the consent of each Lender
or each affected Lender, as applicable, and such amendment, modification or
waiver receives the consent of the Required Lenders, then, if there is no Event
of Default, the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.11 hereof), all of its
interests, rights and obligations under this Credit Agreement and the related
Loan Documents to an Eligible Assignee who agrees to assume such obligations;
provided that:

USActive 53991578.7 38

--------------------------------------------------------------------------------



(a) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under this Section 4) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts);
(b) in the case of any such assignment resulting from a claim for compensation
under this Section 4, such assignment will result in a reduction in such
compensation or payments thereafter;
(c) such assignment does not conflict with applicable Law; and
(d) a Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
4.11 Euro Event. In the event that the Euro is no longer used as the common
currency of the European Union (such event, a “Euro Event”), each Borrower
shall, in its sole discretion, either: (a) repay all Euro denominated Loans made
to it (and Cash Collateralize all Euro denominated Letters of Credit issued for
its account) in US Dollars or an Alternate Currency other than Euro (in either
case based on the applicable Spot Rate on the date of such repayment) and/or (b)
convert such Loans to (or replace such Letters of Credit with those denominated
in) US Dollars or an Alternate Currency other than Euro, in each case within
thirty (30) days of such Euro Event.
4.12 LIBOR Successor Rate. (%3)  Notwithstanding anything to the contrary in
this Credit Agreement or any other Loan Document, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Borrowers) that the Required Lenders (as
applicable) have determined, that:
(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because LIBOR is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or
(ii) the administrator of LIBOR or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which LIBOR shall no longer be made available, or used for
determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”); or
(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
USActive 53991578.7 39

--------------------------------------------------------------------------------



applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;
then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, (x) the
Administrative Agent shall notify the Borrowers and the Lenders and (y) the
Administrative Agent and the Initial Borrower may amend this Credit Agreement to
replace LIBOR with an alternate benchmark rate (including any mathematical or
other adjustments to the benchmark, if any, incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities denominated in US Dollars for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth (5th) Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Initial Borrower unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.
(b) If no LIBOR Successor Rate has been determined and the circumstances under
Section 4.12(a)(i) exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent shall promptly so notify the Borrowers and
the Lenders. Thereafter, (i) the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended (to the extent of the affected LIBOR Loans or
Interest Periods) and (ii) the Adjusted LIBOR component shall no longer be
utilized in determining the Reference Rate. Upon receipt of such notice, the
Borrowers may revoke any pending Request for Borrowing of, or Rollover Notice or
Conversion Notice for the conversion to or Continuation of, LIBOR Loans (to the
extent of the affected LIBOR Loans or Interest Periods) or, failing that, the
applicable Borrower(s) will be deemed to have converted each such LIBOR Loan to
a Reference Rate Loan pursuant to Section 2.3(f) (subject to the foregoing
clause (ii)).
Notwithstanding any other provision of this Credit Agreement, any definition of
LIBOR Successor Rate shall provide that in no event shall such LIBOR Successor
Rate be less than zero (0) for purposes of this Credit Agreement.
Section 5. SECURITY
5.1 Liens and Security Interest.
(a) Commitment and Demand Notices. Subject to the terms of its Borrower Security
Agreement, the Initial Borrower will grant, by way of pledge and assignment by
way of security to the Administrative Agent for the benefit of the Secured
Parties, a security interest and Lien in and to all of the collateral described
therein, whether now owned or hereafter acquired or arising, including (i) its
right under its Constituent Documents, any applicable Side Letters and
Subscription Agreements to issue Demand Notices and receive Contributions with
respect to the Unused Commitment of its Investors, (ii) its rights under its
Constituent Documents, any applicable Side Letters and
USActive 53991578.7 40

--------------------------------------------------------------------------------



Subscription Agreements to enforce payment of Contributions with respect to the
Unused Commitments of its Investors, duly called in accordance with the terms of
its Constituent Documents, any applicable Side Letters and Subscription
Agreements and (iii) all of its other remedies, to the extent related to the
foregoing, in each case, for purposes of repaying its Obligations.
(b) Collateral Accounts. Subject to the terms of the applicable Collateral
Documents, as additional collateral, the Initial Borrower shall pledge and
assign to the Administrative Agent, for the benefit of the Secured Parties, a
security interest and Lien in and on its right, title and interest in and to all
amounts held in or credited to the applicable Collateral Account constituting
Contributions to the Initial Borrower to secure its Obligations.
(c) Reliance. The Initial Borrower agrees that the Administrative Agent and each
Lender has entered into this Credit Agreement, extended credit hereunder and at
the time of each Loan or each issuance of a Letter of Credit, will make such
Loan or issue such Letter of Credit in reasonable reliance on the obligations of
the Investors to fund their respective Unused Commitments as shown in their
Subscription Agreements delivered in connection herewith and in accordance with
the Initial Borrower’s Constituent Documents and accordingly during the
continuance of an Event of Default, subject to the limitations in Section 10.2
hereof, such Unused Commitments may be enforced in the name of the Initial
Borrower by the Administrative Agent, on behalf of the Secured Parties, pursuant
to the terms of the Loan Documents, directly against the Investors without
further action by the Initial Borrower and notwithstanding any compromise of any
such Unused Commitment by the Initial Borrower as provided in 6 Del. C.
§17-502(b)(1); provided that in no event shall any Investor be required to fund
Contributions to any Person other than the Initial Borrower (it being understood
that each Investor shall be required to fund Contributions to an account in the
name of the Initial Borrower).
The collateral security set forth in subsections (a) and (b) of this Section 5.1
shall be collectively referred to herein as the “Collateral”. The security
agreements, assignments, collateral assignments and any other documents and
instruments from time to time executed and delivered pursuant to this Credit
Agreement to grant a security interest in the Collateral, including, without
limitation, the Borrower Security Agreement, the Collateral Account Pledges and
any documents or instruments amending or supplementing the same, shall be
collectively referred to herein as the “Collateral Documents.”
5.2 The Collateral Accounts; Investor Demand Notices.
(a) The Collateral Accounts. The Initial Borrower shall establish an account at
the Depository, which account shall be established prior to the Closing Date,
and such account (and any replacement thereof in the name of the Initial
Borrower) shall be subject to a Collateral Account Pledge and a Deposit Account
Control Agreement and specified on Schedule I hereto, as amended, restated,
modified or supplemented from time to time (each a “Collateral Account” and,
collectively, the “Collateral Accounts”). The Initial
USActive 53991578.7 41

--------------------------------------------------------------------------------



Borrower shall direct all Contributions received by it into the applicable
Collateral Account.
(b) [Reserved].
(c) Use of and Location of the Collateral Accounts. The Initial Borrower may
withdraw funds from a Collateral Account only in compliance with Section 9.12
hereof. If the Depository with respect to a Collateral Account ceases to be an
Eligible Institution, the Initial Borrower shall have thirty (30) days following
notice from the Administrative Agent (or by such later date that is reasonably
acceptable to the Administrative Agent) to move such Collateral Account to a
replacement Depository that is an Eligible Institution. If a Depository for a
Collateral Account terminates the Deposit Account Control Agreement, the Initial
Borrower shall open a new collateral account that is subject to a new Deposit
Account Control Agreement (or, if the Depository is the Administrative Agent, an
acknowledgment from the Depository) with a replacement Depository within thirty
(30) days of such termination (or by such later date that is reasonably
acceptable to the Administrative Agent).
(d) Investor Demand Notices. The Initial Borrower irrevocably appoints the
Administrative Agent in the name of the Initial Borrower, upon the occurrence
and during the continuation of an Event of Default (but subject to the final
paragraph of Section 10.2 hereof), to make all Demand Notices. During the
continuation of an Event of Default, except as otherwise provided in the final
paragraph of Section 10.2 hereof, any Investor Demand Notice not issued by the
Administrative Agent or at the direction of the Administrative Agent shall be
void. The Initial Borrower shall promptly deliver to the Administrative Agent
any notice to its Investors to amend, delay or rescind any Demand Notice at any
time prior to the payment due date thereof.
(e) No Liability of Administrative Agent or Lenders. Notwithstanding anything to
the contrary herein contained, it is expressly understood and agreed that
neither the Administrative Agent nor the Lenders undertake any duties,
responsibilities, or liabilities with respect to the Demand Notices issued by
the Initial Borrower. Neither the Administrative Agent nor the Lenders shall be
required to refer to the Constituent Documents of the Initial Borrower, the
Collateral Account Pledges, the Subscription Agreements, or take any other
action with respect to any other matter that might arise in connection with the
foregoing. Neither the Administrative Agent nor the Lenders have any duty to
determine or inquire into any happening or occurrence or any performance or
failure of performance of the Initial Borrower or any of the Investors. Neither
the Administrative Agent nor any Lender has any duty to inquire into the use,
purpose, or reasons for the making of any Demand Notice or the investment or use
of the proceeds thereof.
(f) Investor Demand Notices; Investor Demand Notices by Administrative Agent.
Upon the occurrence and during the continuation of an Event of Default, the
Administrative Agent shall have the right, at any time during the continuation
of such Event of Default, to direct the Initial Borrower to withdraw funds
USActive 53991578.7 42

--------------------------------------------------------------------------------



credited to or held from a Collateral Account, for the purpose of paying amounts
not paid when due hereunder or under any other Loan Document (after the passage
of any applicable grace period); provided that promptly after any disbursement
of funds from any such account to the Lenders, as contemplated in this Section
5.2(f), the Administrative Agent shall deliver a written notice of such
disbursement to the Initial Borrower. Subject to the final paragraph of Section
10.2 hereof, the Administrative Agent, on behalf of the Lenders, is hereby
authorized, in the name of the Initial Borrower, at any time or from time to
time during the existence of an Event of Default, to issue one or more Demand
Notices in order to pay the Obligations of the Initial Borrower. With or without
such general notification, when an Event of Default exists, the Administrative
Agent, on behalf of the Lenders may, subject to Section 10.2 hereof: (i)
initiate one or more Demand Notices to the Investors of the Initial Borrower in
order to pay the Loans or the Letter of Credit Liability then due and owing by
the Initial Borrower, or both; (ii) take or bring in the Initial Borrower’s
name, all steps, actions, suits, or proceedings deemed by the Administrative
Agent necessary or desirable to effect possession or collection of payments of
the capital contributions with respect to the Unused Commitments which are
called to repay the Obligations of the Initial Borrower; (iii) complete any
contract or agreement of the Initial Borrower to enforce payment to the Initial
Borrower with respect to the Unused Commitments pursuant to Demand Notices duly
delivered in accordance with the applicable Constituent Documents, any
applicable Side Letters and Subscription Agreements to repay the Obligations of
the Initial Borrower; (iv) compromise any claims related to the payment of
Contributions with respect to the Unused Commitments which are called to repay
the Obligations; or (v) exercise any other right, privilege, power, or remedy
provided to the Initial Borrower under and in accordance with its Constituent
Documents, any Side Letters and Subscription Agreements, as applicable, with
respect to the payment of Contributions with respect to the Unused Commitments
which are called to repay the Obligations of the Initial Borrower. The
Administrative Agent, on behalf of the Lenders, shall be granted an irrevocable
power of attorney by the Initial Borrower to carry out the aforementioned acts
and to exercise the aforementioned powers during the continuance of an Event of
Default (subject to the final paragraph of Section 10.2 hereof). Regardless of
any provision hereof, in the absence of gross negligence or willful misconduct
by the Administrative Agent or the Lenders, neither the Administrative Agent nor
the Lenders shall be liable for failure to collect or for failure to exercise
diligence in the collection, possession, or any transaction concerning, all or
part of the Demand Notices or the Unused Commitments or sums due or paid
thereon, nor shall they be under any obligation whatsoever to anyone by virtue
of the security interests and Liens relating to the Collateral, subject to the
Internal Revenue Code. The Administrative Agent shall give the Initial Borrower
notice of actions taken pursuant to this Section 5.2(f) concurrently with, or
promptly after, the taking of such action, but its failure to give such notice
shall not affect the validity of such action, nor shall such failure give rise
to defenses to the Initial Borrower’s obligations hereunder.
(g) Additional Action by the Administrative Agent. During the existence of an
Event of Default, issuance by the Administrative Agent on behalf of the Lenders
of
USActive 53991578.7 43

--------------------------------------------------------------------------------



a receipt to any Person obligated to pay any Contribution for the purposes of
repaying the Obligations shall be a full and complete release, discharge, and
acquittance to such Person to the extent of any amount so paid to a Collateral
Account for the direct or indirect, by way of collateral assignment, benefit of
the applicable Secured Parties. In furtherance of the foregoing, the
Administrative Agent, on behalf of the Lenders, is hereby authorized and
empowered, during the existence of an Event of Default, on behalf of the Initial
Borrower, to endorse the name of the Initial Borrower upon any check, draft,
instrument, receipt, instruction, or other document or items, including, but not
limited to, all items evidencing payment upon a Contribution of any Person to
the Initial Borrower coming into the Administrative Agent’s possession, and to
receive and apply the proceeds therefrom in accordance with the terms hereof.
The Administrative Agent, on behalf of the Lenders, is hereby granted an
irrevocable power of attorney, which is coupled with an interest and given by
way of security to secure the performance of the Obligations, to execute all
checks, drafts, receipts, instruments, instructions, or other documents,
agreements, or items on behalf of the Initial Borrower either before or after
demand of payment of the Obligations but only during the existence of an Event
of Default (and subject to Section 10.2 hereof), as shall be deemed by the
Administrative Agent to be necessary or advisable, in the sole discretion,
reasonably exercised, of the Administrative Agent, to protect the security
interests and Liens in (and priority thereof) the Commitments for the repayment
of the Obligations secured thereby, and neither the Administrative Agent nor the
Lenders, in the absence of gross negligence and willful misconduct, shall incur
any liability in connection with or arising from its exercise of such power of
attorney. Notwithstanding anything to the contrary herein or in any other Loan
Document, in no event shall the Administrative Agent (or any Lender) be
permitted to require any Investor to fund its Contributions other than to an
account in the name of the Initial Borrower.
The application by the Lenders of such funds shall, unless the Administrative
Agent shall agree otherwise in writing, be the same as set forth in Section 3.4
hereof. The Initial Borrower acknowledges that all funds so transferred for its
benefit into the applicable Collateral Account shall be the property of the
Initial Borrower subject to the security interest of the Administrative Agent
therein for the Obligations secured thereby.
(h) No Representations. Neither the Administrative Agent nor the Lenders shall
be deemed to make at any time any representation or warranty as to the validity
of any Demand Notice nor shall the Administrative Agent or the Lenders be
accountable for the Initial Borrower’s use of the proceeds of any Contribution.
5.3 Lender Offset. In addition to the rights granted to the Administrative Agent
and the Lenders under Section 5.2 hereof, each Borrower hereby grants to each
Lender a right of offset, to secure repayment of the Obligations of such
Borrower when due to the Secured Parties (after the passage of any applicable
grace period), upon any and all monies, securities, or other property of such
Borrower and the proceeds therefrom, now or hereafter held or received by or in
transit to the Lenders, from or for the account of such Borrower, whether for
safekeeping, custody, pledge, transmission, collection, or otherwise, and also
upon any and all deposits
USActive 53991578.7 44

--------------------------------------------------------------------------------



(general or specified) and credits of such Borrower and any and all claims of
such Borrower, against the Lenders at any time existing. The Lenders are hereby
authorized at any time and from time to time during the existence of an Event of
Default, without notice to the applicable Borrower, to offset, appropriate,
apply, and enforce such right of offset against any and all items referred to
above against the Obligations of such Borrower. Each Borrower shall be deemed
directly indebted to the Lenders in the full amount of its Obligations, and the
Lenders shall be entitled to exercise the rights of offset provided for above.
The rights of the Lenders under this Section 5.3 are subject to Section 12.2
hereof. The Administrative Agent, and the Lenders, as applicable, shall give the
Borrowers prompt notice of any action taken pursuant to this Section 5.3, but
failure to give such notice shall not affect the validity of such action or give
rise to any defense in favor of the Borrowers with respect to such action.
5.4 Agreement to Deliver Additional Collateral Documents. The Initial Borrower
shall deliver such security agreements, financing statements, financing change
statements, assignments, notices and other acknowledgments and other collateral
documents (all of which security agreements shall be deemed part of the
Collateral Documents), in form and substance reasonably satisfactory to the
Administrative Agent, as the Administrative Agent acting on behalf of the
Lenders may reasonably request from time to time for the purpose of granting to,
or maintaining or perfecting in favor of the Lenders, security interests in the
Collateral with respect to which the Initial Borrower is granting a security
interest to the Administrative Agent, together with other assurances of the
enforceability of the Lenders’ Liens and assurances of due recording and
documentation of the Collateral Documents or copies thereof, as the
Administrative Agent may reasonably require to avoid material impairment of the
Liens and security interests (or the priority thereof) granted or purported to
be granted pursuant to this Section 5.
5.5 Subordination. During the occurrence and continuation of an Event of
Default, if there are any Obligations outstanding under the Credit Facility, the
Initial Borrower shall not make any payments or advances of any kind, directly
or indirectly, on any debts and liabilities to any Investor whether now existing
or hereafter arising and whether direct, indirect, several, joint and several,
or otherwise, and howsoever evidenced or created (collectively, the “Other
Claims”), unless such payments or advances are first applied, directly or
indirectly, to such Obligations. All Other Claims, together with all liens,
security interests, and all other encumbrances or charges on assets securing the
payment of all or any portion of the Other Claims shall at all times during the
continuance of an Event of Default, if there are any Obligations outstanding
under the Credit Facility, be subordinated to and inferior in right and in
payment to the Obligations and all liens, security interest, and all other
encumbrances or charges on assets securing all or any portion of the
Obligations, and the Borrowers agree to take any actions reasonably requested by
the Administrative Agent as are necessary to provide for such subordination
between it and any other Borrower, inter se, including but not limited to
including provisions for such subordination in the documents evidencing the
Other Claims. Notwithstanding the foregoing, there shall be no other restriction
or limitation on the right of the Investment Advisor or Administrator (or
Affiliate of any thereof) to receive management or other fees (including
incentive management fees) or expenses payable to the Investment Advisor or
Administrator (or such Affiliate) under or pursuant to the Investment Advisory
Agreement and Administration Agreement except as set forth in Section 9.10
hereof.

USActive 53991578.7 45

--------------------------------------------------------------------------------



Section 6. CONDITIONS PRECEDENT TO LENDING.
6.1 Obligations of the Lenders. The obligation of the Lenders to enter into this
Credit Agreement shall not become effective until the date on which (i) the
Administrative Agent shall have received each of the following documents and
(ii) each of the other conditions listed below is satisfied or waived:
(a) Credit Agreement. This Credit Agreement, duly executed and delivered by the
Initial Borrower;
(b) Security Agreement. The Borrower Security Agreement, duly executed and
delivered by the Initial Borrower;
(c) Collateral Account.
(i) The Collateral Account Pledge, duly executed and delivered by the Initial
Borrower; and
(ii) The Deposit Account Control Agreement, duly executed and delivered by the
Initial Borrower and the Depository, in form and substance reasonably acceptable
to the Administrative Agent in its reasonable discretion.
(d) Notes. The Notes, duly executed and delivered by the Initial Borrower to
each requesting Lender in accordance with Section 3.1 hereof (for the avoidance
of doubt, Bank of America has not requested any Note as of the Closing Date);
(e) Financing Statements.
(i) Searches of UCC filings (or their equivalent) in each jurisdiction where a
filing would need to be made in order to perfect the Secured Parties’ first
priority security interest (subject to any Permitted Liens) in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens (other than Permitted Liens) exist on the Collateral, or, if
necessary, copies of proper financing statements, if any, filed on or before the
date hereof necessary to terminate all security interests and other rights of
any Person in any Collateral previously granted; and
(ii) UCC financing statement(s) satisfactory to the Administrative Agent with
respect to the Collateral in the Administrative Agent’s sole discretion, to
perfect the first priority security interest (subject to any Permitted Liens) of
the Administrative Agent (on behalf of the Secured Parties) in the Collateral.
(f) Responsible Officer Certificates. A certificate from a Responsible Officer
of the Initial Borrower, substantially in the form of Exhibit M;
(g) The Initial Borrowers’ Constituent Documents. True and complete copies of
the Constituent Documents of the Initial Borrower, together with certificates of
USActive 53991578.7 46

--------------------------------------------------------------------------------



existence and good standing (or other similar instruments) of the Initial
Borrower, in each case as in effect on the date hereof (or, in the case of a
good standing certificate, dated as of a recent date) and in each case
satisfactory to the Administrative Agent in its sole discretion;
(h) Authority Documents. Certified resolutions (or the equivalent in the
applicable jurisdiction) on behalf of the Initial Borrower authorizing the entry
into the transactions contemplated herein and in the other Loan Documents to
which the Initial Borrower is a party;
(i) Incumbency Certificate. A signed certificate of a Responsible Officer of the
Initial Borrower who shall certify the names of the Persons authorized, on the
date hereof, to sign each of the Loan Documents to which it is a party and the
other documents or certificates to be delivered pursuant to the Loan Documents
by or on behalf of the Initial Borrower, together with the true signatures of
each such Person. The Administrative Agent may conclusively rely on such
certificate until it shall receive a further certificate canceling or amending
the prior certificate and submitting the signatures of the Persons named in such
further certificate;
(j) Opinions. A favorable opinion or opinions of (i) Simpson Thacher & Bartlett
LLP, New York counsel to the Initial Borrower and (ii) Richards, Layton &
Finger, P.A., Delaware counsel to the Initial Borrower, each in form and
substance reasonably satisfactory to the Administrative Agent and its counsel,
dated as of the Closing Date; and
(k) Fees; Costs and Expenses. Payment of all fees and other amounts due and
payable on or prior to the date hereof, including pursuant to any applicable Fee
Letters, and, to the extent invoiced at least two (2) Business Days prior to the
date hereof, reimbursement or payment of all reasonable expenses required to be
reimbursed or paid by the Initial Borrower hereunder, including the reasonable
fees and disbursements invoiced through the date hereof of the Administrative
Agent’s special counsel, Cadwalader, Wickersham & Taft LLP, which may be
deducted from the proceeds of such initial Borrowing;
(l) Special HNW Aggregation Investor Letter Agreement and Special Investor
Letter Agreement. An executed Special HNW Aggregation Investor Letter Agreement
from each Special HNW Aggregation Investor (or its administrator on its behalf),
in each case in favor of the Administrative Agent, which addresses certain
restrictions including material amendments to any Special HNW Aggregation
Investor’s Constituent Documents, in form and substance acceptable to the
Administrative Agent in its sole discretion; and
(m) “Know Your Customer” Information and Documents. Such information and
documentation as is requested by the Lenders so that the Initial Borrower has
become KYC Compliant.

USActive 53991578.7 47

--------------------------------------------------------------------------------



6.2 Conditions to all Loans and Letters of Credit. The obligation of the Lenders
to advance each Borrowing (including, without limitation, the initial Borrowing)
or to cause the issuance of Letters of Credit (including, without limitation,
the initial Letter of Credit) hereunder is subject to the conditions precedent
that:
(a) Representations and Warranties. The representations and warranties (other
than those in Section 7.8 hereof, which shall be replaced with the condition in
Section 6.2(b) below) set forth herein and in the other Loan Documents are true
and correct in all material respects on and as of the date of the advance of
such Borrowing or issuance of such Letter of Credit, with the same force and
effect as if made on and as of such date (except to the extent of changes in
facts or circumstances that have been disclosed to the Lenders and do not
constitute an Event of Default or a Potential Default or to the extent such
representations and warranties relate to an earlier or other specific date);
(b) No Default. No event shall have occurred and be continuing, or would result
from the Borrowing or issuance of such Letter of Credit, which constitutes an
Event of Default or a Potential Default under Section 10.1(a), (e), (f), (g),
(h), (i), (j), (o) or (p) of this Credit Agreement;
(c) Request for Borrowing. The Administrative Agent shall have received a
Request for Borrowing or Request for Letter of Credit; and
(d) Application. In the case of a Letter of Credit, the Letter of Credit Issuer
shall have received an Application for Letter of Credit executed by the
applicable Borrower.
6.3 Conditions to Qualified Borrower Loans and Letters of Credit. The obligation
of the Lenders to advance a Borrowing to a Qualified Borrower, or of the Letter
of Credit Issuer to issue a Letter of Credit for the account of a Qualified
Borrower, is subject to the conditions that, on or prior to the first such
credit extension:
(a) Qualified Borrower Note. The Administrative Agent shall have received a duly
executed Qualified Borrower Note, as applicable, complying with the terms and
provisions hereof;
(b) Authorizations of Qualified Borrower. The Administrative Agent shall have
received from such Qualified Borrower appropriate evidence of the authorization
of such Qualified Borrower approving the execution, delivery and performance of
the Qualified Borrower Note, duly adopted by such Qualified Borrower, as
required by law or agreement, and accompanied by a certificate of an authorized
Person of such Qualified Borrower stating that such authorizations are true and
correct, have not been altered or repealed and are in full force and effect;
(c) Incumbency Certificate. The Administrative Agent shall have received from
such Qualified Borrower a signed certificate of the appropriate Person of such
USActive 53991578.7 48

--------------------------------------------------------------------------------



Qualified Borrower which shall certify the names of the Persons authorized to
sign the Qualified Borrower Note and the other documents or certificates to be
delivered pursuant to the terms hereof by such Qualified Borrower, together with
the true signatures of each such Person;
(d) Qualified Borrowers’ Constituent Documents. True and complete copies of the
Constituent Documents of such Qualified Borrower, together with certificates of
existence and good standing (or other similar instruments) of such Qualified
Borrower, as in effect on the date such Qualified Borrower joins the Credit
Facility and as reasonably satisfactory to the Administrative Agent;
(e) The Borrower Guaranty. The Administrative Agent shall have received from the
Initial Borrower a duly executed Borrower Guaranty complying with the terms and
provisions hereof;
(f) Opinion of Counsel to Qualified Borrower. The Administrative Agent shall
have received a favorable opinion of counsel for such Qualified Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and
addressed to the Administrative Agent for the benefit of the Lenders;
(g) Opinion of Counsel to the Initial Borrower. The Administrative Agent shall
have received a favorable opinion of counsel for the Initial Borrower, in form
and substance reasonably satisfactory to the Administrative Agent and the
Lenders and addressed to the Administrative Agent for the benefit of the
Lenders, that the subject Borrower Guaranty: (i) has been duly authorized,
executed and delivered by the Initial Borrower, and (ii) is a valid and binding
obligation and agreement of the Initial Borrower, enforceable in accordance with
its terms, except to the extent that it may be limited by bankruptcy,
insolvency, moratorium and other laws affecting creditors’ rights generally, and
by general equitable principles (whether considered in a proceeding in equity or
at law). The Initial Borrower hereby directs such counsel to prepare and deliver
such legal opinion to the Administrative Agent for the benefit of the Lenders;
(h) “Know Your Customer” Information and Documents. Unless otherwise consented
to in writing by the Administrative Agent on behalf of each Lender, (i) true and
complete copies of the articles of incorporation or the certificate of formation
and operating agreement of such Qualified Borrower, (ii) the name and address of
each Person that has an ownership interest in such Qualified Borrower and the
percentage of such Qualified Borrower owned by such Person, (iii) the name of
each director of such Qualified Borrower, (iv) to the extent available, the most
recent audited financial statements for such Qualified Borrower or the most
recent audited annual report of such Qualified Borrower; (v) all other items
reasonably required to make such Qualified Borrower KYC Compliant; and (vi) with
respect to any Qualified Borrower that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, the Administrative Agent shall have
received a Beneficial Ownership Certification in relation to such Qualified
Borrower;

USActive 53991578.7 49

--------------------------------------------------------------------------------



(i) Fees, Costs and Expenses. Payment of all fees and other invoiced amounts due
and payable by any Borrower on or prior to the date of such Borrowing or
issuance of a Letter of Credit and, to the extent invoiced at least two (2)
Business Days prior to the required payment date, reimbursement or payment of
all reasonable expenses required to be reimbursed or paid by any Borrower
hereunder, including the reasonable fees and disbursements invoiced through the
date of such extension of credit of the Administrative Agent’s special counsel,
Cadwalader, Wickersham & Taft LLP, which, in each case, may be deducted from the
proceeds of such Borrowing; and
(j) Additional Information. The Administrative Agent shall have received such
other information and documents as may reasonably be required by the
Administrative Agent and its counsel.
Section 7. REPRESENTATIONS AND WARRANTIES
To induce the Lenders to make the Loans and cause the issuance of Letters of
Credit hereunder, each Borrower hereby represents and warrants (each as to
itself) to the Agents and the Lenders that:
7.1 Organization and Good Standing. Each Borrower is duly formed, validly
existing and, except where such failure would not result in a Material Adverse
Effect, in good standing under the laws of its jurisdiction of formation, and in
each case such Borrower has the requisite power and authority to own its
properties and assets and to carry on its business as now conducted, and each
Borrower, except where such failure would not result in a Material Adverse
Effect, is qualified to do business in every jurisdiction where the nature of
the business conducted or the property owned or leased requires such
qualification.
7.2 Authorization and Power. Each Borrower has the requisite power and authority
to execute, deliver and perform its obligations under this Credit Agreement, the
Notes, any applicable Constituent Documents, the Subscription Agreements and
each of the other Loan Documents to be executed by it, as the case may be; each
Borrower is duly authorized to, and has taken all action necessary to authorize
it to, execute, deliver and perform its obligations under this Credit Agreement,
the Notes, the applicable Constituent Documents, the Subscription Agreements and
each of the other Loan Documents to which it is a party.
7.3 No Conflicts or Consents. None of the execution and delivery of this Credit
Agreement or the other Loan Documents to which it is a party, the consummation
of any of the transactions herein or therein contemplated, or the compliance
with the terms and provisions hereof or with the terms and provisions thereof,
will contravene or conflict, in any material respect, with any provision of law,
statute or regulation to which each Borrower is subject or any material
judgment, license, order or permit applicable to such Borrower or any material
indenture, mortgage, deed of trust or other material agreement or instrument to
which such Borrower is a party or by which such Borrower may be bound, or to
which such Borrower may be subject. No material consent, approval, authorization
or order of any court or Governmental Authority or third party is required in
connection with the execution and delivery by any Borrower of the Loan Documents
to which it is a party or to consummate the transactions
USActive 53991578.7 50

--------------------------------------------------------------------------------



contemplated hereby or thereby, except (a) the consents, approvals,
authorizations, filings and notices that have been obtained or made and are in
full force and effect and (b) the filings and regulations referred to in Section
6.1(e) hereof.
7.4 Enforceable Obligations. This Credit Agreement, the Notes and the other Loan
Documents to which each Borrower is a party are the legal and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, subject to Debtor Relief Laws and general equitable principles
(whether considered a proceeding in equity or at law).
7.5 Priority of Liens. Subject to compliance with Sections 6.1(e)(ii) and 8.12
hereof, Collateral Documents to which it is a party create, as security for the
Obligations of the Initial Borrower, valid and enforceable security interests in
and Liens on all of the Collateral in which the Initial Borrower has any right,
title or interest, in favor of the Administrative Agent for the benefit of the
Secured Parties, and such Liens are prior to all other Liens on the Collateral
(other than Permitted Liens), except as enforceability may be limited by Debtor
Relief Laws and general equitable principles (whether considered in a proceeding
in equity or at law). Such security interests in and Liens on the Collateral in
which the Initial Borrower has any right, title or interest shall (subject to
Permitted Liens) be superior to and prior to the rights of all third parties in
such Collateral, and, other than in connection with any future change in Law or
in the Initial Borrower’s name, identity or structure, or its jurisdiction of
organization, as the case may be, no further recordings or filings are or will
be required in connection with the creation, perfection or enforcement of such
security interests and Liens, other than the filing of continuation statements,
financing change statements or their equivalent in accordance with applicable
Law. Each Lien referred to in this Section 7.5 is and shall be the sole and
exclusive Lien (other than Permitted Liens) on the Collateral in which the
Initial Borrower has any right, title or interest.
7.6 Financial Condition. The Initial Borrower has delivered to the
Administrative Agent copies of the financial statements and reports, if any,
required to be delivered in Section 8.1 hereof on the Closing Date. The Initial
Borrower is Solvent.
7.7 Full Disclosure. There is no fact that such Borrower has not disclosed to
the Administrative Agent in writing which could reasonably be expected to have a
Material Adverse Effect. No information heretofore furnished by such Borrower,
in connection with this Credit Agreement, the other Loan Documents or any
transaction contemplated hereby (or, to the extent such information was provided
to a Borrower by an Investor, to the knowledge of such Borrower) contains any
untrue statement of material fact that could reasonably be expected to result in
a Material Adverse Effect.
7.8 No Default. No event has occurred and is continuing which constitutes an
Event of Default or a Potential Default.
7.9 No Litigation. As follows: (a) for purposes of this representation and
warranty as of the Closing Date, there are no material actions, suits,
investigations or legal, equitable, arbitration or administrative proceedings in
any court or before any arbitrator or governmental
USActive 53991578.7 51

--------------------------------------------------------------------------------



authority (“Proceedings”) pending, or to the knowledge of such Borrower
threatened, against any Borrower, other than any such Proceeding that is
disclosed in writing by such Borrower to the Administrative Agent before the
Closing Date, and (b) for purposes of this representation and warranty as of the
date of the advance of any Borrowing or the issuance of any Letter of Credit,
there are no such Proceedings pending, or to the knowledge of such Borrower
threatened, against such Borrower, other than any such Proceeding that would not
be reasonably likely to have a Material Adverse Effect.
7.10 Intentionally Omitted.
7.11 Taxes. Except, in each case, as would not (individually or in the
aggregate) be reasonably likely to result in a Material Adverse Effect, all Tax
returns required to be filed by any Borrower in any jurisdiction have been filed
and all Taxes (including mortgage recording Taxes), assessments, fees, and other
governmental charges upon such Borrower or upon any of its properties, income or
franchises have been paid prior to the time that such Taxes, assessments, fees
or charges become delinquent (other than any Tax, assessment, fee or charge
which is currently being contested in good faith). To the knowledge of any
Borrower, there is no proposed tax assessment against any Borrower or any basis
for such assessment that is material and is not being contested in good faith.
7.12 Principal Office; Jurisdiction of Formation. As of the Closing Date, (a)
each of the principal office, chief executive office and principal place of
business of the Initial Borrower are correctly listed on Schedule I hereto and
the Initial Borrower has maintained such principal office, chief executive
office and principal place of business at such location(s) since its formation
and (b) the jurisdiction of formation of the Initial Borrower is correctly
listed on Schedule I hereto, and the Initial Borrower is not organized under the
laws of any other jurisdiction.
7.13 ERISA. Assuming that no portion of the assets used by any Lender in
connection with the transactions contemplated under the Loan Documents
constitutes Plan Assets, the execution, delivery and performance of this Credit
Agreement and the other Loan Documents by the Initial Borrower which is a party
hereto and thereto, and the borrowing and repayment of amounts under this Credit
Agreement by the Initial Borrower, do not and will not constitute a non-exempt
“prohibited transaction” under Section 406(a) of ERISA or Section 4975(c)(1)(A)
- (D) of the Internal Revenue Code.
7.14 Compliance with Law. Such Borrower is in compliance with all laws, rules,
regulations, orders, and decrees which are applicable to it or its properties,
except where non-compliance would not be reasonably likely to have a Material
Adverse Effect.
7.15 Environmental Matters. There have been no past, and there are no pending
or, to the knowledge of such Borrower, threatened, claims, complaints, notices,
or governmental inquiries against such Borrower regarding any alleged violation
of, or potential liability under, any environmental laws that could reasonably
be expected to have a Material Adverse Effect. Such Borrower’s properties are in
compliance with all environmental laws and related licenses and permits, except
where non-compliance would not be reasonably likely to have a Material
USActive 53991578.7 52

--------------------------------------------------------------------------------



Adverse Effect. No conditions exist at, on or under any property now owned or
leased by such Borrower or existed at, on or under any property previously owned
or leased by such Borrower at the last date so owned or leased that, in either
case, could give rise to liability under any environmental law that could
reasonably be expected to have a Material Adverse Effect.
7.16 Investor Commitments and Contributions. All the Investors in the Initial
Borrower on the date hereof are set forth on the Borrowing Base Certificate
attached hereto as Exhibit A and incorporated herein by reference (or on a
revised subsequent Borrowing Base Certificate delivered to the Administrative
Agent in accordance with Section 8.1(h) hereof), and the Commitment of each
Investor is set forth on the Borrowing Base Certificate attached hereto as
Exhibit A (or on any such revised Borrowing Base Certificate). No Demand Notices
have been delivered to any Investors other than any that have been disclosed, or
will be disclosed pursuant to Section 8.1(c) hereof, in writing to the
Administrative Agent. The applicable Subscription Agreement (and any related
Side Letter) and the Initial Borrower’s Constituent Documents set forth each
Investor’s entire agreement regarding its Commitment. As of the date hereof, the
aggregate amount of the Commitments of the Investors; and the aggregate Unused
Commitments that could be subject to a Demand Notice are set forth on the
Borrowing Base Certificate attached hereto as Exhibit A. Each Side Letter for
the Investors as set forth on the Borrowing Base Certificate attached hereto as
Exhibit A (or on any such revised Borrowing Base Certificate) has been provided
to the Administrative Agent on or prior to the Closing Date or the date such
Investor first becomes a Borrowing Base Investor hereunder.
7.17 Fiscal Year. The fiscal year of the Initial Borrower is the calendar year,
or in the case of the first and last fiscal years of the Initial Borrower, the
fraction thereof commencing on the effective date or ending on the date on which
winding up of the Initial Borrower is completed, as the case may be.
7.18 Margin Stock. Neither the execution and delivery by the Borrowers of the
Loan Documents nor the consummation of the transactions contemplated therein,
nor performance of and compliance with the terms and provisions thereof by the
Borrowers will or will cause any Lender to violate Regulation T, U or X or any
other regulation of the Board of Governors of the Federal Reserve System
applicable to Margin Stock or to violate Section 7 of the Securities Exchange
Act, in each case as now in effect or as the same may hereafter be in effect.
7.19 Investment Company Act.
(a) The Initial Borrower has elected to be regulated as a “business development
company” within the meaning of the Investment Company Act.
(b) The business and other activities of the Initial Borrower, including the
making of the Loans and the issuance of the Letters of Credit hereunder to the
Initial Borrower, the application of the proceeds and repayment thereof by the
Initial Borrower and the consummation of the transactions contemplated by the
Loan Documents, do not result in a material violation or breach in any respect
of the provisions of the Investment Company Act or any rules, regulations or
orders issued by the United States Securities
USActive 53991578.7 53

--------------------------------------------------------------------------------



and Exchange Commission thereunder, in each case, that are applicable to the
Initial Borrower.
7.20 No Defenses. No Responsible Officer of the Initial Borrower has actual
knowledge of any default or circumstance which with the passage of time and/or
giving of notice would constitute an event of default by the Initial Borrower
under its Constituent Documents or any Subscription Agreement which would
constitute a defense to the obligations of any Investor to make Contributions to
the Initial Borrower in accordance with such Investor’s Subscription Agreement
or the Initial Borrower’s Constituent Documents and has no actual knowledge of
any claims of offset or any other claims of any Investor against the Initial
Borrower which would or could materially and adversely affect the obligations of
such Investor to make Contributions and fund Demand Notices in accordance with
such Investor’s Subscription Agreement (and any related Side Letters) or the
Initial Borrower’s Constituent Documents other than, in each case, that which
has been disclosed in writing by the Initial Borrower to the Administrative
Agent.
7.21 Organizational Structure. The information contained in Schedule I (as
updated by the Borrowers in writing to the Administrative Agent from time to
time) is accurate in all material respects.
7.22 Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No Borrower
and no Person or Persons owning 50% or more of a Borrower (a) is a Sanctioned
Person; (b)  to each Borrower’s knowledge is under investigation for an alleged
breach of Sanctions by a governmental authority that enforces Sanctions; or
(c) will fund any repayment of the Obligations with proceeds derived from any
transaction that would be prohibited by Sanctions or would otherwise cause any
Lender or any other party to this Credit Agreement to be in breach of any
Sanctions. To each Borrower’s knowledge, no Investor is a Sanctioned Person. To
the knowledge of each Borrower, no Investor’s funds used in connection with this
transaction are derived from illegal or suspicious activities. Each Borrower has
policies and procedures in place that are reasonably designed to comply with all
applicable Anti-Money Laundering Laws, Anti-Corruption Laws and Sanctions. No
Borrower, to its knowledge, is under investigation for any alleged breach of
Anti-Money Laundering Law or Anti-Corruption Law by any Governmental Authority
that enforces Anti-Money Laundering Laws or Anti-Corruption Laws. Each Borrower
is in compliance in all material respects with all applicable Anti-Money
Laundering Laws and all applicable Anti-Corruption Laws.
7.23 [Reserved].
7.24 Investor Commitments. Other than as disclosed in writing to the
Administrative Agent, no Investor has (a) been excused from funding any
Contribution, (b) requested in writing to be permitted to withdraw from the
Initial Borrower, (c) been precluded from participating in any Investment, (d)
elected not to participate in any Investment in accordance with the Initial
Borrower’s Constituent Documents, or (e) informed the Initial Borrower in
writing of its intent to transfer its interest in the Initial Borrower.
7.25 Beneficial Ownership Certification. As of the Closing Date, to the best of
the applicable Responsible Officer’s knowledge, the information included in such
Borrower’s
USActive 53991578.7 54

--------------------------------------------------------------------------------



Beneficial Ownership Certification, to the extent such certification is required
to have been provided, is complete and correct in all respects.
Section 8. AFFIRMATIVE COVENANTS OF THE BORROWERS
So long as the Lenders have any commitment to lend hereunder or to cause the
issuance of any Letters of Credit hereunder, and until the performance and
payment in full of the Obligations (other than Letter of Credit Obligations that
have been fully cash collateralized and contractual Obligations that by their
terms survive termination of this Credit Agreement) under this Credit Agreement
and the other Loan Documents, each Borrower agrees (as to itself) that, unless
the Administrative Agent shall otherwise consent in writing based upon the
approval of the Required Lenders (unless the approval of the Administrative
Agent alone or a different number of the Lenders is expressly permitted below):
8.1 Financial Statements, Reports and Notices. The Initial Borrower shall
deliver to the Administrative Agent (and the Administrative Agent shall provide
to the Lenders promptly upon receipt) each of the following:
(a) Financial Reports.
(i) Annual Reports. Within one hundred and twenty (120) days after the end of
each fiscal year of the Initial Borrower, or as soon as delivered to the
Investors, a report setting forth, as of the end of such fiscal year, the
Initial Borrower’s audited balance sheet and income statement, prepared in
accordance with Generally Accepted Accounting Principles, except where
determined by the Administrator that such Generally Accepted Accounting
Principles would not reflect the activities of a statutory trust, as more
particularly provided in the Constituent Documents of the Initial Borrower,
together with the unqualified opinion of a firm of nationally-recognized
independent certified public accountants; and
(ii) Quarterly Reports. As soon as available, but no later than sixty (60) days
after the end of each of the first three (3) fiscal quarters of the Initial
Borrower, or as soon as practical thereafter, but in no event later than when
such statements and reports are distributed to Investors, a copy of the capital
statements as of the end of such fiscal quarter as delivered to Investors.
(b) Compliance Certificate. As soon as available, but no later than two (2)
Business Days following the delivery of any quarterly financial reports are
delivered pursuant to Section 8.1(a)(ii) hereof or any annual audited financial
reports are delivered pursuant to Section 8.1(a)(i) hereof, a compliance
certificate substantially in the form of Exhibit W hereto (the “Compliance
Certificate”), and (i) stating whether any Event of Default or, to such
Responsible Officer’s knowledge, any Potential Default has occurred and is
continuing; (ii) stating whether the Initial Borrower is in compliance with the
Debt Limitations contained in Section 9.11 hereof and containing the
calculations evidencing such compliance; (iii) stating that, to the Initial
Borrower’s actual knowledge, no
USActive 53991578.7 55

--------------------------------------------------------------------------------



Exclusion Event has occurred with respect to any Borrowing Base Investor or if
one has occurred, the nature of such Exclusion Event (it being understood and
agreed that no Borrower shall have any obligation to monitor the Rating or net
worth of any Investor, which shall not in any way limit the Initial Borrower’s
obligation to report any related Exclusion Event to the extent it has actual
knowledge thereof); and (iv) setting forth (or attaching, as applicable): (A) in
the case of a Compliance Certificate delivered in connection with a fiscal
quarter-end report, a copy of any Investment information delivered by the
Initial Borrower to its Investors generally on a quarterly basis; (B) in the
case of a Compliance Certificate delivered in connection with a fiscal year-end
report, a copy of any Investment information delivered by the Initial Borrower),
to its Investors generally on an annual basis; (C) the aggregate Unused
Commitments of the Investors and, separately, the aggregate Unused Commitments
of the Borrowing Base Investors; (D) the changes, if any, in the names or notice
information for any Investor; (E) a listing of all new and substitute Investors
who have not satisfied each of the applicable requirements set forth in Section
9.5(d) hereof, if any; (F) a listing of all Investors who have been declared
defaulting Investors under Section 7.1(c) of the Trust Agreement as of the end
of such quarter, if any; and (G) a listing of the amounts and dates of any
Demand Notices made upon Investors as of the end of such quarter;
(c) Investor Demand Notices. (i) Promptly following the issuance thereof, a copy
of the form of each Demand Notice delivered to the Investors of the Initial
Borrower; and (ii) to the extent not previously reported pursuant to this
Section 8.1(c) or Section 8.1(b) or 8.15 hereof, a report of all Investors
failing to fund their Contributions within ten (10) Business Days of when such
Contributions are initially due pursuant to the related Demand Notice therefor
(other than in connection with an Investment Exclusion Event), delivered
promptly thereafter (but in no event later than the close of business of the
fifth (5th) Business Day following such tenth (10th) Business Day), along with
documentation of all Contributions, if any, received in the Collateral Accounts
as of the end of such Business Day with respect to such Investors and thereafter
on any Business Day when such information changes;
(d) Notice of Certain Withdrawals. Promptly, but no later than three (3)
Business Days following receipt thereof, copies of any notice of withdrawal by
any Investor of the Initial Borrower pursuant to the Initial Borrower’s
Constituent Documents;
(e) Notice of Action to Terminate. No later than the next Business Day after
becoming aware of any proposed vote of the Investors for approval, or similar
action to be taken, to terminate or dissolve any Borrower pursuant to the
applicable Constituent Documents, notice of any such vote or other similar
action;
(f) Funding Deficiencies. No later than ten (10) days after becoming aware
thereof, notice of any material funding deficiencies with respect to any Plan;
(g) [Reserved];

USActive 53991578.7 56

--------------------------------------------------------------------------------



(h) Borrowing Base Certificates. The Initial Borrower shall provide to the
Administrative Agent a revised Borrowing Base Certificate certified by a
Responsible Officer of the Initial Borrower to be true and correct in all
material respects setting forth a calculation of the Available Commitment in
reasonable detail as of such date: (i) in connection with the delivery of each
quarterly Compliance Certificate in accordance with Section 8.1(b) hereof; (ii)
in connection with any new Borrowing or issuance of Letter of Credit (which can
be satisfied by attaching the required information and calculations to the
related Request for Borrowing or Request for Letter of Credit, as applicable);
(iii) within two (2) Business Days following the issuance of Demand Notices to
Investors (delivered to the Administrative Agent along with the copies of the
form of such Demand Notices and calculated after giving effect to the related
Contributions requested by such Demand Notices); (iv) promptly following the
admission of any Investor as such delivery is required pursuant to Section
9.5(d) hereof; and (v) promptly following the occurrence of any Exclusion Event
and a Borrower obtaining actual knowledge thereof (calculated after giving
effect thereto).
(i) Other Reporting. Promptly following the delivery to the Investors of the
Initial Borrower, copies of all other financial statements and reports from time
to time prepared by the Initial Borrower and furnished to its Investors
generally and that are material to the interests of the Lenders;
(j) Know Your Customer Information. Promptly following any request therefor by
the Administrative Agent, or any Lender through the Administrative Agent, (i)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the Patriot Act or other applicable Anti-Money Laundering
Laws and Anti-Corruption Laws, or (ii) information and documentation to update
the Beneficial Ownership Certification (if any) for such Borrower to the extent
required by the Beneficial Ownership Regulation; and
(k) Other Information. Such other information concerning the business,
properties, or financial condition of such Borrower (as the Administrative Agent
shall reasonably request, and which information is not otherwise subject to
confidentiality restrictions with third parties.
8.2 Payment of Taxes. Except, in each case, as would not (individually or in the
aggregate) result in a Material Adverse Effect, such Borrower will, and will
require each Borrower to, file, or cause to be filed, all Tax returns required
to be filed by it in any jurisdiction, and pay all Taxes (including mortgage
recording Taxes), assessments, fees, and other governmental charges or levies
imposed upon it or upon any of its properties, income or franchises prior to the
time that such Taxes, assessments, fees, charges or levies become delinquent;
provided that no Borrower shall be required to pay any such Tax, assessment, fee
charge, or levy if and so long as the amount, applicability, or validity thereof
shall currently be contested in good faith by appropriate proceedings and
appropriate reserves therefor have been established.

USActive 53991578.7 57

--------------------------------------------------------------------------------



8.3 Maintenance of Existence and Rights. Subject to the provisions of the Loan
Documents, such Borrower will preserve and maintain its existence and all of its
rights, privileges, and franchises necessary in the normal conduct of its
business and in accordance with all valid regulations and orders of any
Governmental Authority the failure of which would reasonably be expected to
result in a Material Adverse Effect.
8.4 Notice of Default. Such Borrower will furnish to the Administrative Agent,
promptly upon becoming aware (and in no event later than the next Business Day
after obtaining actual knowledge at all times when any Principal Obligations are
outstanding, and within three (3) Business Days, at all times when no Principal
Obligations are outstanding) of the existence of any condition or event which
constitutes an Event of Default or a Potential Default, a written notice
specifying the nature and period of existence thereof and the action which such
Borrower is taking or proposes to take with respect thereto.
8.5 Other Notices.
(a) Prior to or simultaneously with any delivery of a Request for Borrowing, the
applicable Borrower shall disclose in writing to the Administrative Agent all
material Proceedings pending, or to the knowledge of such Borrower, threatened
against the Borrowers which could reasonably be expected to have a Material
Adverse Effect.
(b) The applicable Borrowers will, promptly upon receipt of knowledge thereof,
notify the Administrative Agent of any of the following events if such event
would reasonably be expected to result in a Material Adverse Effect: (i) any
change in the financial condition or business of any Borrower; (ii) any default
under any material agreement, contract, or other instrument to which any
Borrower is a party or by which any of its properties are bound, or any
acceleration of the maturity of any material Indebtedness owing by a Borrower;
(iii) any uninsured claim against or affecting a Borrower or any of its
properties; and (iv) the commencement of, and any material determination in any
Proceeding affecting any Borrower.
(c) [Reserved].
(d) The Administrative Agent shall provide any written disclosure or written
notice received from the Borrowers under this Section 8.5 to the Lenders
promptly upon receipt.
8.6 Compliance with Loan Documents and Constituent Documents. Unless otherwise
approved in accordance with the terms of this Credit Agreement (which approval,
by such terms, may require more or fewer Lenders than the Required Lenders),
such Borrower will promptly comply with any and all covenants and provisions
applicable to it of this Credit Agreement, the Notes, and all of the other Loan
Documents executed by it. Such Borrower will use the proceeds of any Demand
Notice only for such purposes as are permitted by its Constituent Documents.

USActive 53991578.7 58

--------------------------------------------------------------------------------



8.7 Operations and Properties. Such Borrower will act in accordance with its
Constituent Documents in managing or operating its assets, properties, business,
and investments so as not to have a Material Adverse Effect.
8.8 Books and Records; Access. Following five (5) Business Days prior written
notice, the Borrowers will give any representative of any Agent or the Lenders,
or any of them, access during ordinary business hours to, and permit such
representative to examine, copy, or make excerpts from, any and all books,
records, and documents in the possession of the Borrowers and relating to their
affairs; provided that, so long as no Event of Default exists, any such
inspection, which shall be at the Borrowers’ expense, shall be conducted no more
than once in any twelve (12) month period. The right of inspection described in
this Section 8.8 shall not apply to any information regarding customers (as
defined by Title V of the Gramm-Leach-Bliley Act of 1999, as amended, and
applicable implementing regulations) of any Borrower to the extent any such
Borrower is prohibited from providing such information by Title V of the
Gramm-Leach-Bliley Act of 1999, as amended, and the applicable implementing
regulations thereunder.
8.9 Compliance with Law. Such Borrower will comply in all material respects with
all material laws, rules, regulations, and all orders of any Governmental
Authority, including, without limitation, ERISA, if applicable, except where the
failure to comply would not reasonably be expected to result in a Material
Adverse Effect. Each Borrower shall maintain policies and procedures reasonably
designed to ensure compliance with applicable Sanctions.
8.10 Insurance. Such Borrower will maintain insurance in respect of its
properties and business against such loss or damage as is customary in the case
of Persons engaged in the same or similar businesses and similarly situated,
except where the failure to maintain could not reasonably be expected to result
in a Material Adverse Effect.
8.11 Authorizations and Approvals. Such Borrower will promptly obtain, from time
to time at its own expense, all such material governmental licenses,
authorizations, consents, permits and approvals as may be required to enable
such Borrowers to comply with their respective obligations hereunder, under the
other Loan Documents to which it is a party and its Constituent Documents.
8.12 Maintenance of Liens. The Initial Borrower will perform all such acts and
execute all such documents as the Administrative Agent may reasonably request in
order to enable the Secured Parties to file and record every instrument that the
Administrative Agent may reasonably deem necessary in order to perfect and
maintain the Administrative Agent’s first priority security interests (subject
to any Permitted Liens) in and Liens on the Collateral and otherwise to preserve
and protect the rights of the Secured Parties in respect of such security
interests and Liens.
8.13 Further Assurances. The Initial Borrower will take any and all such other
action as the Administrative Agent may, from time to time, reasonably deem
necessary or proper in connection with this Credit Agreement or any of the other
Loan Documents, the obligations of
USActive 53991578.7 59

--------------------------------------------------------------------------------



the Initial Borrower hereunder or thereunder for better assuring and confirming
unto the Lenders all or any part of the security for any of such obligations.
8.14 Collateral Accounts. The Initial Borrower shall ensure that, at all times,
the Administrative Agent shall have electronic monitoring access to its
Collateral Account.
8.15 Investor Financial and Rating Information. The Initial Borrower will
promptly notify the Administrative Agent in writing (but in no event later than
five (5) Business Days) upon obtaining actual knowledge of: (a) any decline in
the Rating of any Borrowing Base Investor, or decline in the capital status of
any Investor that is a Bank Holding Company, where such change results in an
Exclusion Event; (b) notice of any portion of a Borrowing Base Investor’s Unused
Commitment that has been excused, precluded, reduced or abated (including in
connection with any Investment Exclusion Event) and will be excluded from the
Available Commitment pursuant to the proviso in Section 2.1(d)(xv) hereof; and
(c) any other Exclusion Event with respect to a Borrowing Base Investor.
8.16 Compliance with Anti-Money Laundering Laws and Anti-Corruption Laws. Such
Borrower shall (a) maintain policies and procedures reasonably designed to
ensure compliance with all applicable Anti-Money Laundering Laws and
Anti-Corruption Laws; (b) ensure it does not use any of the Loans or Letters of
Credit in violation of any Anti-Corruption Laws or Anti-Money Laundering Laws;
and (c) ensure it does not fund any repayment of the credit in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws.
8.17 Environmental Compliance. Such Borrower will use and operate all of the
facilities and properties owned directly by it in material compliance with all
environmental laws, keep all necessary permits, approvals, certificates,
licenses and other authorizations relating to environmental matters in effect
and remain in material compliance therewith, and handle all hazardous materials
in material compliance with all applicable environmental laws, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
8.18 Confirmation of Unused Commitments. If at any time the Administrative Agent
reasonably believes that a certification delivered by the Initial Borrower with
respect to the Unused Commitment of an Investor or the Investors is inaccurate
in any material respect, the Administrative Agent shall have the right to
request that the Initial Borrower obtain such certification directly from the
Investor or the Investors and that the Initial Borrower provide a certification
to the Administrative Agent confirming the amount of the Unused Commitments of
its Investors within ten (10) Business Days of such request.
8.19 Investment Period. The Initial Borrower shall give prompt written notice to
the Administrative Agent of the termination of the Investment Period.
8.20 Covenant to Call Capital. During each twelve (12)-month period commencing
on the first day after the end of the Initial Closing Period (as defined in the
Trust Agreement), the Initial Borrower will request that all Investors fund at
least one (1) Demand Notice, unless such requirement is otherwise waived in
writing by the Administrative Agent. The Initial Borrower
USActive 53991578.7 60

--------------------------------------------------------------------------------



shall give prompt written notice to the Administrative Agent informing it of the
occurrence of the first day after the end of the Initial Closing Period.
8.21 Compliance with Sanctions. Such Borrower shall maintain policies and
procedures reasonably designed to ensure compliance with applicable Sanctions.
8.22 Notices to Defaulting Investors. At all times when an Event of Default has
occurred and is continuing and any Investor has failed to fund any Contributions
when due or otherwise defaulted on any of its obligations to the Initial
Borrower, then the Initial Borrower shall exercise its available remedies as to
such Investor only with the written consent of the Administrative Agent, at the
direction of the Required Lenders.
8.23 ERISA. Such Borrower agrees to use commercially reasonable efforts to
promptly provide notice to the Administrative Agent in writing if such Borrower
has reason to believe that the assets of such Borrower constitute Plan Assets.
8.24 Investment Company Act. The Initial Borrower will maintain its status as a
“business development company” under the Investment Company Act.
Section 9. NEGATIVE COVENANTS OF THE BORROWERS
So long as the Lenders have any commitment to lend hereunder or to cause the
issuance of any Letters of Credit hereunder, and until payment and performance
in full of the Obligations (other than Letter of Credit Obligations that have
been fully cash collateralized and contractual Obligations that by their terms
survive termination of this Credit Agreement) under this Credit Agreement and
the other Loan Documents, each Borrower agrees (as to itself) that, unless the
Administrative Agent shall otherwise consent in writing, based upon the approval
of the Required Lenders (unless the approval of the Administrative Agent alone
or a different number of the Lenders is expressly permitted below):
9.1 Mergers, Etc. Except as otherwise provided in the Loan Documents, such
Borrower shall not take any actions (a) to merge, consolidate or divide with or
into any Person, unless a Borrower is the surviving entity, or (b) except as
permitted by clause (a), that will dissolve or terminate such Borrower.
9.2 Negative Pledge. Such Borrower shall not create, permit or suffer to exist
any Lien (whether such interest is based on common law, statute, other law or
contract) upon the Collateral, other than the following (“Permitted Liens”): (a)
to the Administrative Agent, for the benefit of the Secured Parties; (b) Liens
of the Depository holding any Collateral Account which arise as a matter of law
on items in the course of collection or encumbering deposits or other similar
liens (including the right of set-off); and (c) non-consensual Liens, if any,
imposed on the property of any Borrower not yet delinquent or being contested in
good faith by appropriate proceedings.

USActive 53991578.7 61

--------------------------------------------------------------------------------



9.3 Fiscal Year and Accounting Method. Such Borrower shall not change its fiscal
year or its method of accounting, other than in accordance with the terms of its
Constituent Documents.
9.4 Constituent Documents. Except as otherwise provided in this Credit
Agreement, the Initial Borrower shall not alter, amend, modify, terminate, or
change any provision of its Trust Agreement, if any such Proposed Amendment
(hereinafter defined) would (a) affect the Initial Borrower’s or the Investors’
(as applicable) debts, duties, obligations, and liabilities, or the rights,
titles, security interests, Liens, powers and privileges of the Initial Borrower
(as applicable), in any case, relating to any Demand Notices, Commitments or
Contributions, including any Investor’s obligation to fund Contributions with
respect to its Unused Commitment, (b) have a Material Adverse Effect on the
rights, titles, first priority security interests (subject to any Permitted
Liens) and Liens, and powers and privileges of the Lenders hereunder or (c)
remove or reduce (or affect in a similar manner) the Debt Limitations imposed on
the Initial Borrower (each a “Material Amendment”). With respect to any proposed
alteration, amendment, modification, termination or change (each, a “Proposed
Amendment”) to the Trust Agreement, the Initial Borrower shall notify the
Administrative Agent of such proposal (except as provided below). The
Administrative Agent shall determine, in its sole commercially reasonable
discretion (i.e., the determination of the other Lenders shall not be required)
and on its good faith belief, whether such Proposed Amendment to the Trust
Agreement would constitute a Material Amendment within three (3) Business Days
of the date on which it is deemed to have received such notification in
accordance with Section 12.6 hereof and shall promptly notify the Initial
Borrower of its determination. If the Administrative Agent determines that the
Proposed Amendment is a Material Amendment, the approval of the Required Lenders
will be required (unless the approval of all Lenders is otherwise required
consistent with the terms of this Credit Agreement), and the Administrative
Agent shall promptly notify the Lenders of such request for such approval,
distributing, as appropriate, the Proposed Amendment and any other relevant
information provided by the Initial Borrower. Subject to Section 12.1 hereof,
the Lenders shall have ten (10) Business Days from the date of such notice from
the Administrative Agent to deliver their approval or denial thereof; provided
that such Lender shall be deemed to have consented to any such Material
Amendment to the extent such Lender does not provide an express approval or
denial thereof within such ten (10) Business Day period. If the Administrative
Agent determines that the Proposed Amendment is not a Material Amendment, the
Initial Borrower may make such amendment without the consent of the Lenders.
Notwithstanding the foregoing, the Initial Borrower may, without the consent of
the Administrative Agent or the Lenders (and without submitting the Proposed
Amendment to the Administrative Agent for determination as described above),
amend the Trust Agreement: (i) to cure any ambiguity, correct or supplement any
provision of the Trust Agreement which is incomplete or inconsistent with any
other provision thereof (the effect of which shall be immaterial to the
Lenders), correct any printing, stenographic or clerical error or effect changes
of an administrative or ministerial nature which do not materially increase the
authority of the Initial Borrower or adversely affect the rights of the Lenders
or to fix any other obvious error or any other error or omission of a technical
or immaterial nature; (ii) to admit new Investors in accordance with Section
9.5(b) below; (iii) to reflect transfers of interests in the Initial Borrower in
accordance with Section 9.5(a) below and any action permitted under Section 9.6
hereof; and
USActive 53991578.7 62

--------------------------------------------------------------------------------



(iv) to reflect any withdrawals in accordance with Section 9.5(f) below;
provided that the Initial Borrower shall promptly provide to the Administrative
Agent a copy of any such executed amendment which does not require the consent
of the Administrative Agent or the Lenders.
9.5 Transfer of Interests; Admission of Investors.
(a) Transfers by Investors. The Initial Borrower will, promptly upon receipt
thereof, deliver a copy to the Administrative Agent of any notice from any
Investor in the Initial Borrower of such Investor’s bona fide intention to
Transfer all or a portion of any interest in the Initial Borrower under its
Constituent Documents, and will, promptly upon receipt thereof, deliver to the
Administrative Agent copies of any assignment agreement, Subscription Agreement
and other documentation delivered to, or required of such Investor by, the
Initial Borrower in connection with such Transfer.
(b) Admission of Investors. Any admission of an assignee of an interest in the
Initial Borrower as a substitute Investor and any admission of a Person as a new
Investor of the Initial Borrower will be subject to compliance with OFAC and the
requirements of Section 9.5(d) below. The Initial Borrower will, promptly upon
receipt thereof, deliver to the Administrative Agent copies of any Subscription
Agreement, Side Letter and other documentation delivered to, or required of such
Investor by, the Initial Borrower promptly following such admission.
(c) [Reserved].
(d) Documentation and Funding Requirements; Amendment of the Borrowing Base
Certificate. The Initial Borrower will require that any existing Investor that
is an assignee will provide confirmation of its obligations under its
Subscription Agreement with respect to any increase in its Commitment relating
to such assignment. If any substitute Investor to which an assignment of an
interest in the Initial Borrower is made by a Borrowing Base Investor is not
designated as a Borrowing Base Investor by the Administrative Agent, with the
same or greater Unused Commitment as the assignor Investor and if the
transferring Investor is released from its obligation to fund Contributions
under the applicable Constituent Documents, the calculation described in Section
2.1(e) hereof will be made prior to the effectiveness of such substitution or
assignment, as applicable, but taking into consideration the Commitments of the
Investors as if such substitution or assignment will have occurred, and to the
extent such substitution or assignment would cause a mandatory prepayment event,
then the Initial Borrower will initiate a Demand Notice for the purpose of
making such prepayment, and such assignor or assignee Investor must fund its
share of the Demand Notice prior to such substitution or assignment. In the
event any Person is admitted as an additional or substitute Investor, the
Initial Borrower will promptly deliver to the Administrative Agent a revised
Borrowing Base Certificate to this Credit Agreement, containing the name of each
Investor in the Initial Borrower and such Investor’s Commitment. The Borrowing
Base Certificate shall specify whether or not an Investor satisfied the
conditions set forth in the definition of “Included Investor” or “Designated
Investor”, as applicable. The Initial Borrower shall use reasonable best efforts
to give the Administrative Agent at least
USActive 53991578.7 63

--------------------------------------------------------------------------------



five (5) Business Days’ prior written notice to any transfer of an interest in
the Initial Borrower if such transferring Investor is being released from its
obligations, provided that in the event the Initial Borrower fails to deliver
such (5) Business Days’ notice and as a result the Administrative Agent is
unable to determine whether such transferee Investor satisfies the requirements
of “Included Investor” or “Designated Investor” prior to the effective date of
the transfer, then such transferee Investor shall be deemed not to have
satisfied such requirements until such time as the Administrative Agent can make
such determination in accordance with the definition of “Included Investor” or
“Designated Investor” and the Initial Borrower shall make any resulting
mandatory prepayment pursuant to Section 2.1(e) hereof prior to the consummation
of such transfer.
(e) [Intentionally Omitted].
(f) Notice of Withdrawals. The Initial Borrower shall not permit any Investor to
withdraw its interest in the Initial Borrower without the prior written consent
of the Administrative Agent in its sole discretion unless (i) such withdrawal is
in accordance with the terms of the Initial Borrower’s Constituent Documents or
the applicable Side Letter or Subscription Agreement (i.e., the Investor is
permitted to withdraw without the discretion of the Initial Borrower or where
the Initial Borrower has the discretion to permit such withdrawal because, in
the reasonable determination of the Initial Borrower, the failure to permit such
withdrawal could reasonably be expected to result in a material adverse effect
under the Initial Borrower’s Constituent Documents) and (ii) the Initial
Borrower complies with the mandatory prepayment provisions of Section 2.1(e)
hereof, if applicable, prior to the effectiveness of such withdrawal.
(g) [Reserved.]
(h) Other Transfers of Unused Commitments. The Initial Borrower shall not cause
Contributions to be made or Commitments to be transferred to (i) any Affiliate
or (ii) directly to any Investment.
9.6 Commitments. The Initial Borrower shall not: (a) except in connection with a
Transfer or withdrawal of an Investor in accordance with Section 9.5 hereof,
cancel, reduce, excuse, or abate the Unused Commitment of any Investor other
than (i) in accordance with the Initial Borrower’s Constituent Documents or the
applicable Subscription Agreement or Side Letter under circumstances where the
Initial Borrower has no discretion (i.e., the applicable Investor is entitled to
such cancellation, reduction, excuse or abatement under the terms of the Initial
Borrower’s Constituent Documents or the applicable Subscription Agreement or
Side Letter) or where the Initial Borrower has the discretion to permit such
cancellation, reduction, excuse or abatement under the terms of the Initial
Borrower’s Constituent Documents or the applicable Subscription Agreement or
Side Letter because, in the reasonable determination of the Initial Borrower,
the failure to do so could reasonably be expected to result in a material
adverse effect under the Initial Borrower’s Constituent Documents and (ii) upon
advance prepayment of any amounts that will become due in accordance with
Section 2.1(e) hereof after giving effect to such cancellation, reduction,
excuse, or abatement; or (b) relieve, delay, postpone, compromise or abate any
Investor from the making of any Contribution under the Initial Borrower’s
USActive 53991578.7 64

--------------------------------------------------------------------------------



Constituent Documents or the applicable Subscription Agreement or Side Letter,
other than (i) in accordance with the Initial Borrower’s Constituent Documents
or the applicable Subscription Agreement or Side Letter under circumstances
where the Initial Borrower has no discretion (i.e., the applicable Investor is
entitled to such relief, delay, postponement, compromise or abatement under the
terms of the Initial Borrower’s Constituent Documents or the applicable
Subscription Agreement or Side Letter) or where the Initial Borrower has the
discretion to permit such relief, delay, postponement, compromise or abatement
under the terms of the Initial Borrower’s Constituent Documents or the
applicable Subscription Agreement or Side Letter because, in the reasonable
determination of the Initial Borrower, the failure to do so could reasonably be
expected to result in a material adverse effect under the Initial Borrower’s
Constituent Documents and (ii) upon advance prepayment of any amounts that will
become due in accordance with Section 2.1(e) hereof after giving effect to such
relief, delay, postponement, compromise or abatement. The Initial Borrower shall
promptly provide the Administrative Agent notice of any other reduction of any
Investor’s Uncalled Commitment. The Initial Borrower shall not agree to any
amendment or modification (including, without limitation, any waiver) of any
Side Letter or any new Side Letter which, in either case, would have a Material
Adverse Effect on the right, title, security interest and Liens of the Lenders
without the prior written consent of the Administrative Agent (it being
understood and agreed that any provisions in Side Letters in existence on the
Closing Date that the Initial Borrower is required to grant to a particular
Investor pursuant to a most favored nations clause shall not require the
Administrative Agent’s consent to the extent such provisions are included in
Side Letters after the Closing Date, although such inclusion may result in such
Investor not being approved as a Borrowing Base Investor). The Initial Borrower
shall promptly provide any such new or amended Side Letter to the Administrative
Agent. Notwithstanding any of the foregoing, if an Investor has the right under
the Initial Borrower’s Constituent Documents or the applicable Subscription
Agreement or Side Letter or such excuse is reasonably required by applicable law
to be excused from an Investment, the Initial Borrower shall be permitted to
excuse such Investor from its Contribution with respect to such Investment and
any obligations incurred with respect to such Investment, so long as any
resulting prepayment to become due in accordance with Section 2.1(e) hereof as a
result of such excuse is made prior to giving effect thereto.
9.7 ERISA Compliance. Such Borrower shall not permit the imposition of a lien on
the assets of such Borrower or any member of its Controlled Group under Section
303(k) or Section 4068 of ERISA which, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect. Such Borrower
shall not take any action that would cause it to fail to meet an exception under
the Plan Asset Regulations which prevents the assets of such Borrower from being
subject to Title I of ERISA, which would result in a non-exempt prohibited
transaction under Section 406(a) of ERISA or Section 4975(c)(1)(A)-(D) of the
Internal Revenue Code.
9.8 Dissolution. Except as permitted by Section 9.1 hereof, without the prior
written consent of all Lenders (in their sole discretion), the Initial Borrower
shall not take any action to terminate or dissolve.

USActive 53991578.7 65

--------------------------------------------------------------------------------



9.9 Compliance with Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. No Borrower shall directly or, to the knowledge of such Borrower,
indirectly use the proceeds of any Loan hereunder, or lend, contribute, or
otherwise make available such proceeds to any subsidiary, joint venture partner,
or other Person (a) for the purpose of funding any activities or business of or
with a Sanctioned Person, to the extent such transactions would be prohibited by
Sanctions if conducted by Persons subject to U.S. jurisdiction, (b) in any
manner that would be prohibited by Sanctions or would otherwise cause a Lender
to be in breach of any Sanctions, or (c) in any manner that would violate
Anti-Corruption Laws.
9.10 Limitations on Distributions. The Initial Borrower will not make, pay or
declare any Distribution (as defined below) at any time except as permitted
pursuant to the Initial Borrower’s Constituent Documents; provided, however,
that at any time during the continuance of an Event of Default or, to the
knowledge of the Initial Borrower, a Potential Default under Section 10.1(a),
(h) or (i) hereof, no Distributions (other than Permitted RIC Distributions,
provided that the Initial Borrower delivers a RIC Distribution Notice to the
Administrative Agent at least five (5) days prior to any such Permitted RIC
Distribution (or such shorter period agreed to by the Administrative Agent))
shall be permitted to be made, paid or declared if there are any Obligations
outstanding under this Credit Facility; provided further, that during the
existence of an Event of Default under Section 10.1(a), (h) or (i) hereof, or
where the Administrative Agent has accelerated the unpaid balance of the
Obligations of the Borrowers pursuant to Section 10.2 hereof, the Initial
Borrower shall not make, pay or declare any Permitted RIC Distribution, or
withdraw Permitted RIC Distributions from the Collateral Account. “Distribution”
means any distributions (whether or not in cash) on account of any partnership
interest or other equity interest in the Initial Borrower, including as a
dividend or other distribution and on account of the purchase, redemption,
retirement or other acquisition of any such partnership interest or other equity
interest. For the avoidance of doubt, (i) for so long as no Event of Default has
occurred and is continuing, each Investor shall be entitled to receive
Distributions to which it is entitled under the Initial Borrower’s Constituent
Documents and Subscription Agreement; and (ii) there shall be no limitation on
the right of the Investment Advisor, the Administrator or any of their
respective Affiliates to receive management or other fees or expenses under the
Investment Advisory Agreement and Administration Agreement.
9.11 Limitation on Indebtedness. The Borrowers shall not incur Indebtedness in
an aggregate amount which would violate the limitations on Indebtedness imposed
on such Borrowers in the applicable Constituent Documents (including, without
limitation, in the case of the Initial Borrower, Section 3.5 of the Trust
Agreement) and, if applicable, under the Investment Company Act (collectively,
the “Debt Limitations”).
9.12 Limitation on Withdrawals From the Collateral Account. Without the prior
written consent of the Administrative Agent, no Borrower will make or cause the
making of any withdrawal or transfer of funds from the Collateral Account if:
(i) an Event of Default has occurred and is continuing; (ii) a Potential Default
has occurred and is continuing unless such withdrawal shall be applied first, to
the payment of any amounts then due and payable by such Borrower under this
Credit Agreement and thereafter to cure any other such Potential Default;
USActive 53991578.7 66

--------------------------------------------------------------------------------



(iii) a mandatory prepayment is required pursuant to Section 2.1(e) hereof as a
result of the Dollar Equivalent of the Principal Obligations exceeding the
Available Commitment, irrespective of whether such prepayment has become due and
payable under the grace periods afforded in Section 2.1(e) hereof, unless such
withdrawal shall be applied to such prepayment; or (iv) a mandatory prepayment
will be required pursuant to Section 2.1(e) hereof with the passing of time as a
result of an event with respect to a Borrowing Base Investor which event will
make such Investor an Excluded Investor after an applicable grace period
provided in Section 2.1(d) hereof shall expire unless such withdrawal shall be
applied to such prepayment; provided that, notwithstanding the foregoing, the
Initial Borrower may withdraw Permitted RIC Distributions from the Collateral
Account at all times, except as set forth in Section 9.10 hereof.
9.13 Demand Notices. The Initial Borrower shall not issue any Demand Notice or
otherwise request, notify, or demand that any Investor fund any Demand Notice if
doing so would create a Borrowing Base Deficit, unless the proceeds thereof
shall be used in payment of the Obligations of the Initial Borrower such that,
after giving effect to such payment, no Borrowing Base Deficit will exist.
9.14 Deposits to the Collateral Accounts. Such Borrower shall not deposit or
otherwise credit, or cause or permit to be so deposited or credited, to any
Collateral Account cash or cash proceeds other than Contributions; provided
that, in the event any deposit is made into a Collateral Account by the Initial
Borrower that does not consist of Contributions or the proceeds thereof as the
result of a good faith error, the Initial Borrower shall promptly notify the
Administrative Agent of such error and, so long as no Cash Control Event has
occurred and is continuing, transfer such amounts out of such Collateral Account
to correct such error within two (2) Business Days of obtaining knowledge
thereof.
Section 10. EVENTS OF DEFAULT
10.1 Events of Default. An “Event of Default” shall exist if any one or more of
the following events (herein collectively called “Events of Default”) shall
occur and be continuing (whatever the reason for such event and whether it shall
be voluntary or involuntary or be effected by operation of law or pursuant to
any judgment, decree or order of any court or any order, rule or regulation of
any administrative or governmental body):
(a) (i) any Borrower shall fail to pay when due any principal of its
Obligations, including any failure to pay any amount required to be paid by it
under Section 2.1(e) hereof; or (ii) any Borrower shall fail to pay when due any
interest on its Obligations or any fee, expense, indemnity or other payment
required to be paid by it hereunder, and such failure under this clause (ii)
shall continue for three (3) Business Days following the date the Administrative
Agent notifies the applicable Borrower in writing of such failure (except for
the failure to pay its Obligations in full on the Maturity Date, for which no
notice shall be required, and except for the failure to prepay any amount
required to be paid by it under Section 2.1(e) hereof, for which no additional
notice shall be required);

USActive 53991578.7 67

--------------------------------------------------------------------------------



(b) any representation or warranty made by or on behalf of the Borrowers (in
each case, as applicable) under this Credit Agreement, or any of the other Loan
Documents executed by any one or more of them, or in any certificate or
statement furnished or made to the Lenders or any one of them by the Borrowers
(in each case, as applicable) pursuant hereto, in connection herewith or with
the Loans, or in connection with any of the other Loan Documents, shall prove to
be untrue or inaccurate in any material respect as of the date on which such
representation or warranty is made and the adverse effect of the failure of such
representation or warranty shall not have been cured within thirty (30) days
after written notice thereof is delivered to the Borrowers by the Administrative
Agent;
(c) default shall occur in the performance of: (i) any of the covenants or
agreements contained herein (other than the covenants contained in Sections
2.1(e), 2.10, 8.1(a), (b), (c), (d), (h), (i), (j), 8.4, 8.5, 8.8, 8.12, 8.15,
8.18, the first sentence of 8.20, 8.22 and Sections 9.1 through 9.6 and 9.8
through 9.14 hereof) by the Borrowers; or (ii) the covenants or agreements of
the Borrowers contained in any other Loan Documents executed by such Person,
and, in each case, such default shall continue uncured to the satisfaction of
the Administrative Agent for a period of thirty (30) days after the earlier of:
(x) written notice thereof has been given by the Administrative Agent to the
Borrowers; or (y) the Administrative Agent has been notified or should have been
notified of such default pursuant to Section 8.4 or Section 8.5 hereof; provided
that if such default is not susceptible of being cured with diligence within
said thirty (30) day period, but, in the reasonable determination of the
Administrative Agent, is susceptible of being cured within an additional period,
then such period shall be extended for such additional period of time, not to
exceed an additional thirty (30) days, as may reasonably be necessary to cure
the same; provided, further, that the applicable Borrower commences such cure
within such thirty (30) day period and diligently prosecutes the same until its
completion;
(d) default shall occur in the performance of any of the covenants or agreements
of the Borrowers contained in Section 2.1(e) hereof, Section 2.10 hereof, or any
one of Sections 9.1 through 9.14 hereof (other than covenants or agreements
contained in the second sentence of Section 9.7);
(e) default shall occur in the performance of any one of the covenants contained
in Section 8.1(a), (b), (c), (d), (h), (i), (j), 8.4, 8.5, 8.8, 8.12, 8.15,
8.18, the first sentence of 8.20 or 8.22 hereof and such default shall continue
uncured for five (5) Business Days (or, solely in the case of Section 8.22
hereof, ten (10) Business Days) after written notice thereof has been given by
the Administrative Agent to the Borrowers;
(f) other than in compliance with the provisions of the Loan Documents, any of
the Loan Documents executed by the Initial Borrower: (i) shall cease, in whole
or in material part, to be legal, valid, binding agreements enforceable against
the Initial Borrower, as the case may be, in accordance with the terms thereof;
(ii) shall in any way be terminated or become or be declared ineffective or
inoperative except in accordance
USActive 53991578.7 68

--------------------------------------------------------------------------------



with its terms thereof; or (iii) shall in any way whatsoever cease to give or
provide the respective first priority Liens (subject to any Permitted Liens),
security interest, rights, titles, interest, remedies, powers, or privileges
intended to be created thereby (other than, in each case, solely as the result
of an action or failure to act on the part of the Administrative Agent);
provided that if any of the events set forth in the foregoing clauses (i), (ii)
and (iii) occurs as a result of a change in any applicable Law, the Initial
Borrower shall have thirty (30) days from the date thereof to cure a default
arising under this Section 10.1(f) to the reasonable satisfaction of the
Administrative Agent;
(g) default shall occur with respect to the payment of any recourse Indebtedness
or guaranty obligations of the Initial Borrower in an aggregate amount equal to
or greater than $50,000,000, and such default shall continue for more than the
applicable period of grace or cure, if any; or any such Indebtedness shall
become due before its stated maturity by acceleration of the maturity thereof;
(h) the Initial Borrower or the Investment Advisor or the Administrator shall:
(i) apply for or consent to the appointment of a receiver, trustee, custodian,
intervenor, or liquidator of itself or of all or a substantial part of its
assets; (ii) file a voluntary petition in bankruptcy or admit in writing that it
is unable to pay its debts as they become due; (iii) make a general assignment
for the benefit of creditors; (iv) file a petition or answer seeking
reorganization or an arrangement with creditors or to take advantage of any
Debtor Relief Laws; (v) file an answer admitting the material allegations of, or
consent to, or default in answering, a petition filed against it in any
bankruptcy, reorganization or insolvency proceeding; or (vi) take partnership,
limited liability company or corporate action for the purpose of effecting any
of the foregoing;
(i) an order, order for relief, judgment or decree shall be entered by any court
of competent jurisdiction or other competent authority approving a petition
seeking reorganization of the Initial Borrower or appointing a receiver,
custodian, trustee, intervenor, or liquidator of the Initial Borrower, or of all
or substantially all of its assets, and such order, judgment or decree shall
continue unstayed and in effect for a period of sixty (60) days;
(j) any final judgment(s) for the payment of money in excess of an aggregate
amount equal to $50,000,000 shall be rendered against the Initial Borrower, and
such judgment is not stayed, discharged or vacated after a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Initial Borrower to enforce any such judgment, unless such
judgment is covered by insurance or bonded or unless it is being appealed and
such Borrower has posted a bond or cash collateral;
(k) the Initial Borrower shall make an Investment in violation of its
Constituent Documents;
(l) the issuance to the Initial Borrower of any administrative order by any
Governmental Authority under any environmental law, or the issuance to the
Initial
USActive 53991578.7 69

--------------------------------------------------------------------------------



Borrower of any injunctive order by any court under any environmental law, which
results in a Material Adverse Effect;
(m) the assets of any Borrower shall be treated as Plan Assets within the
meaning of Section 3(42) of ERISA and conditions give rise to a non-exempt
prohibited transaction under Section 406(a) of ERISA or Section
4975(c)(1)(A)-(C) of the Internal Revenue Code subjecting the Administrative
Agent and/or Lenders to any tax or penalty on prohibited transactions imposed
under Section 4975 of the Internal Revenue Code or Section 502(i) of ERISA;
(n) the Administrator (or an Affiliate thereof) shall cease to be the
administrator of the Initial Borrower, or the Administrator shall withdraw or be
removed as the administrator of the Initial Borrower;
(o) two or more Investors having Commitments aggregating, at any one time, ten
percent (10%) or greater of the total Commitments of Investors shall default in
their obligation to fund any portion of their Unused Commitments under their
Subscription Agreement and/or the applicable Constituent Document within ten
(10) Business Days of when due pursuant to the applicable Demand Notice, without
regard to any cure or notice periods contained in the applicable Constituent
Documents; provided that, for purposes of this provision, an HNW Aggregation
Investor and Special HNW Aggregation Investor will be considered one Investor
regardless of how many of such HNW Aggregation Investor’s and Special HNW
Aggregation Investor’s, as applicable, underlying interest holders default;
provided further that, to the extent any HNW Aggregation Investor or Special HNW
Aggregation Investor has an underlying interestholder that has defaulted on its
obligation to fund such HNW Aggregation Investor or Special HNW Aggregation
Investor, as applicable, then only such default portion shall count toward the
ten percent (10%) threshold above and such HNW Aggregation Investor or Special
HNW Aggregation Investor, as applicable, shall be counted as such defaulted
Investor;
(p) Blackstone BGSL Holdings LLC or any Affiliate thereof through which
Blackstone BGSL Holdings LLC makes its investment in the Initial Borrower shall:
(i) repudiate, challenge, or declare unenforceable its Commitment or its
obligation to make Contributions to the capital of the Initial Borrower pursuant
to a Demand Notice or shall otherwise disaffirm the provisions of the Initial
Borrower’s Constituent Documents; (ii) fail to timely fund any portion of its
Unused Commitment within three (3) Business Days of when due pursuant to the
applicable Demand Notice; or (iii) shall be in default in its obligations
thereunder in its capacity as a shareholder (or the equivalent thereof), and
such default in this clause (iii) shall continue uncured beyond any cure or
grace period under the terms of the applicable Constituent Document;
(q) (i) the Investment Advisor (or an Affiliate thereof) shall not be acting in
the capacity of the “Adviser” as set forth in the Investment Advisory Agreement;
or (ii) the Administrator or the Investment Advisor shall cease to be directly
or indirectly controlled by, or under common control with, The Blackstone Group
L.P.;

USActive 53991578.7 70

--------------------------------------------------------------------------------



(r) except as permitted by Section 9.1 hereof, an event shall occur that causes
a dissolution or liquidation of the Initial Borrower;
(s) [Reserved]; or
(t) any Borrower Guaranty (other than a Borrower Guaranty with respect to a
Qualified Borrower which has withdrawn from the Credit Facility pursuant to
Section 2.9(g)) or any material provision thereof shall cease to be in full
force and effect, or the Initial Borrower providing such guaranty or any other
Person acting by or on behalf of the Initial Borrower shall deny or disaffirm
such Borrower’s obligations under such Borrower Guaranty.
10.2 Remedies Upon Event of Default. If an Event of Default shall have occurred
and be continuing, then the Administrative Agent may (or shall if so directed by
the Required Lenders): (a) suspend the Lender Commitments of the Lenders until
such Event of Default is cured or waived; (b) terminate the Lender Commitment of
the Lenders hereunder; (c) declare the principal of, and all interest then
accrued on, the Obligations to be forthwith due and payable (including the
obligation to deliver Cash Collateral pursuant to Section 2.1(g) hereof),
whereupon the same shall forthwith become due and payable without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind (other than notice of such declaration)
all of which the Borrowers hereby expressly waive, anything contained herein or
in any other Loan Document to the contrary notwithstanding; (d) exercise any
right, privilege, or power set forth in Sections 5.2 and 5.3 hereof, including,
but not limited to, the initiation of Demand Notices of the Commitments (subject
to the following paragraph); or (e) without notice of default or demand, pursue
and enforce any of the Administrative Agent’s or the Lenders’ rights and
remedies under the Loan Documents, or otherwise provided under or pursuant to
any applicable Law or agreement; provided that the Administrative Agent may
select which remedies to exercise unless otherwise directed by the Required
Lenders, in which case the Administrative Agent will exercise such remedies as
directed by the Required Lenders, and provided further that if any Event of
Default specified in Section 10.1(h) or 10.1(i) hereof shall occur, the
principal of, and all interest on, the Obligations shall thereupon become due
and payable concurrently therewith, without any further action by the
Administrative Agent or the Lenders, or any of them, and without presentment,
demand, protest, notice of default, notice of acceleration, or of intention to
accelerate or other notice of any kind, all of which each of the Borrowers
hereby expressly waives. Notwithstanding anything to the contrary contained in
this Credit Agreement or any other Loan Document, in no event shall the
Administrative Agent (or any Secured Party) be permitted to require any Investor
to fund its Contributions other than to an account in the name of the Initial
Borrower.
Notwithstanding anything to the contrary herein, upon the occurrence and during
the continuance of an Event of Default (other than those described in Section
10.1(f), (h), (i), (n), (q) or (r)), if such Event of Default can be cured by
the funding of Unused Commitments, then prior to the Administrative Agent, on
behalf of the Lenders, exercising its right to issue Demand Notices to the
Investors or exercising any other remedy provided for herein, the Administrative
USActive 53991578.7 71

--------------------------------------------------------------------------------



Agent shall be required to give five (5) Business Days written notice (the
“Initial Notice Period”) of its intention to exercise such remedies and, if, at
any time prior to or during such Initial Notice Period, the Initial Borrower
shall issue a Demand Notice to their Investors sufficient to cure such Event of
Default, then the Administrative Agent and the Lenders shall not exercise such
remedies until the Business Day following the Initial Payment Date (as defined
below); provided, that: (i) such Demand Notice as issued by the Initial Borrower
must require the Investors to fund their related Contribution within ten (10)
Business Days after the date of such Demand Notice (such tenth (10th) Business
Day being the “Initial Payment Date”); (ii) the Initial Borrower directs all
Contributions received by it into the applicable Collateral Account; and (iii)
the Initial Borrower directs the Depository that such Contributions and other
payments by the Investors in the Initial Borrower, together with any other funds
held for or credited to the Initial Borrower in a Collateral Account, shall be
withdrawn by the Administrative Agent to prepay the Obligations of the Initial
Borrower in their entirety; provided, further that nothing in this Section 10.2
shall prohibit the Administrative Agent or any Lender from exercising any
remedies it may have with respect to (i) any Collateral Account and taking any
such actions as may be required to protect their rights in a bankruptcy
proceeding or (ii) any Event of Default pursuant to Section 10.1(f), (h), (i),
(n), (q) or (r) or any other Event of Default that shall have occurred and be
continuing that cannot be cured by the funding of Unused Commitments or which
was triggered by the failure of the Initial Borrower to issue a Demand Notice
upon its Investors following a mandatory prepayment event pursuant to Section
2.1(e) hereof and/or make such mandatory prepayment following the receipt of
such related Contributions, in each case, as required by this Credit Agreement.
10.3 Performance by the Administrative Agent. Should the Borrowers fail to
perform any covenant, duty, or agreement contained herein or in any of the Loan
Documents to which it is a party, and such failure continues beyond any
applicable cure period, the Administrative Agent may (pursuant to such Loan
Documents, including any collateral assignments therein to the Administrative
Agent), but shall not be obligated to, perform or attempt to perform such
covenant, duty, or agreement on behalf of such Person. In such event, the
Borrowers shall, at the request of the Administrative Agent, promptly pay any
amount expended by the Administrative Agent in such performance or attempted
performance to the Administrative Agent at its designated Agency Services
Address, together with interest thereon at the Default Rate from the date of
such expenditure until paid. Notwithstanding the foregoing, it is expressly
understood that neither the Agents nor the Lenders assume any liability or
responsibility for the performance of any duties of the Borrowers, or any
related Person hereunder or under any of the Loan Documents or other control
over the management and affairs of the Borrowers, or any related Person, nor by
any such action shall the Agents or the Lenders be deemed to create a
partnership arrangement with any Borrower, or any related Person.
10.4 Qualified Borrower Defaults. Notwithstanding any provision in this Credit
Agreement to the contrary, if an Event of Default or a Potential Default
relating solely to a Qualified Borrower shall occur, upon the payment of all
Obligations of such Qualified Borrower hereunder: (a) such Event of Default or
Potential Default shall be deemed to be cured and (b) such Qualified Borrower
shall withdraw from the Credit Facility in accordance with Section
USActive 53991578.7 72

--------------------------------------------------------------------------------



2.9(g) hereof; provided, however, that such withdrawal shall not be required to
the extent any such Event of Default or Potential Default has been cured or
waived and is no longer continuing.
Section 11. AGENTS
11.1 Appointment.
(a) Authority of the Administrative Agent. Each Lender hereby irrevocably
appoints, designates and authorizes each Agent to take such action on its behalf
under the provisions of this Credit Agreement and the other Loan Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Agent by the terms hereof and of the other Loan Documents, together with
such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere herein and in the other Loan Documents, no
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any of the other Loan
Documents, or shall otherwise exist against such Agent. The provisions of this
Section 11 are solely for the benefit of the Agents and the Lenders and none of
the Borrowers or any Affiliate of the foregoing (each, a “Borrower Party”) or
any Investor or its Affiliates shall have any rights as a third-party
beneficiary of the provisions hereof (except for the provisions that explicitly
relate to the Borrowers in Section 11.10 hereof). In performing its functions
and duties under this Credit Agreement and the other Loan Documents, each Agent
shall act solely as an agent of the applicable Lenders and does not assume and
shall not be deemed to have assumed any obligation or relationship of agency or
trust with or for any Borrower Party.
(b) Release of Collateral. The Secured Parties irrevocably authorize the
Administrative Agent, at the Administrative Agent’s option and in its sole
discretion, to release any security interest in or Lien on any Collateral
granted to or held by the Administrative Agent: (i) upon termination of this
Credit Agreement and the other Loan Documents, termination of the Lender
Commitments and payment in full of all of the Obligations, including all fees
and indemnified costs and expenses that are then due and payable pursuant to the
terms of the Loan Documents; (ii) pursuant to any express provision of any Loan
Document and (iii) if approved by the Lenders pursuant to the terms of Section
12.1. Upon the request of the Administrative Agent, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant to this Section 11.1(b).
11.2 Delegation of Duties. Each Agent may execute any of its duties hereunder or
under the other Loan Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of legal counsel, accountants, and other
professionals selected by such Agent concerning all matters pertaining to such
duties. No Agent shall be responsible to any Lender for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care, nor shall it be liable for any action taken or suffered in good faith by
it in accordance with the advice of such Persons.

USActive 53991578.7 73

--------------------------------------------------------------------------------



11.3 Exculpatory Provisions. No Agent nor any of its affiliates, nor any of
their respective officers, directors, employees, agents or attorneys-in-fact,
shall be liable to any Lender for any action lawfully taken or omitted to be
taken by it or such Person under or in connection herewith or in connection with
any of the other Loan Documents (except for its or such Person’s own gross
negligence or willful misconduct) or be responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
of the Borrower Parties contained herein or in any of the other Loan Documents
or in any certificate, report, document, financial statement or other written or
oral statement referred to or provided for herein, or received by such Agent
under or in connection herewith or in connection with the other Loan Documents,
or enforceability or sufficiency therefor of any of the other Loan Documents, or
for any failure of a Borrower Party to perform its obligations hereunder or
thereunder. No Agent shall be responsible to any Lender for the effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of this
Credit Agreement, or any of the other Loan Documents or for any representations,
warranties, recitals or statements made herein or therein or made by any
Borrower Party in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by such Agent to the Lenders
or by or on behalf of the Borrower Parties to such Agent or any Lender or be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained herein or
therein or as to the use of the proceeds of the Loans or of the existence or
possible existence of any Potential Default or Event of Default or to inspect
the properties, books or records of the Borrower Parties. The Agents are not
trustees for the Lenders and owe no fiduciary duty to the Lenders hereunder
and/or pursuant to the Borrower Security Agreements, which is governed by New
York law. Each Lender recognizes and agrees that the Administrative Agent shall
not be required to determine independently whether the conditions described in
Section 6.2(a) or 6.2(b) hereof have been satisfied and, when the Administrative
Agent disburses funds to any Borrower, or causes Letters of Credit to be issued
or accepts any Borrower Guaranties, it may rely fully upon statements contained
in the relevant requests by any Borrower.
11.4 Reliance on Communications. Each Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, email, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to any of the Borrower Parties,
independent accountants and other experts selected by such Agent with reasonable
care). The Administrative Agent may deem and treat each Lender as the owner of
its interests hereunder for all purposes unless an Assignment and Acceptance
Agreement shall have been delivered to the Administrative Agent in accordance
with Section 12.11(c) hereof. The Administrative Agent shall be fully justified
in failing or refusing to take any action under this Credit Agreement or under
any of the other Loan Documents unless it shall first receive such advice or
concurrence of the Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Administrative Agent shall in all cases be fully
USActive 53991578.7 74

--------------------------------------------------------------------------------



protected in acting, or in refraining from acting, hereunder or under any of the
other Loan Documents in accordance with a request of the Required Lenders (or to
the extent specifically required, all the Lenders) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders (including their successors and assigns).
11.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Potential Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender or a Borrower Party referring to the Loan Document, describing such
Potential Default or Event of Default and stating that such notice is a “notice
of default.” In the event that the Administrative Agent receives such a notice,
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default as shall be reasonably directed by the Required
Lenders and as is permitted by the Loan Documents.
11.6 Non-Reliance on the Agents and the Lenders. Each Lender expressly
acknowledges that no Agent nor any of its affiliates nor any of their respective
officers, directors, employees, agents or attorneys-in-fact has made any
representations or warranties to it and that no act by any Agent or any
affiliate thereof hereinafter taken, including any review of the affairs of any
Borrower Party, shall be deemed to constitute any representation or warranty by
such Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower Parties and made its own decision to make its Loans hereunder and enter
into this Credit Agreement. Each Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Credit Agreement, and to make such investigation as
it deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of the
Borrower Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
no Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, operations, assets,
property, financial or other conditions, prospects or creditworthiness of the
Borrower Parties which may come into the possession of such Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates.
11.7 Indemnification. The Lenders agree to, jointly and severally, indemnify
each Agent in its capacity as such (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so),
ratably according to their respective Pro Rata Shares, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind whatsoever which may at any
time (including, without limitation, at any time following payment in full of
the Obligations) be incurred by such Agent in its capacity as such in any way
relating to or arising out of this Credit
USActive 53991578.7 75

--------------------------------------------------------------------------------



Agreement or the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence, fraud or willful misconduct of such Agent. If any indemnity
furnished to an Agent for any purpose shall, in the opinion of such Agent, be
insufficient or become impaired, such Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished. The agreements in this Section 11.7 shall
survive the payment of the Obligations.
11.8 Agents in Individual Capacity. With respect to the Loans made and Letters
of Credit issued (as applicable) and all obligations owing to it, each Agent
acting in its individual capacity shall have the same rights and powers under
this Credit Agreement as any Lender and may exercise the same as though it were
not an agent, and the terms “Lender” and “Lenders” shall include such Agent in
its individual capacity. Each Agent acting in its individual capacity and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Borrower as though such Agent were not an agent
hereunder and without any duty to account therefor to the other Lenders.
11.9 Successor Agent.
(a) The Administrative Agent may, (i) with the written consent of the Borrowers
in their sole discretion, or (ii) upon the declaration that the Obligations are
immediately due and payable pursuant to Section 10.2 hereof upon the occurrence
of an Event of Default, resign upon twenty (20) days written notice to the
Lenders and the Borrowers. In addition, the Required Lenders may remove the
Administrative Agent upon twenty (20) days written notice to the Administrative
Agent and Borrowers (i) for gross negligence, fraud or willful misconduct or
(ii) if the Administrative Agent ceases to be a Lender hereunder. Upon any such
resignation or removal of the Administrative Agent, the Required Lenders shall
have the right to appoint a successor Administrative Agent (subject, except when
an Event of Default of the type described in Section 10.1(a), (h) or (i) hereof
(or any other Event of Default which has continued uncured for a period of
thirty (30) days) exists, to the consent of the Borrowers, such consent not to
be unreasonably withheld). If no successor Administrative Agent shall have been
so appointed by the Required Lenders, and shall have accepted such appointment,
within sixty (60) days after the notice of resignation, then the retiring
Administrative Agent shall select a successor Administrative Agent (subject,
except when an Event of Default of the type described in Section 10.1(a), (h) or
(i) hereof (or any other Event of Default which has continued uncured for a
period of thirty (30) days) exists, to the consent of the Borrowers, not to be
unreasonably withheld); provided that such successor is an Eligible Assignee (or
if no Eligible Assignee shall have been so appointed by the retiring
Administrative Agent and shall have accepted such appointment, then the Lenders
shall perform all obligations of the retiring Administrative Agent hereunder
until such time, if any, as a successor Administrative Agent shall have been
appointed and shall have
USActive 53991578.7 76

--------------------------------------------------------------------------------



accepted such appointment as provided for above). Prior to the occurrence and
continuance of an Event of Default pursuant to Section 10.1(a) hereof that has
not been cured within sixty (60) days, in no event may any Competitor be
appointed successor Administrative Agent hereunder.
(b) Any other Agent may, at any time, resign upon twenty (20) days’ written
notice to the Lenders and the Borrowers and, if no successor Agent is appointed
prior to the effective date of the resignation of such Agent, such Agent may
appoint, after consulting with the Lenders and subject (except when an Event of
Default of the type described in Section 10.1(a), (h) or (i) hereof (or any
other Event of Default which has continued uncured for a period of thirty (30)
days) exists to the consent of the Borrowers, a successor Agent from any of the
Lenders. If any such Agent ceases to be a Lender hereunder, it shall, without
any further action, cease to be an Agent.
(c) Upon the acceptance of any appointment as an Agent hereunder by a successor,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent, and
shall assume the duties and obligations of such retiring or removed Agent, and
the retiring or removed Agent shall be discharged from its duties and
obligations as Agent under this Credit Agreement and the other Loan Documents
and the provisions of this Section 11.9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent under this
Credit Agreement.
11.10 Reliance by the Borrowers. Each Borrower shall be entitled to rely upon,
and to act or refrain from acting on the basis of, any notice, statement,
certificate, waiver or other document or instrument delivered by an Agent to
such Borrower so long as such Agent is purporting to act in its respective
capacity as an Agent pursuant to this Credit Agreement, and such Borrower shall
not be responsible or liable to any Lender (or to any Participant or Assignee),
or as a result of any action or failure to act (including actions or omissions
which would otherwise constitute defaults hereunder) which is based upon such
reliance upon such Agent. Such Borrower shall be entitled to treat each Agent as
a properly authorized Agent pursuant to this Credit Agreement until such
Borrower shall have received notice of resignation, and such Borrower shall not
be obligated to recognize any successor Agent until such Borrower shall have
received written notification satisfactory to it of the appointment of such
successor.
11.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Borrower, the Secured Parties acknowledge and agree that the Administrative
Agent (irrespective of whether the principal of any Loan or Letter of Credit
Liability shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on Borrower Parties) shall be entitled and empowered, by intervention
in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Liability and all
other
USActive 53991578.7 77

--------------------------------------------------------------------------------



Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Secured Parties
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Secured Parties and their respective agents and counsel and
all other amounts due the Secured Parties hereunder) allowed in such judicial
proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Party, to pay to the Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent hereunder.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Secured Party or to authorize the
Administrative Agent to vote in respect of the claim of any Secured Party in any
such proceeding.
11.12 Delivery of Notices to the Lenders. Promptly upon receipt of any written
notice, report or information from the Borrowers under the Loan Documents, the
Administrative Agent will provide copies of such notice, report or information
to the Lenders in a time and manner reasonable under the circumstances.
Section 12. MISCELLANEOUS
12.1 Amendments. Except as may otherwise be provided in this Credit Agreement,
neither this Credit Agreement (including the exhibits hereto) nor any other Loan
Document to which any Borrower is a party (other than any Fee Letter, which may
be amended, waived, discharged or terminated in accordance with its terms), nor
any of the terms hereof or thereof, may be amended, waived, discharged or
terminated, unless such amendment, waiver, discharge, or termination is in
writing and signed by the Administrative Agent (based upon the approval of the
Required Lenders), or the Required Lenders, on the one hand, and such Borrower
on the other hand (other than, in the case of this Credit Agreement, any
Qualified Borrower); provided that no such amendment, waiver, discharge, or
termination shall, without the consent of:
(a) each Lender affected thereby:
(i) increase the amount or extend the term of the Lender Commitment of such
Lender (other than an increase of the Maximum Commitment Amount pursuant to
Section 2.13 hereof, an extension of the Stated Maturity Date pursuant to
Section 2.14 hereof or a termination of Lender Commitments or a decrease of
USActive 53991578.7 78

--------------------------------------------------------------------------------



the Maximum Commitment Amount, in either case, pursuant to Section 3.6 hereof),
decrease the amount of fees (or any other payments) payable to such Lender, or
accelerate the obligations of such Lender to advance its portion of any
Borrowing, as contemplated in Section 2.5 hereof or issue or participate in any
Letter of Credit, as contemplated in Section 2.8 hereof;
(ii) extend the time for payment for the principal of or interest on the
Obligations (other than an extension pursuant to Section 2.14 hereof), or fees
or costs, or reduce the principal amount of the Obligations (except as a result
of the application of payments or prepayments), or reduce the rate of interest
borne by the Obligations (other than as a result of waiving the applicability of
the Default Rate), or otherwise affect the terms of payment of the principal of
or any interest on the Obligations or fees or costs hereunder; and
(iii) release all or any material portion of the Collateral, except as otherwise
contemplated herein or in the Collateral Documents, except in connection with
the transfer or withdrawal of interests in the Borrowers permitted hereunder.
(b) all Lenders:
(i) except as otherwise provided by Section 9.5 hereof, permit the cancellation,
excuse or reduction of the Commitment of any Borrowing Base Investor;
(ii) amend the definition of “Applicable Requirement”, “Available Commitment”,
“Borrowing Base”, “Concentration Limit”, “Designated Investor”, “Exclusion
Event”, “FX Reserve Amount”, “Included Investor”, “Lender Commitment”, “Loan”,
“Maximum Commitment Amount”, “Obligations”, “Principal Obligations”, “Special
HNW Aggregation Investor”, “Stated Maturity Date”, “Uncalled Commitment” or
“Unused Commitment”, other than (A) a decrease of the Maximum Commitment Amount
pursuant to Section 3.6 hereof or an increase of the Maximum Commitment Amount
pursuant to Section 2.13 hereof and (B) an extension of the Stated Maturity Date
pursuant to Section 2.14 hereof;
(iii) change the percentages specified in the definition of Required Lenders
herein or any other provision hereof specifying the number or percentage of the
Lenders which is required to amend, waive or modify any rights hereunder or
otherwise make any determination or grant any consent hereunder;
(iv) except in a transaction permitted by this Credit Agreement, consent to the
assignment or transfer by any Borrower of any of its rights and obligations
under (or in respect of) the Loan Documents; or
(v) amend the terms of this Section 12.1.

USActive 53991578.7 79

--------------------------------------------------------------------------------



The Administrative Agent agrees that it will promptly notify each Lender and the
Letter of Credit Issuer of any proposed waiver, modification or amendment to any
Loan Document, and deliver drafts of any such proposed waiver, modification or
amendment to each Lender and the Letter of Credit Issuer prior to the
effectiveness of such proposed waiver, modification or amendment.
Notwithstanding the above: (A) no provision of Section 11 hereof may be amended
or modified without the consent of the Administrative Agent; (B) no provisions
of Section 2.8 hereof may be waived, amended or modified without the consent of
the Letter of Credit Issuer; and (C) Section 8 and Section 9 hereof specify the
requirements for waivers of the affirmative covenants and negative covenants
listed therein, and any amendment to a provision of Section 8 or Section 9
hereof shall require the consent of the Lenders or the Administrative Agent that
are specified therein as required for a waiver thereof. For the avoidance of
doubt, the Administrative Agent and the Borrowers may amend this Credit
Agreement at any time to replace LIBOR with a LIBOR Successor Rate pursuant to
Section 4.12 hereof, and such amendment shall not require the consent of any
other Person. Any amendment, waiver or consent not specifically addressed in
this Section 12.1 or otherwise shall be subject to the approval of Required
Lenders.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above: (1) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersede the unanimous consent provisions set
forth herein; (2) the Required Lenders may consent to allow a Borrower to use
Cash Collateral in the context of a bankruptcy or insolvency proceeding; and (3)
the Administrative Agent may, with the consent of the Borrowers, agree to the
modification or waiver of any of the other terms of this Credit Agreement or any
other Loan Document or consent to any action or failure to act by any Borrower,
if such modification, waiver, or consent is of an administrative nature. If the
Administrative Agent shall request the consent of any Lender to any amendment,
change, waiver, discharge, termination, consent or exercise of rights covered by
this Credit Agreement, such Lender shall use best efforts in good faith to give
such consent or denial thereof in writing within ten (10) Business Days of the
making of such request by the Administrative Agent, as the case may be, but if
such Lender is unable to respond within such time, such Lender shall be deemed
to have denied its consent to the request.
Notwithstanding anything to the contrary herein, Schedule A to any Borrower
Guaranty may be amended to identify additional Qualified Borrowers (which, for
the avoidance of doubt, have been approved by the Administrative Agent pursuant
to Section 2.9(a) hereof) without the consent of any Lender or other Agent.
Notwithstanding anything to the contrary herein, if following the Closing Date,
the Administrative Agent and the Initial Borrower shall have jointly identified
an obvious error or any error or omission of a technical or immaterial nature,
in each case, in any provision of this Credit Agreement or any other Loan
Document, then the Administrative Agent and the Initial Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to this Credit
Agreement or any other Loan Document if the same is not objected to in writing
by the Required Lenders within five (5) Business Days following receipt of
notice thereof.

USActive 53991578.7 80

--------------------------------------------------------------------------------



Notwithstanding anything to the contrary herein, any Deposit Account Control
Agreement or Collateral Account Pledge may be amended, waived, discharged or
terminated by the Administrative Agent in order to (i) assist with any transfer
to a new Depository which is an Eligible Institution in accordance with this
Credit Agreement or to otherwise reflect any change in the account number with
an existing Depository or (ii) to fix an obvious error or any error or omission
of a technical or immaterial nature, in either case, without any further action
or consent of any other party to this Credit Agreement or any other Loan
Document if the same is, in the reasonable determination of the Administrative
Agent, not materially adverse to the Lenders.
12.2 Sharing of Offsets. Each Lender and the Administrative Agent agrees that if
it shall, through the exercise of any right of counterclaim, offset, banker’s
lien or otherwise, receive payment of a portion of the aggregate amount of
principal, interest and fees due to such Lender hereunder which constitutes a
greater proportion of the aggregate amount of principal, interest and fees then
due to such Lender hereunder than the proportion received by any other Lender in
respect of the aggregate amount of principal, interest and fees due with respect
to such other Lenders under this Credit Agreement, then such Lender shall
purchase participations in the Obligations under this Credit Agreement held by
such other Lenders so that all such recoveries of principal, interest and fees
with respect to this Credit Agreement, the Notes and the Obligations thereunder
held by the Lenders shall be pro rata according to each Lender’s Lender
Commitment (determined as of the date hereof and regardless of any change in any
Lender’s Lender Commitment caused by such Lender’s receipt of a proportionately
greater or lesser payment hereunder).
12.3 Sharing of Collateral. To the extent permitted by applicable law, each
Lender and the Administrative Agent, in its capacity as a Lender, agrees that if
it shall, through the receipt of any proceeds from a Demand Notice or the
exercise of any remedies under any Collateral Documents, receive or be entitled
to receive payment of a portion of the aggregate amount of principal, interest
and fees due to it under this Credit Agreement which constitutes a greater
proportion of the aggregate amount of principal, interest and fees then due to
such Lender under this Credit Agreement than the proportion received by any
other Lender in respect of the aggregate amount of principal, interest and fees
due with respect to any Obligations to such Lender under this Credit Agreement,
then such Lender or the Administrative Agent, in its capacity as a Lender, as
the case may be, shall purchase participations in the Obligations under this
Credit Agreement held by such other Lenders so that all such recoveries of
principal, interest and fees with respect to this Credit Agreement, the Notes
and the Obligations thereunder held by the Lenders shall be pro rata according
to each Lender’s Lender Commitment (determined as of the date hereof and
regardless of any change in any Lender’s Lender Commitment caused by such
Lender’s receipt of a proportionately greater or lesser payment hereunder). Each
Lender hereby authorizes and directs the Administrative Agent to coordinate and
implement the sharing of collateral contemplated by this Section 12.3 prior to
the distribution of proceeds from Demand Notices or proceeds from the exercise
of remedies under the Collateral Documents prior to making any distributions of
such proceeds to each Lender or the Administrative Agent, in their respective
capacity as the Lenders.

USActive 53991578.7 81

--------------------------------------------------------------------------------



12.4 Waiver. No failure to exercise, and no delay in exercising, on the part of
the Agents or the Lenders, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other
further exercise thereof or the exercise of any other right. The rights of the
Agents and the Lenders hereunder and under the Loan Documents shall be in
addition to all other rights provided by law. No modification or waiver of any
provision of this Credit Agreement, the Notes or any of the other Loan
Documents, nor consent to departure therefrom, shall be effective unless in
writing and no such consent or waiver shall extend beyond the particular case
and purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other instances
without such notice or demand. Subject to Section 12.1 hereof, the
Administrative Agent acting on behalf of all Lenders, and the Initial Borrower
may from time to time enter into agreements amending or changing any provision
of this Credit Agreement or the rights of the Lenders or the Borrowers
hereunder, or may grant waivers or consents to a departure from the due
performance of the obligations of the Borrowers hereunder, any such agreement,
waiver or consent made with such written consent of the Administrative Agent
being effective to bind all the Lenders, except as provided in Section 12.1
hereof. A waiver on any one or more occasions shall not be construed as a bar to
or waiver of any right or remedy on any future occasion.
12.5 Payment of Expenses; Indemnity.
(a) The Initial Borrower agrees to pay (within thirty (30) days after the
receipt of written notice from the Administrative Agent) (i) all out-of-pocket
costs and expenses of the Administrative Agent (including, without limitation,
the reasonable fees and expenses of one designated law firm in each applicable
jurisdiction acting as counsel to the Administrative Agent) reasonably and
actually incurred by it in connection with the negotiation, preparation,
execution and delivery of this Credit Agreement, the Notes, and the other Loan
Documents and any and all amendments, modifications, waivers and supplements
thereof or thereto and (ii) if an Event of Default exists, all out-of-pocket
costs and expenses of the Administrative Agent and the Lenders (including,
without limitation, the reasonable attorneys’ fees of the Administrative Agent’s
and the Lenders’ legal counsel) reasonably incurred by them in connection with
the preservation and enforcement of the Administrative Agent’s and the Lenders’
rights under this Credit Agreement, the Notes, and the other Loan Documents.
(b) The Initial Borrower agrees to indemnify each of the Agents and the Lenders
and their respective directors, officers, employees, attorneys and agents (each
such Person, including, without limitation, each of the Agents and the Lenders,
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all losses, claims, actions, judgments, suits, disbursements,
penalties, damages (other than consequential damages), liabilities and related
expenses and counsel fees and expenses (including, without limitation, the
counsel fees and expenses incurred in the enforcement of any Loan Documents
against any Borrower), incurred by or asserted against any Indemnitee arising
out of, in any way connected with, or as a result of:

USActive 53991578.7 82

--------------------------------------------------------------------------------



(i) the execution, delivery and enforcement of this Credit Agreement or any
other Loan Document or any agreement or instrument contemplated thereby;
(ii) the use or misuse of the proceeds of the Loans;
(iii) the fraudulent actions or misrepresentations of any Borrower or its
Affiliates in connection with the transactions contemplated by this Credit
Agreement and the other Loan Documents, or any breach by any Borrower of its
obligations under this Credit Agreement or any other Loan Document; or
(iv) any claim, litigation, investigation or proceeding relating to any of the
foregoing or relating to any transaction contemplated hereby, whether or not any
Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, apply to any such
losses, claims, actions, judgments, suits, disbursements, penalties, damages,
liabilities or related expenses as determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from gross
negligence, fraud, bad faith or willful misconduct of such Indemnitee or from
any dispute between or among the Indemnitees and not involving any Borrower;
provided further that this Section 12.5(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages or like items
arising from any non-Tax claim.
(c) WITHOUT LIMITATION OF AND SUBJECT TO THE FOREGOING, THE INITIAL BORROWER
INTENDS AND AGREES THAT THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE
WITH RESPECT TO ALL CLAIMS, DAMAGES, LOSSES, LIABILITIES, AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES OF COUNSEL)
WHICH IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OR CLAIMS
OF NEGLIGENCE OF SUCH OR ANY OTHER INDEMNITEE OR ANY STRICT LIABILITY OR CLAIMS
OF STRICT LIABILITY.
(d) The provisions of this Section 12.5 shall survive termination of this Credit
Agreement, and shall remain operative and in full force and effect regardless of
the expiration of the Commitment Period, the consummation of the transactions
contemplated hereby, the repayment of the Loans, the occurrence of the Maturity
Date, the invalidity, illegality, or unenforceability of any term or provision
of this Credit Agreement or any other Loan Document, or any investigation made
by or on behalf of the Lenders. All amounts due under this Section 12.5 shall be
payable promptly on written demand therefor.
12.6 Notice.
(a) Notices Generally. Any notice, demand, request or other communication which
any party hereto may be required or may desire to give hereunder shall be in
USActive 53991578.7 83

--------------------------------------------------------------------------------



writing (except where telephonic instructions or notices are expressly
authorized herein to be given) and shall be deemed to be effective: (a) if by
hand delivery, telecopy or other facsimile transmission, on the day and at the
time on which delivered to such party at the address or fax numbers specified
below; (b) if by mail, on the day which it is received after being deposited,
postage prepaid, in the United States registered or certified mail, return
receipt requested, addressed to such party at the address specified below; (c)
if by FedEx or other internationally recognized express mail service, on the
next Business Day following the delivery to such express mail service, addressed
to such party at the address set forth below; (d) if by telephone, on the day
and at the time communication with one of the individuals named below occurs
during a call to the telephone number or numbers indicated for such party below;
or (e) if by email, as provided in Section 12.6(b) hereof:
If to the Initial Borrower:
At the address specified with respect thereto on Schedule I hereto.
With a copy to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Attention: Mary B. Touchstone, Esq.
Telephone: (212) 455-2549
Fax:  (212) 455-2502
Email:  mtouchstone@stblaw.com
If to a Qualified Borrower:
At the address specified in its
related Qualified Borrower Note.
If to the Administrative Agent, the Lenders or any other Agent:
At the address specified with respect thereto on Schedule II hereto or on the
Assignment and Acceptance Agreement of such Lender or Agent.
Any party may change its address for purposes of this Credit Agreement by giving
notice of such change to the other parties pursuant to this Section 12.6. With
respect to any notice received by the Administrative Agent from any Borrower or
any Investor not otherwise addressed herein, the Administrative Agent shall
notify the Lenders promptly of the receipt of such notice, and shall provide
copies thereof to the Lenders.
(b) Electronic Communication. Notices and other communications to the Lenders
and the Letter of Credit Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not
USActive 53991578.7 84

--------------------------------------------------------------------------------



apply to notices to any Lender or the Letter of Credit Issuer pursuant to
Section 2 hereof if such Lender or the Letter of Credit Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving such
notices by electronic communication. Any Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
Notwithstanding the foregoing, (i) delivery by posting to Intralinks or any
similar secure website which is available to the Administrative Agent shall be
an acceptable form of delivery for any report, statement or copy of Investor
Demand Notices required of the applicable Borrowers pursuant to Section 8.1(a),
8.1(b)(iv)(A) and (B), 8.1(c)(i) or 8.1(i) hereof, so long as such posting is
accompanied by a notice delivered via email in accordance with the procedures
for electronic communications set forth in this clause (b) and (ii) documents
required to be delivered pursuant to Section 8.1 or 8.5 (to the extent any such
documents are included in materials otherwise filed with the United States
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which such
documents are posted on a publicly available website maintained by or on behalf
of the United States Securities and Exchange Commission for access to documents
filed in the EDGAR database.
12.7 Governing Law. This Credit Agreement and all of the other Loan Documents
shall be governed by, and construed and interpreted in accordance with, the law
of the State of New York.
12.8 Choice of Forum; Consent to Service of Process and Jurisdiction; Waiver of
Trial by Jury. Any suit, action or proceeding against any Borrower with respect
to this Credit Agreement, the Notes or the other Loan Documents or any judgment
entered by any court in respect thereof, may be brought in the courts of the
State of New York, or in the United States Courts located in the Borough of
Manhattan in New York City, pursuant to Section 5-1402 of the New York General
Obligations Law, as the Lenders in their sole discretion may elect and each
party hereto hereby submits to the non-exclusive jurisdiction of such courts for
the purpose of
USActive 53991578.7 85

--------------------------------------------------------------------------------



any such suit, action or proceeding. Each party hereto hereby irrevocably
consents to the service of process in any suit, action or proceeding in said
court by the mailing thereof by registered or certified mail, postage prepaid,
to such party’s address set forth in Section 12.6 hereof. Each party hereto
hereby irrevocably waives any objections which it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Credit Agreement or the Notes brought in the courts located in the State
of New York, Borough of Manhattan in New York City, and hereby further
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO HEREBY WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING BROUGHT IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, WHICH WAIVER IS INFORMED AND VOLUNTARY.
12.9 Invalid Provisions. If any provision of this Credit Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Credit Agreement, such provision shall be fully severable and
this Credit Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part of this Credit
Agreement, and the remaining provisions of this Credit Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Credit Agreement, unless
such continued effectiveness of this Credit Agreement, as modified, would be
contrary to the basic understandings and intentions of the parties as expressed
herein. If any provision of this Credit Agreement shall conflict with or be
inconsistent with any provision of any of the other Loan Documents, then the
terms, conditions and provisions of this Credit Agreement shall prevail.
12.10 Entirety. The Loan Documents embody the entire agreement between the
parties and supersede all prior agreements and understandings, if any, relating
to the subject matter hereof and thereof.
12.11 Parties Bound; Assignment.
(a) Parties Bound. The provisions of this Credit Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that, except as expressly permitted hereby, no Borrower may
assign or otherwise transfer any of its respective rights under this Credit
Agreement without the prior written consent of all the Lenders.
(b) Participations. Any Lender may at any time grant to one or more banks or
other institutions (each a “Participant”) a participating interest in its Lender
Commitment or any or all of its Loans; provided that (i) such Lender has
provided prior written notice to the Borrowers, (ii) any such participation
shall be in a minimum amount of $5,000,000, and, if in a greater amount, in
integral multiples of $5,000,000 (or such Lender’s entire remaining Commitment)
and (iii) prior to the occurrence and continuance of an Event of Default
pursuant to Section 10.1(a) hereof that has not been cured within sixty (60)
days, no such participation shall be granted to any Competitor. In the event of
any such grant by a Lender of a participating interest to a Participant, such
Lender shall
USActive 53991578.7 86

--------------------------------------------------------------------------------



remain responsible for the performance of its obligations hereunder, and the
Borrowers and each Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the Obligations including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of this Credit Agreement. The voting rights of each Participant shall
be limited to (i) reductions or increases in the amount, or altering the term,
of the Lender Commitment of such Participant and (ii) changes to the Maturity
Date or interest rate. The Borrowers agree that each Participant shall be
entitled to the benefits of Section 4 and Section 5.3 hereof with respect to its
participating interest; provided that in no event shall the Borrowers be
obligated to pay to such Participant amounts greater than those the Borrowers
would have been required to pay to the granting Lender in the absence of such
participation; and provided, further, that the Participant shall have complied
with the obligations of such sections as though such Participant were a Lender
(including the requirements under Section 4.7(e) (it being understood that the
documentation required under Section 4.7(e) shall be delivered to the
participating Lender)). An assignment or other transfer which is not permitted
by subsection (c) below shall be given effect for purposes of this Credit
Agreement only to the extent of a participating interest which is permitted in
accordance with this subsection (b). Each Lender that sells a participating
interest in any Loan, Lender Commitment or other interest to a Participant
shall, as agent of the Borrowers solely for the purpose of this Section
12.11(b), record in book entries maintained by such Lender the name and the
amount of the participating interest of each Participant entitled to receive
payments in respect of such participating interests (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Credit Agreement, notwithstanding notice
to the contrary.
(c) Assignments. With the prior written consent of the Administrative Agent
(such consent not to be unreasonably withheld, conditioned or delayed) and with
the prior written consent of the Initial Borrower (such consent not to be
unreasonably withheld, conditioned or delayed, and such consent of the Borrowers
not to be required for assignments to another existing Lender or during the
existence of an Event of Default of the type described in Section 10.1(a), (h)
or (i) hereof, or any other Event of Default which has continued uncured for a
period of thirty (30) days), any Lender may (at its expense) at any time assign
to one or more Eligible Assignees (an “Assignee”) all, or a proportionate part
of all (in a constant, not varying, percentage), of its rights and obligations
under this Credit Agreement, and such Assignee shall assume such rights and
obligations, pursuant to an Assignment and Acceptance Agreement; provided that:
(i) this Section 12.11(c) shall not restrict an assignment or other transfer by
any Lender to a Federal Reserve Bank, but no such assignment to a
USActive 53991578.7 87

--------------------------------------------------------------------------------



Federal Reserve Bank shall release the assigning Lender from its obligations
hereunder;
(ii) except in the case of an assignment to another Lender, or the assignment of
all of a Lender’s rights and obligations under this Credit Agreement, any
assignment shall be in a minimum amount of $5,000,000, and, if in a greater
amount, in integral multiples of $5,000,000 (or such Lender’s entire remaining
Lender Commitment); provided that, no Lender shall have a Lender Commitment of
less than $5,000,000 following any such assignment (unless the assigning Lender
shall have assigned all of its rights and obligations under this Credit
Agreement);
(iii) prior to the occurrence and continuance of an Event of Default pursuant to
Section 10.1(a) hereof that has not been cured within sixty (60) days, the
assignee shall not be a Competitor;
(iv) the assignee shall provide any required documentation under Section 4.7 of
this Credit Agreement; and
(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance Agreement, the Assignee shall
pay to the transferor Lender an amount equal to the purchase price agreed
between such transferor Lender and such Assignee, and the transferor Lender
shall deliver payment of a processing and recordation fee of $5,000 to the
Administrative Agent.
(d) Consequences of Assignment. Upon execution and delivery of such Assignment
and Acceptance Agreement and payment by such Assignee to such transferor Lender
of an amount equal to the purchase price agreed between such transferor Lender
and such Assignee, such Assignee shall be a Lender party to this Credit
Agreement and shall have all the rights and obligations of a Lender with a
Lender Commitment as set forth in such Assignment and Acceptance Agreement, and
the transferor Lender shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required.
(e) Addition of Lenders. With the prior written consent of the Administrative
Agent in its sole discretion, at the request of the Borrowers, a new lender may
join the Credit Facility as a Lender by delivering a Joinder Agreement to the
Administrative Agent, and such new Lender shall assume all rights and
obligations of a Lender under this Credit Agreement and the other Loan
Documents; provided that:
(i) the Lender Commitment of the new Lender shall be in addition to the Lender
Commitment of the existing Lenders in effect on the date of such new Lender’s
entry into the Credit Facility and the Maximum Commitment Amount shall be
increased in a corresponding amount;

USActive 53991578.7 88

--------------------------------------------------------------------------------



(ii) the Lender Commitment of the new Lender shall be in a minimum amount of
$5,000,000, and, if in a greater amount, in integral multiples of $1,000,000 (in
each case, or such lesser amount agreed to by the Borrowers and the
Administrative Agent in writing);
(iii) the new Lender shall provide any required documentation under Section 4.7
hereof; and
(iv) the parties shall execute and deliver to the Administrative Agent a Joinder
Agreement, the Borrowers shall execute such new Notes as the Administrative
Agent or any Lender may reasonably request, and the new Lender shall deliver
payment of a processing and recordation fee of $3,500 to the Administrative
Agent.
(f) Register of Lenders. The Administrative Agent shall maintain at its
principal offices in New York or at such other location as the Administrative
Agent shall designate in writing to each Lender and the Borrowers, a copy of
each Assignment and Acceptance Agreement and Joinder Agreement delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders, the amount of each Lender’s Pro Rata Share of the Lender
Commitments and the Loans, and the name and address of each Lender’s agent for
service of process in the State of New York (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each person or entity whose name is recorded in the Register as a Lender
hereunder for all purposes of this Credit Agreement. The Register shall be
available for inspection and copying by any Borrower or any Lender during normal
business hours upon reasonable prior notice to the Administrative Agent. A
Lender may change its address and its agent for service of process upon written
notice to the Administrative Agent, which notice shall be effective upon actual
receipt by the Administrative Agent, which receipt will be acknowledged by the
Administrative Agent upon request. Upon receipt of any Assignment and Acceptance
Agreement or Joinder Agreement, the Administrative Agent shall, if such
Assignment and Acceptance Agreement has been completed, fully-executed and is
substantially in the form of Exhibit H attached hereto or if such Joinder
Agreement has been completed, fully-executed and is substantially in the form of
Exhibit O attached hereto: (i) accept such an Assignment and Acceptance
Agreement or Joinder Agreement; (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrowers.
(g) Disclosure of Information. Any Lender may furnish any information concerning
any Borrower Party in the possession of such Lender from time to time to
assignees and participants (including prospective assignees and participants),
subject, however, to the provisions of Section 12.17 hereof.
12.12 Lender Default. If any Lender becomes a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Administrative
Agent, the Lenders, or the Borrowers at law or in equity, such Lender’s right to
vote on matters related to this Credit
USActive 53991578.7 89

--------------------------------------------------------------------------------



Agreement, and to participate in the administration of the Loans, the Letters of
Credit and this Credit Agreement, shall be suspended during the pendency of such
failure or refusal or other event that caused such Lender to be a Defaulting
Lender. The Administrative Agent shall have the right, but not the obligation,
in its sole discretion, to acquire at par all of such Lender’s Lender
Commitment, including its Pro Rata Share in the Obligations under this Credit
Agreement. In the event that the Administrative Agent does not exercise its
right to so acquire all of such Lender’s interests, then each Lender that is not
a Defaulting Lender (a “Current Party”) shall then, thereupon, have the right,
but not the obligation, in its sole discretion to acquire (or if more than one
Current Party exercises such right, each Current Party shall have the right to
acquire, pro rata) at par such Defaulting Lender’s Lender Commitment, including
its Pro Rata Share in the outstanding Obligations under this Credit Agreement.
12.13 Maximum Interest. Regardless of any provision contained in any of the Loan
Documents, in no event shall the rate of interest payable by any Borrower with
respect to any Loan exceed the Maximum Rate.
12.14 Headings. Section headings are for convenience of reference only and shall
in no way affect the interpretation of this Credit Agreement.
12.15 Survival. All representations and warranties made by the Borrowers herein
shall survive delivery of the Notes, the making of the Loans and the issuance of
Letters of Credit.
12.16 Full Recourse. Notwithstanding anything in this Credit Agreement or the
Loan Documents to the contrary, the payment and performance of the Obligations
of each Borrower shall, subject to Section 3.1 hereof, be fully recourse to such
Borrower and its properties and assets, as applicable. Notwithstanding anything
in this Credit Agreement and the Loan Documents to the contrary, the Obligations
shall not be recourse to any Investor or any Investments.
12.17 Availability of Records; Confidentiality. (a) The Borrowers acknowledge
and agree that the Administrative Agent may provide to the Lenders, and that the
Administrative Agent and each Lender may provide to any other Lender, any
Affiliate of a Lender or Participant or Assignee or proposed Participant or
Assignee or any other Person as deemed necessary or appropriate in any Lender’s
reasonable judgment, originals or copies of this Credit Agreement, all Loan
Documents and all other documents, certificates, opinions, letters of credit,
reports, and other material information of every nature or description, and may
communicate all oral information, at any time submitted by or on behalf of any
Borrower or received by the Administrative Agent or a Lender in connection with
the Loans, the Letter of Credit Liability, the Lender Commitments or any
Borrower; provided that, prior to any such delivery or communication, the
Lender, Affiliate of a Lender, Participant, or Assignee, or proposed Participant
or Assignee or such other Person, as the case may be, shall agree to preserve
the confidentiality of all data and information which constitutes Confidential
Information; (b) the Borrowers, the Administrative Agent and the Lenders (i)
acknowledge and agree that (x) the identities of the Investors, any structural
or financial information delivered by the Investors, the amounts of their
respective Commitments and details regarding their investments under the
Constituent Documents (collectively, the “Investor Information”) have been and
will be
USActive 53991578.7 90

--------------------------------------------------------------------------------



delivered on a confidential basis; and (y) information with respect to
Investments has been and will be delivered on a confidential basis; (ii)
acknowledge and agree that such Investor Information and information with
respect to Investments are Confidential Information; and (iii) agree that such
Investor Information and information with respect to Investments shall be
subject to the provisions of this Section 12.17; and (c) anything herein to the
contrary notwithstanding, the provisions of this Section 12.17 shall not
preclude or restrict any such party from disclosing any Confidential
Information: (i) with the prior written consent of any Borrower; (ii) upon the
order of or pursuant to the rules and regulations of any Governmental Authority
or regulatory body having or reasonably claiming to have jurisdiction over such
party; (iii) in connection with any audit by an independent public accountant of
such party, provided such auditor thereto agrees to be bound by the provisions
of this Section 12.17; (iv) to examiners or auditors of any applicable
Governmental Authority which examines such party’s books and records while
conducting such examination or audit; (v) to the Lenders’ respective attorneys,
certified public accountants or agents, provided that such recipient has been
advised of the confidential nature of such information and been instructed to
keep such information confidential; (vi) as otherwise specifically required by
applicable Laws or by any subpoena or similar legal process; (vii) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any suit, action or proceeding relating to any Loan Document or the enforcement
of rights thereunder; (viii) to the extent such information (A) becomes publicly
available other than as a result of a breach of this Section 12.17 or (B)
becomes available to such Person on a non-confidential basis from a source other
than the Borrowers; or (ix) which relates to the tax treatment and tax structure
of the transactions contemplated hereby, including, without limitation, all
materials of any kind (including opinions or other tax analyses) that are
provided to such Person relating to such tax treatment and tax structure, to
taxing authorities. Notwithstanding the termination of this Credit Agreement,
each Lender agrees to hold Confidential Information in accordance with its
internal document retention policies and procedures for two (2) years following
the termination of this Credit Agreement, which policies and procedures, as of
the date hereof, provide that information considered confidential shall be held
on a confidential basis.
12.18 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “PATRIOT Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify each Borrower in accordance with the PATRIOT Act.
12.19 Multiple Counterparts. This Credit Agreement may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
agreement, and any of the parties hereto may execute this Credit Agreement by
signing any such counterpart. Delivery of an executed counterpart hereof, or a
signature page hereto, by facsimile or in a .pdf or similar file shall be
effective as delivery of a manually executed original counterpart thereof.

USActive 53991578.7 91

--------------------------------------------------------------------------------



12.20 Judgment Currency. Subject to Section 3.1 hereof, each Borrower agrees to
indemnify and hold harmless the Agents and the Lenders from and against any loss
incurred by any of them as a result of any judgment or order being given or made
for an amount due from such Borrower under or in connection with this Credit
Agreement or any other Loan Document and such judgment or order being paid or
payable in a currency other than the applicable currency (the “Judgment
Currency”) as a result of any variation as between (i) the rate of exchange at
which the applicable currency amount is converted into the Judgment Currency for
the purpose of such judgment or order, and (ii) the rate of exchange at which
the relevant indemnified party is able to purchase the applicable currency with
the amount of the Judgment Currency actually received by such Person. The
foregoing indemnity shall constitute separate and independent obligations of the
Borrowers and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
premiums and costs of exchange payable in connection with the purchase of, or
conversion of, the relevant currency.
12.21 Acknowledgement and Consent to Bail‑In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or Letter of Credit Issuer
that is an EEA Financial Institution arising under any Loan Document, to the
extent such liability is unsecured, may be subject to the write‑down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Letter of Credit Issuer that is an EEA Financial Institution;
and
(b) the effects of any Bail‑In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write‑down and conversion powers of any EEA Resolution
Authority.



USActive 53991578.7 92

--------------------------------------------------------------------------------



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW.






USActive 53991578.7 93

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.
INITIAL BORROWER:
BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory trust



By: 
Name:
Title:



USActive 53991578.7 BAML – Bx/GSO SLF – Revolving Credit Agreement

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT, SOLE LEAD ARRANGER, LETTER OF CREDIT ISSUER AND LENDER:
BANK OF AMERICA, N.A., as Administrative Agent, Sole Lead Arranger, Letter of
Credit Issuer and a Lender


By: 
Name: 
Title:









USActive 53991578.7 BAML – Bx/GSO SLF – Revolving Credit Agreement

--------------------------------------------------------------------------------



SCHEDULE I
Borrower Information

Nametype of credit partyJurisdiction of Formationtype of entityprincipal office
and chief executive officePrincipal Place of BusinessNotice AddressConstituent
DocumentsCollateral accountBlackstone / GSO Secured Lending FundInitial
BorrowerDelawareStatutory Trust
345 Park Avenue
31st Floor
New York, NY
10154
New York345 Park Avenue
31st Floor
New York, NY
10154
Attn: Matt Skurbe; Andrew Jordan; and Angelina Perkovic
Email: GSOTreasury@blackstone.com; skurbe@Blackstone.com;
Angelina.Perkovic@gsocap.com; Andrew.Jordan@gsocap.com(i) Second Amended and
Restated Agreement and Declaration of Trust, dated as of October 1, 2018; and
(ii) By-Laws, dated as of July 31, 201811148319
















USActive 53991578.7 

--------------------------------------------------------------------------------



SCHEDULE II
Lender Commitments



Lender NameCommitment
Bank of America, N.A.
$200,000,000  
ING Capital LLC
$200,000,000  




Administrative Agent / Lender Notice Information
Bank of America, N.A. 
NC1-027-15-01
214 North Tryon Street Charlotte, NC 28255
Attention: Jose Liz-Moncion
Telephone: (980) 387-1124
Fax: (312) 453-6498
Email: jose.liz-moncion@baml.com


With a copy to:
Cadwalader, Wickersham & Taft LLP
227 W Trade Street
Charlotte, NC 28202
Attention: Wesley Misson
Telephone: (704) 348-5355
Fax: (704) 348-5200
Email: wesley.misson@cwt.com
ING Capital LLC
1133 Avenue of the Americas
New York, NY 10036
Attention: Dominik Breuer
Telephone: (646) 424-6269
Email: dominik.breuer@ing.com







--------------------------------------------------------------------------------



SCHEDULE III

Time Tables


Loans/Letters of Credit in Dollars


Loans/Letters of Credit in an Alternate Currency
Delivery of Request for Borrowing at Reference Rate
By 11:00 a.m. on the date of Borrowing
N/A
Delivery of Request for Borrowing at LIBOR rate (other than Daily LIBOR)
3 Business Days prior to date of Borrowing
at 11:00 a.m.
4 Business Days prior to date of Borrowing
at 11:00 a.m.
Delivery of Request for Borrowing at Daily LIBOR rate
1 Business Day prior to date of Borrowing
at 11:00 a.m.
N/A
Delivery of Conversion Notice from Reference Rate to LIBOR rate (other than
Daily LIBOR)
3 Business Days
prior to LIBOR rate Conversion Date
at 9:00 a.m.


N/A
Delivery of Conversion Notice from Reference Rate to Daily LIBOR rate
By 9:00 a.m.
on the Reference Rate Conversion Date


N/A
Delivery of Conversion Notice from LIBOR rate to Reference Rate
By 9:00 a.m.
on the Reference Rate Conversion Date


N/A
Delivery of Conversion Notice from LIBOR rate (other than Daily LIBOR) to Daily
LIBOR
By 9:00 a.m. on the Reference Rate Conversion Date
N/A

‑2‑

--------------------------------------------------------------------------------



Loans/Letters of Credit in Dollars


Loans/Letters of Credit in an Alternate Currency
Delivery of Rollover Notice
3 Business Days
prior to termination of each Interest Period
at 9:00 a.m.
4 Business Days
prior to termination of each Interest Period
at 9:00 a.m.


Delivery of Request for Letter of Credit
5 Business Days prior to requested date of issuance (in the case of an issuance
by a local branch office of the Letter of Credit Issuer in the United States) or
7 Business Days (in the case of an issuance by a local branch office of the
Letter of Credit Issuer outside of the United States) at 2:00 p.m.


Determination of Daily LIBOR
On such day at approximately 11:00 a.m. (London time)
Determination of LIBOR
2 Business Days prior to first day of Interest Period at approximately 11:00
a.m. (London time)
Determination of CDOR
N/A
2 Business Days
prior to first day of Interest Period
at approximately
10:00 a.m. (Toronto Time)
Determination of BBSY
N/A
2 Business Days prior to first day of Interest Period at approximately
10:30 a.m. (Melbourne, Australia time)
Determination of interest rate if LIBOR is unavailable
The date such rate shall apply for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected at approximately 11:00 a.m. (London time)
LIBOR Cutoff
2 Business Days prior to first day of Interest Period at approximately 11:00
a.m. (London time)
Voluntary Prepayments of LIBOR Loans (other than Daily LIBOR)
3 Business Days prior to date of prepayment
at 11:00 a.m.
4 Business Days prior to date of prepayment
at 11:00 a.m.
Voluntary Prepayments of Loans bearing interest at Daily LIBOR
1 Business Day prior to date of prepayment
at 11:00 a.m.
N/A

‑3‑

--------------------------------------------------------------------------------



Loans/Letters of Credit in Dollars


Loans/Letters of Credit in an Alternate Currency
Voluntary Prepayments of Reference Rate Loans
By 11:00 a.m. on the date of prepayment


N/A
Funding by Lenders of Lender Percentage of Borrowings at LIBOR rate (other than
Daily LIBOR or Reference Rate)
The date specified in the Request for Borrowing at 11:00 a.m.
Funding by Lenders of Lender Percentage of Borrowings at Daily LIBOR rate or
Reference Rate
The date specified in the Request for Borrowing at 1:00 p.m.
Deposit by Administrative Agent of proceeds of Borrowings at LIBOR rate (other
than Daily LIBOR or Reference Rate) into Borrower’s account
The requested Borrowing date at 1:00 p.m.
Deposit by Administrative Agent of proceeds of Borrowings at Daily LIBOR rate or
Reference Rate into Borrower’s account
The requested Borrowing date at 3:00 p.m.
Spot Rate Determination
11:00 a.m. New York time
Notice of election to capitalize unused commitment fees
9:00 a.m. (New York time) three (3) Business Days prior to any payment date for
unused commitment fees pursuant to Section 2.12(a)
Notice of election to capitalize interest or Letter of Credit fees
9:00 a.m. (New York time) three (3) Business Days prior to any Interest Payment
Date, or date on which Letter of Credit fees are payable, as applicable





‑4‑

--------------------------------------------------------------------------------





‑5‑

--------------------------------------------------------------------------------



EXHIBIT U
FORM OF FACILITY INCREASE REQUEST
[DATE]
Bank of America, N.A.
NC1‑027‑15‑01
214 North Tryon Street
Charlotte, NC 28255
Attention: Jose Liz‑Moncion
Telephone: (980) 387‑1124
Fax: (312) 453‑6498
Email: jose.liz‑moncion@baml.com


That certain Revolving Credit Agreement, dated as of November 6, 2018, by and
among Blackstone / GSO Secured Lending Fund, a Delaware statutory trust, as the
Initial Borrower (the “Initial Borrower”), Bank of America, N.A., as the
Administrative Agent (the “Administrative Agent”), the Sole Lead Arranger, the
Letter of Credit Issuer and a Lender, and the other financial institutions from
time to time party thereto as lenders (the “Lenders”) (as the same may be
modified, amended, supplemented or restated from time to time, the “Credit
Agreement”). Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.


Ladies and Gentlemen:
This facility increase request (this “Request”) is executed and delivered by the
Initial Borrower to the Administrative Agent pursuant to Section 2.13 of the
Credit Agreement.
The Initial Borrower hereby requests an increase in the Maximum Commitment in
the amount of $[___] (the “Facility Increase”), such Facility Increase to be
effective on [DATE].
In connection with the Facility Increase requested herein, the Initial Borrower
hereby represents, warrants and certifies (as to itself and any Qualified
Borrowers) to the Administrative Agent for the benefit of the Lenders that:
(1) On and as of the date of this Request, the representations and warranties
set forth in Section 7 of the Credit Agreement (other than the representations
and warranties contained in Section 7.8 of the Credit Agreement) and in the
other Loan Documents are true and correct in all material respects on and as of
the date of this Request, and will be true and correct in all material respects
immediately after the Facility Increase requested herein, with the same force
and effect as if made on and as of such date (except to the extent of changes in
facts or circumstances that have been disclosed in writing to the



--------------------------------------------------------------------------------



Administrative Agent and do not constitute an Event of Default or a Potential
Default or to the extent such representations and warranties relate to an
earlier or other specific date);
(2) No Event of Default or, to any Borrower’s knowledge, Potential Default
exists and is continuing on and as of the date hereof or will exist on the date
of the Facility Increase requested herein;
(3) Attached hereto as Annex I is a true and correct copy of the resolutions
adopted by each Borrower approving or consenting to this Request, as is required
pursuant to the Credit Agreement; and
(4) After giving effect to the Facility Increase, the Maximum Commitment will
not exceed $700,000,000.
In the event that between the date hereof and the date of the Facility Increase,
any event should occur which could reasonably be expected to have a Material
Adverse Effect, the Initial Borrower shall promptly notify the Administrative
Agent.
Remainder of Page Intentionally Left Blank.
Signature Page(s) Follow.


U-2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed and delivered this Request as
of the date first written above.
INITIAL BORROWER:
BLACKSTONE / GSO SECURED LENDING FUND, a Delaware statutory trust


By:  
Name:
Title:









U-3

--------------------------------------------------------------------------------



ANNEX 1 TO FACILITY INCREASE REQUEST


Resolutions


[To be attached]





